OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES InvestmentCompany Actfile number: 811-05371 Russell Investment Funds (Exact name of registrant as specified in charter) 1301 2nd Avenue 18 th Floor, Seattle Washington 98101 (Address of principal executive offices) (Zip code) Mary Beth Rhoden, Secretary and Chief Legal Officer 1301 2nd Avenue 18 th Floor Seattle, Washington 98101 206-505-4846 (Name and address of agent for service) Registrant's telephone number, including area code: 206-505-7877 Date of fiscal year end: December 31 Date of reporting period: July 1, 2013 – September 30, 2013 Item 1. Schedule of Investments FUND Conservative Strategy Fund Moderate Strategy Fund Balanced Strategy Fund Growth Strategy Fund Equity Growth Strategy Fund Russell Investment Funds Russell Investment Funds is a series investment company with ten different investment portfolios referred to as Funds. This Quarterly Report reports on five of these Funds. Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Quarterly Report September 30, 2013 (Unaudited) Table of Contents Page Conservative Strategy Fund 5 Moderate Strategy Fund 6 Balanced Strategy Fund 7 Growth Strategy Fund 8 Equity Growth Strategy Fund 9 Notes to Quarterly Report 10 Shareholder Requests for Additional Information 13 Russell Investment Funds - LifePoints ® Funds Variable Target Portfolio Series. Copyright © Russell Investments 2013. All rights reserved. Russell Investments is a Washington, USA corporation, which operates through subsidiaries worldwide and is a subsidiary of The Northwestern Mutual Life Insurance Company. Fund objectives, risks, charges and expenses should be carefully considered before investing. A prospectus containing this and other important information must precede or accompany this material. Please read the prospectus carefully before investing. Securities products and services offered through Russell Financial Services, Inc., member FINRA and part of Russell Investments. Russell Investment Funds Conservative Strategy Fund* Schedule of Investments  September 30, 2013 (Unaudited) * Pursuant to a Plan of Liquidation and Dissolution approved by the Funds Board of Trustees, effective August 29, 2013, the Fund commenced the liquidation of its holdings and as a result, the Funds assets consisted solely of cash. For more information, please see note 4 in the Notes to Quarterly Report. See accompanying notes which are an integral part of this quarterly report. Conservative Strategy Fund 5 Russell Investment Funds Moderate Strategy Fund Schedule of Investments — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Fair Value Shares $ Investments 100.0% Russell Investment Company ("RIC") and other Russell Investment Funds ("RIF") Series Mutual Funds Alternative Funds - 12.0% RIC Russell Commodity Strategies Fund Class Y 265,931 2,260 RIC Russell Global Infrastructure Fund Class Y 318,809 3,810 RIC Russell Multi-Strategy Alternative Fund Class Y 297,705 3,031 RIF Global Real Estate Securities Fund 194,701 3,035 12,136 Domestic Equities - 13.7% RIC Russell U.S. Defensive Equity Fund Class Y 104,845 4,032 RIC Russell U.S. Dynamic Equity Fund Class Y 167,849 2,016 RIF Aggressive Equity Fund 122,129 2,036 RIF Multi-Style Equity Fund 319,980 5,801 13,885 Fixed Income - 56.3% RIC Russell Global Opportunistic Credit Fund Class Y 201,674 2,025 RIC Russell Investment Grade Bond Fund Class Y 851,592 18,514 RIF Core Bond Fund 3,478,687 36,526 57,065 International Equities - 18.0% RIC Russell Emerging Markets Fund Class Y 192,310 3,527 RIC Russell Global Equity Fund Class Y 699,404 7,567 RIF Non-U.S. Fund 615,416 7,096 18,190 Total Investments 100.0% (identified cost $90,048) 101,276 Other Assets and Liabilities, Net - (0.0%) (25 ) Net Assets - 100.0% 101,251 See accompanying notes which are an integral part of this quarterly report. 6 Moderate Strategy Fund Russell Investment Funds Balanced Strategy Fund Schedule of Investments — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Fair Value Shares $ Investments 100.0% Russell Investment Company ("RIC") and other Russell Investment Funds ("RIF") Series Mutual Funds Alternative Funds - 13.0% RIC Russell Commodity Strategies Fund Class Y 1,000,860 8,507 RIC Russell Global Infrastructure Fund Class Y 976,061 11,664 RIC Russell Multi-Strategy Alternative Fund Class Y 839,243 8,544 RIF Global Real Estate Securities Fund 558,977 8,714 37,429 Domestic Equities - 23.9% RIC Russell U.S. Defensive Equity Fund Class Y 371,915 14,304 RIC Russell U.S. Dynamic Equity Fund Class Y 1,312,688 15,765 RIF Aggressive Equity Fund 701,493 11,694 RIF Multi-Style Equity Fund 1,501,569 27,224 68,987 Fixed Income - 35.9% RIC Russell Global Opportunistic Credit Fund Class Y 856,322 8,597 RIF Core Bond Fund 9,027,233 94,786 103,383 International Equities - 27.2% RIC Russell Emerging Markets Fund Class Y 715,053 13,114 RIC Russell Global Equity Fund Class Y 2,525,551 27,326 RIF Non-U.S. Fund 3,281,834 37,840 78,280 Total Investments 100.0% (identified cost $244,890) 288,079 Other Assets and Liabilities, Net - (0.0%) (51 ) Net Assets - 100.0% 288,028 See accompanying notes which are an integral part of this quarterly report. Balanced Strategy Fund 7 Russell Investment Funds Growth Strategy Fund Schedule of Investments — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Fair Value Shares $ Investments 100.0% Russell Investment Company ("RIC") and other Russell Investment Funds ("RIF") Series Mutual Funds Alternative Funds - 18.0% RIC Russell Commodity Strategies Fund Class Y 977,687 8,310 RIC Russell Global Infrastructure Fund Class Y 777,052 9,286 RIC Russell Multi-Strategy Alternative Fund Class Y 688,422 7,008 RIF Global Real Estate Securities Fund 450,373 7,021 31,625 Domestic Equities - 29.7% RIC Russell U.S. Defensive Equity Fund Class Y 250,654 9,640 RIC Russell U.S. Dynamic Equity Fund Class Y 949,032 11,398 RIF Aggressive Equity Fund 586,072 9,770 RIF Multi-Style Equity Fund 1,185,210 21,488 52,296 Fixed Income - 16.8% RIC Russell Global Opportunistic Credit Fund Class Y 699,992 7,028 RIF Core Bond Fund 2,138,206 22,451 29,479 International Equities - 35.5% RIC Russell Emerging Markets Fund Class Y 549,716 10,082 RIC Russell Global Equity Fund Class Y 2,107,920 22,808 RIF Non-U.S. Fund 2,558,508 29,499 62,389 Total Investments 100.0% (identified cost $145,847) 175,789 Other Assets and Liabilities, Net - (0.0%) (34 ) Net Assets - 100.0% 175,755 See accompanying notes which are an integral part of this quarterly report. 8 Growth Strategy Fund Russell Investment Funds Equity Growth Strategy Fund Schedule of Investments — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Fair Value Shares $ Investments 100.0% Russell Investment Company ("RIC") and other Russell Investment Funds ("RIF") Series Mutual Funds Alternative Funds - 20.0% RIC Russell Commodity Strategies Fund Class Y 260,616 2,215 RIC Russell Global Infrastructure Fund Class Y 205,087 2,451 RIC Russell Multi-Strategy Alternative Fund Class Y 229,345 2,335 RIF Global Real Estate Securities Fund 149,059 2,324 9,325 Domestic Equities - 36.0% RIC Russell U.S. Defensive Equity Fund Class Y 66,441 2,555 RIC Russell U.S. Dynamic Equity Fund Class Y 368,948 4,431 RIF Aggressive Equity Fund 183,307 3,056 RIF Multi-Style Equity Fund 372,422 6,752 16,794 Fixed Income - 2.5% RIC Russell Global Opportunistic Credit Fund Class Y 115,987 1,164 International Equities - 41.5% RIC Russell Emerging Markets Fund Class Y 195,600 3,587 RIC Russell Global Equity Fund Class Y 559,247 6,051 RIF Non-U.S. Fund 839,252 9,677 19,315 Total Investments 100.0% (identified cost $35,808) 46,598 Other Assets and Liabilities, Net - (0.0%) (17 ) Net Assets - 100.0% 46,581 See accompanying notes which are an integral part of this quarterly report. Equity Growth Strategy Fund 9 Russell Investment Funds LifePoints® Funds Variable Target Portfolio Series Notes to Quarterly Report — September 30, 2013 (Unaudited) 1. Organization Russell Investment Funds (the “Investment Company” or “RIF”) is a series investment company with 10 different investment portfolios referred to as Funds. This Quarterly Report reports on five of these Funds (each a “Fund” and collectively the “Funds”). The Investment Company provides the investment base for one or more variable insurance products issued by one or more insurance companies. These Funds are offered at net asset value to qualified insurance company separate accounts offering variable insurance products. The Investment Company is registered under the Investment Company Act of 1940, as amended, as an open- end management investment company. It is organized and operates as a Massachusetts business trust under an Amended and Restated Master Trust Agreement dated October 1, 2008, as amended (“Master Trust Agreement”). The Investment Company’s Master Trust Agreement permits the Board of Trustees (the “Board”) to issue an unlimited number of shares of beneficial interest. Each of the Funds is a “fund of funds” and diversifies its assets by investing in Shares of several other Russell Investment Company (“RIC”) Funds and other of the Investment Company’s Funds (together, the “Underlying Funds”). Each Fund seeks to achieve its specific investment objective by investing in combinations of the Underlying Funds. Each Fund currently intends to invest only in the Underlying Funds. Each Fund intends its strategy of investing in combinations of equity, fixed income and alternative Underlying Funds to result in investment diversification that an investor could otherwise achieve only by holding numerous individual investments. Russell Investment Management Company (“RIMCo”), the Funds’ investment adviser, may modify the target asset allocation for any Fund including changes to the Underlying Funds in which the Funds invest from time to time based on capital markets research or on factors such as RIMCo’s outlook for the economy, financial markets generally and/or relative market valuation of the asset classes represented by each Underlying Fund. Modifications in the allocations to the Underlying Funds are typically based on strategic, long-term allocation decisions. A Fund’s actual allocation may vary from the target strategic asset allocation at any point in time (1) due to market movements, (2) by up to +/- 3% at the equity, fixed income or alternative category level based on RIMCo’s assessment of relative market valuation of the asset classes represented by each Underlying Fund, and/or (3) due to the implementation over a period of time of a change to the target strategic asset allocation including the addition of a new Underlying Fund. There may be no changes in the asset allocation or to the Underlying Funds in a given year or such changes may be made one or more times in a year. In the future, the Funds may also invest in other Underlying Funds that pursue investment strategies not pursued by the current Underlying Funds or represent asset classes which are not currently represented by the Underlying Funds. The following table shows the Funds’ allocations to underlying alternative funds, underlying domestic equity funds, underlying fixed income funds, and underlying international equity funds. Asset Allocation Targets as of May 1, 2013* Conservative Moderate Balanced Growth Equity Growth Underlying Funds Strategy Fund Strategy Fund Strategy Fund Strategy Fund Strategy Fund Alternative Funds** RIC Russell Commodity Strategies Fund 0-7 % 0-8 % 0-9 % 1-11 % 1-11 % RIC Russell Global Infrastructure Fund 0-7 0-8 0-8 0-9 0-9 RIC Russell Multi-Strategy Alternative Fund 0-7 0-8 0-8 0-9 0-10 RIF Global Real Estate Securities Fund 0-7 0-8 0-8 0-9 0-10 Domestic Equity Funds RIC Russell U.S. Defensive Equity Fund 0-8 0-9 0-10 0-10 1-11 RIC Russell U.S. Dynamic Equity Fund 0-6 0-7 1-11 1-11 4-14 RIF Aggressive Equity Fund 0 0-7 0-9 1-11 2-12 RIF Multi-Style Equity Fund 0-7 0-9 2-12 5-15 7-17 Fixed Income Funds RIC Russell Global Opportunistic Credit 0-7 0-8 0-8 0-9 0-10 Fund RIC Russell Investment Grade Bond Fund 15-25 15-25 0 0 0 RIC Russell Short Duration Bond Fund 13-23 0 0 0 0 RIF Core Bond Fund 33-43 31-41 30-40 10-20 0 International Equity Funds RIC Russell Emerging Markets Fund 0 0-8 0-9 0-10 1-11 RIC Russell Global Equity Fund 0-9 2-12 4-14 8-18 8-18 RIF Russell Non-U.S. Fund 0-9 3-13 9-19 13-23 17-27 * Prospectus dated May 1, 2013. ** Alternative Funds pursue investment strategies that differ from those of traditional broad market equity or fixed income funds or that seek returns with a low correlation to global equity markets. 10 Notes to Quarterly Report Russell Investment Funds LifePoints® Funds Variable Target Portfolio Series Notes to Quarterly Report, continued — September 30, 2013 (Unaudited) 2. Significant Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Funds in the preparation of this Quarterly Report. These policies are in conformity with U.S. generally accepted accounting principles (“U.S. GAAP”) for investment companies. The presentation of these schedules of investments in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the Quarterly Report. Actual results could differ from those estimates. Security Valuation The Funds value their portfolio securities, the shares of the Underlying Funds, at the current net asset value per share of each Underlying Fund. Fair value of securities is defined as the price that the Funds would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. To increase consistency and comparability in fair value measurement, the fair value hierarchy was established to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (e.g., the risk inherent in a particular valuation technique, such as a pricing model or the risks inherent in the inputs to a particular valuation technique). Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The fair value hierarchy of inputs is summarized in the three broad levels listed below. • Level 1 — Quoted prices (unadjusted) in active markets for identical assets and liabilities. • Level 2 — Inputs other than quoted prices included within Level 1 that are observable, which may include, but are not limited to, quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active (inputs such as interest rates, yield curves, implied volatilities, credit spreads) or other market corroborated inputs. • Level 3 — Significant unobservable inputs based on the best information available in the circumstances, to the extent observable inputs are not available, which may include assumptions made by Russell Fund Services Company, acting at the discretion of the Board, that are used in determining the fair value of investments. The levels associated with valuing the Funds’ investments for the period ended September 30, 2013 were Level 1 for all Funds. Investment Transactions Investment transactions are reflected as of the trade date for financial reporting purposes. This may cause the net asset value stated in the financial statements to be different from the net asset value at which shareholders may transact. Realized gains and losses from securities transactions, if applicable, are recorded on the basis of specific identified cost. Investment Income Distributions of income and capital gains from the Underlying Funds are recorded on the ex-dividend date. Guarantees In the normal course of business, the Funds enter into contracts that contain a variety of representations which provide general indemnifications. The Funds’ maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Funds that have not yet occurred. However, the Funds expect the risk of loss to be remote. Market, Credit and Counterparty Risk In the normal course of business, the Underlying Funds trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the other party to a transaction to perform (credit risk). Similar to credit risk, the Underlying Funds may also be exposed to counterparty risk or the risk that an institution or other entity with which the Underlying Funds have unsettled or open transactions will default. The potential loss could exceed the value of the relevant assets recorded in the Underlying Funds’ financial statements (the “Assets”). The Assets, consist principally of cash due Notes to Quarterly Report 11 Russell Investment Funds LifePoints® Funds Variable Target Portfolio Series Notes to Quarterly Report, continued — September 30, 2013 (Unaudited) from counterparties and investments. The extent of the Underlying Funds’ exposure to market, credit and counterparty risks with respect to the Assets approximates their carrying value as recorded in the Underlying Funds’ Statements of Assets and Liabilities. Global economies and financial markets are becoming increasingly interconnected and political and economic conditions (including recent instability and volatility) and events (including natural disasters) in one country, region or financial market may adversely impact issuers in a different country, region or financial market. As a result, issuers of securities held by an Underlying Fund may experience significant declines in the value of their assets and even cease operations. Such conditions and/or events may not have the same impact on all types of securities and may expose an Underlying Fund to greater market and liquidity risk and potential difficulty in valuing portfolio instruments held by an Underlying Fund. This could cause an Underlying Fund to underperform other types of investments. 3. Federal Income Taxes At September 30, 2013, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Conservative Strategy Moderate Strategy Balanced Strategy Fund* Fund Fund Cost of Investments $ — $ 93,379,366 $ 253,273,605 Unrealized Appreciation $ — $ 8,217,782 $ 35,988,747 Unrealized Depreciation — (320,711 ) (1,183,099 ) Net Unrealized Appreciation (Depreciation) $ — $ 7,897,071 $ 34,805,648 Equity Growth Strategy Growth Strategy Fund Fund Cost of Investments $ 151,338,901 $ 40,088,014 Unrealized Appreciation $ 25,533,599 $ 6,692,093 Unrealized Depreciation (1,083,059 ) (181,945 ) Net Unrealized Appreciation (Depreciation) $ 24,450,540 $ 6,510,148 *Due to liquidation on October 31, 2013, there is no cost of investments or unrealized appreciation (depreciation) for tax purposes. 4. Subsequent Events Management has evaluated the events and /or transactions that have occurred through the date this Quarterly Report was issued and noted no items requiring adjustments of the Quarterly Report or additional disclosures other than the following: On August 27, 2013, the Board, upon the recommendation of RIMCo, approved the liquidation of the Conservative Strategy Fund pursuant to a Plan of Liquidation and Dissolution (the “Plan”). Shareholder approval is not required in order to liquidate the Fund. Shareholders of the Fund may redeem their shares prior to the liquidation date. Pursuant to the Plan, the Fund was liquidated on October 31, 2013. 12 Notes to Quarterly Report Russell Investment Funds LifePoints® Funds Variable Target Portfolio Series Shareholder Requestes for Additional Information  September 30, 2013 (Unaudited) A complete unaudited schedule of investments is made available generally no later than 60 days after the end of the first and third quarters of each year. These reports are available (i) free of charge, upon request, by calling the Funds at (800) 787-7354, (ii) on the Securities and Exchange Commissions website at www.sec.gov, and (iii) at the Securities and Exchange Commissions public reference room. The Board has delegated to RIMCo, as RIFs investment adviser, the primary responsibility for monitoring, evaluating and voting proxies solicited by or with respect to issuers of securities in which assets of the Underlying Funds may be invested. RIMCo has established a proxy voting committee and has adopted written proxy voting policies and procedures (P&P) and proxy voting guidelines (Guidelines). The Funds maintain a Portfolio Holdings Disclosure Policy that governs the timing and circumstances of disclosure to shareholders and third parties of information regarding the portfolio investments held by the Funds. A description of the P&P, Guidelines, Portfolio Holdings Disclosure Policy and additional information about Fund Trustees are contained in the Funds Statement of Additional Information (SAI). The SAI and information regarding how the Underlying Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30, 2013 are available (i) free of charge, upon request, by calling the Funds at (800) 787-7354, and (ii) on the Securities and Exchange Commissions website at www.sec.gov. If possible, depending on contract owner registration and address information, and unless you have otherwise opted out, only one copy of the RIF prospectus and each annual and semi-annual report will be sent to contract owners at the same address. If you would like to receive a separate copy of these documents, please contact your Insurance Company. If you currently receive multiple copies of the prospectus, annual report and semi-annual report and would like to request to receive a single copy of these documents in the future, please call your Insurance Company. Some Insurance Companies may offer electronic delivery of the Funds prospectuses and annual and semi-annual. Please contact your Insurance Company for further details. See accompanying notes which are an integral part of the financial statements. Shareholder Requestes for Additional Information 13 FUND Multi-Style Equity Fund Aggressive Equity Fund Non-U.S. Fund Core Bond Fund Global Real Estate Securities Fund Russell Investment Funds Russell Investment Funds is a series investment company with ten different investment portfolios referred to as Funds. This Quarterly Report reports on five of these Funds. Russell Investment Funds Quarterly Report September 30, 2013 (Unaudited) Table of Contents Page Multi-Style Equity Fund 3 Aggressive Equity Fund 8 Non-U.S. Fund 15 Core Bond Fund 23 Global Real Estate Securities Fund 49 Notes to Schedules of Investments 55 Notes to Quarterly Reports 56 Shareholder Requests for Additional Information 71 Russell Investment Funds Copyright © Russell Investments 2013. All rights reserved. Russell Investments is a Washington, USA corporation, which operates through subsidiaries worldwide and is a subsidiary of The Northwestern Mutual Life Insurance Company. Fund objectives, risks, charges and expenses should be carefully considered before investing. A prospectus containing this and other important information must precede or accompany this material. Please read the prospectus carefully before investing. Securities distributed through Russell Financial Services, Inc., member FINRA and part of Russell Investments. Russell Investment Funds Multi-Style Equity Fund Schedule of Investments — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Common Stocks - 95.0% Constellation Brands, Inc. Class A(Æ) 12,700 729 CVS Caremark Corp. 31,594 1,794 Consumer Discretionary - 14.6% General Mills, Inc. 1,841 88 Aaron's, Inc. Class A 9,000 249 Ingredion, Inc. 7,500 496 Amazon.com, Inc.(Æ) 2,280 713 Kellogg Co. 9,947 584 American Eagle Outfitters, Inc. 52,200 730 Kimberly-Clark Corp. 1,100 104 Avon Products, Inc. 23,088 476 Molson Coors Brewing Co. Class B 10,500 526 CBS Corp. Class B 13,000 717 Mondelez International, Inc. Class A 67,198 2,111 Children's Place Retail Stores, Inc. (The)(Æ) 4,400 255 PepsiCo, Inc. 23,607 1,876 Coach, Inc. 11,900 649 Philip Morris International, Inc. 12,625 1,093 Comcast Corp. Class A(Æ) 80,454 3,601 Procter & Gamble Co. (The) 46,961 3,550 Costco Wholesale Corp. 1,265 146 Reynolds American, Inc. 894 44 DIRECTV(Æ) 972 58 Sysco Corp. 1,709 54 DSW, Inc. Class A 1,700 145 TreeHouse Foods, Inc.(Æ) 2,700 180 eBay, Inc.(Æ) 60,970 3,402 Walgreen Co. 1,406 76 Estee Lauder Cos., Inc. (The) Class A 10,447 730 Foot Locker, Inc. 23,600 801 21,230 Ford Motor Co. 127,400 2,149 Fortune Brands Home & Security, Inc. 10,100 420 Energy - 10.1% General Motors Co.(Æ) 71,900 2,586 Anadarko Petroleum Corp. 11,700 1,088 Guess?, Inc.(Ñ) 30,700 916 Cabot Oil & Gas Corp. 18,080 675 Hanesbrands, Inc. 11,800 735 Chevron Corp. 30,852 3,748 Harman International Industries, Inc. 7,900 523 Cimarex Energy Co. 5,800 559 Hertz Global Holdings, Inc.(Æ) 61,487 1,362 ConocoPhillips 2,913 202 Home Depot, Inc. 26,483 2,009 Diamond Offshore Drilling, Inc. 9,800 611 Jack in the Box, Inc.(Æ) 8,000 320 EOG Resources, Inc. 4,890 827 Johnson Controls, Inc. 85,700 3,557 Exxon Mobil Corp. 134,231 11,551 Kohl's Corp. 12,100 626 Halliburton Co. 57,650 2,776 Las Vegas Sands Corp. 25,505 1,694 Kinder Morgan, Inc. 16,300 580 Lowe's Cos., Inc. 46,850 2,231 Marathon Oil Corp. 86,441 3,015 Macy's, Inc. 34,900 1,510 Marathon Petroleum Corp. 7,777 500 Marriott Vacations Worldwide Corp.(Æ) 7,700 339 Murphy Oil Corp. 12,200 736 McDonald's Corp. 33,550 3,228 National Oilwell Varco, Inc. 27,627 2,157 Michael Kors Holdings, Ltd.(Æ) 14,112 1,052 Noble Energy, Inc. 25,096 1,682 Nike, Inc. Class B 29,545 2,146 Occidental Petroleum Corp. 36,867 3,449 Nordstrom, Inc. 7,800 438 Pioneer Natural Resources Co. 10,272 1,939 PVH Corp. 6,250 742 Precision Drilling Corp. 46,300 459 Sirius XM Radio, Inc.(Ñ) 186,400 721 Rowan Companies PLC(Æ) 19,100 701 Starbucks Corp. 62,989 4,849 Schlumberger, Ltd. 46,814 4,137 Starwood Hotels & Resorts Worldwide, Inc. 21,940 1,458 Southwestern Energy Co.(Æ) 39,750 1,446 Target Corp. 1,836 117 Spectra Energy Corp. 1,924 66 Tiffany & Co. 17,790 1,363 Statoil ASA - ADR 32,000 726 Time Warner, Inc. 86,940 5,721 Total SA - ADR(Ñ) 7,900 458 TiVo, Inc.(Æ) 12,700 158 Transocean, Ltd. 14,500 645 TJX Cos., Inc. 2,079 117 Whiting Petroleum Corp.(Æ) 5,400 323 Viacom, Inc. Class B 39,754 3,321 45,056 Wal-Mart Stores, Inc. 16,146 1,195 Walt Disney Co. (The) 32,338 2,086 Financial Services - 15.9% Whirlpool Corp. 5,323 780 ACE, Ltd. 25,291 2,367 Yum! Brands, Inc. 28,275 2,019 Aflac, Inc. 202 13 65,160 Allstate Corp. (The) 15,027 759 American Express Co. 19,490 1,472 Consumer Staples - 4.8% American International Group, Inc. 15,000 729 Altria Group, Inc. 5,814 200 American Tower Corp. Class A(ö) 33,570 2,490 Andersons, Inc. (The) 2,500 175 Aspen Insurance Holdings, Ltd. 15,600 566 Anheuser-Busch InBev NV - ADR 12,700 1,260 Assurant, Inc. 8,200 444 Bunge, Ltd. 10,000 759 Axis Capital Holdings, Ltd. 15,500 671 Coca-Cola Co. (The) 77,394 2,931 Bank of America Corp. 23,600 326 Colgate-Palmolive Co. 32,120 1,905 Bank of New York Mellon Corp. (The) 44,900 1,356 ConAgra Foods, Inc. 22,900 695 BB&T Corp. 81,950 2,766 Berkshire Hathaway, Inc. Class B(Æ) 29,243 3,319 See accompanying notes which are an integral part of this quarterly report. Multi-Style Equity Fund 3 Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ BlackRock, Inc. Class A 44 12 Baxter International, Inc. 66,701 4,381 BOK Financial Corp. 2,030 129 Becton Dickinson and Co. 552 55 Brown & Brown, Inc. 12,600 404 Biogen Idec, Inc.(Æ) 7,518 1,810 Capital One Financial Corp. 45,950 3,160 Bio-Rad Laboratories, Inc. Class A(Æ) 2,370 279 Chubb Corp. (The) 10,238 914 Boston Scientific Corp.(Æ) 42,200 495 Citigroup, Inc. 68,300 3,314 Bristol-Myers Squibb Co. 242 11 Comerica, Inc. 21,300 837 Cardinal Health, Inc. 9,200 480 Commerce Bancshares, Inc. 7,200 315 Celgene Corp.(Æ) 5,361 825 Cullen/Frost Bankers, Inc.(Ñ) 7,100 501 Cerner Corp.(Æ) 29,400 1,545 DiamondRock Hospitality Co.(ö) 22,300 238 Community Health Systems, Inc. 2,500 104 Discover Financial Services 27,987 1,414 Covidien PLC(Ñ) 43,920 2,677 Extra Space Storage, Inc.(ö) 11,500 526 Eli Lilly & Co. 23,864 1,201 FleetCor Technologies, Inc.(Æ) 5,000 551 Forest Laboratories, Inc.(Æ) 20,800 890 Fotex Holding SE(Æ) 41,627 1,395 Gilead Sciences, Inc.(Æ) 30,037 1,888 Franklin Resources, Inc. 1,092 55 HCA Holdings, Inc. 16,400 701 Goldman Sachs Group, Inc. (The) 5,646 893 Health Net, Inc.(Æ) 10,500 333 Hanover Insurance Group, Inc. (The) 10,300 570 Humana, Inc. 6,140 573 Hartford Financial Services Group, Inc. 22,600 703 IDEXX Laboratories, Inc.(Æ) 7,670 764 JPMorgan Chase & Co. 115,650 5,977 Intuitive Surgical, Inc.(Æ) 36 14 Lincoln National Corp. 16,933 711 Johnson & Johnson 79,453 6,888 Loews Corp. 663 31 Magellan Health Services, Inc.(Æ) 4,800 288 M&T Bank Corp.(Ñ) 4,100 459 McKesson Corp. 17,907 2,298 Markel Corp.(Æ) 4,228 2,189 Medtronic, Inc. 33,359 1,777 Marsh & McLennan Cos., Inc. 1,585 69 Merck & Co., Inc. 21,627 1,029 Mastercard, Inc. Class A 2,972 1,999 Mylan, Inc.(Æ) 18,700 714 Mercury General Corp. 6,000 290 Novartis AG - ADR 17,250 1,323 MetLife, Inc. 51,479 2,417 Novo Nordisk A/S - ADR 5,820 985 Morgan Stanley 23,200 625 Patterson Cos., Inc. 11,100 446 Northern Trust Corp. 13,300 723 Perrigo Co.(Ñ) 12,170 1,502 Ocwen Financial Corp. Class A(Æ) 4,400 245 Pfizer, Inc. 244,485 7,019 PartnerRe, Ltd. - ADR 7,760 710 Pharmacyclics, Inc.(Æ) 5,527 765 People's United Financial, Inc. 22,200 319 Regeneron Pharmaceuticals, Inc.(Æ) 5,867 1,836 PNC Financial Services Group, Inc. (The) 42,650 3,091 Sanofi - ADR 20,950 1,061 Prudential Financial, Inc. 31,700 2,473 St. Jude Medical, Inc. 19,523 1,047 Public Storage(ö) 412 66 Stryker Corp. 7,854 530 Reinsurance Group of America, Inc. Class A 9,900 663 Teva Pharmaceutical Industries, Ltd. - ADR 13,550 512 Selective Insurance Group, Inc. 1,000 25 Thermo Fisher Scientific, Inc. 19,530 1,799 SLM Corp. 29,100 725 UnitedHealth Group, Inc. 28,837 2,065 Sovran Self Storage, Inc.(ö) 4,100 310 Valeant Pharmaceuticals International, Inc. State Street Corp. 42,980 2,826 (Æ) 18,614 1,942 SunTrust Banks, Inc. 44,300 1,436 Vertex Pharmaceuticals, Inc.(Æ) 9,210 698 SVB Financial Group(Æ) 1,400 121 WellCare Health Plans, Inc.(Æ) 1,000 70 Symetra Financial Corp. 17,400 310 WellPoint, Inc. 13,000 1,087 Taubman Centers, Inc.(ö) 5,800 390 61,207 Thomson Reuters Corp. 969 34 Travelers Cos., Inc. (The) 10,275 871 Materials and Processing - 5.6% US Bancorp 15,261 558 Air Products & Chemicals, Inc. 599 64 Valley National Bancorp(Ñ) 26,836 267 Commercial Metals Co. 24,300 412 Visa, Inc. Class A 21,865 4,178 Cytec Industries, Inc. 4,300 350 Wells Fargo & Co. 50,200 2,074 Dow Chemical Co. (The) 25,000 960 XL Group PLC Class A 17,600 542 Ecolab, Inc. 24,499 2,420 70,933 EI du Pont de Nemours & Co. 17,000 996 Fastenal Co. 31,120 1,564 Health Care - 13.7% Freeport-McMoRan Copper & Gold, Inc. 27,600 913 Abbott Laboratories 38,903 1,291 Huntsman Corp. 37,100 764 AbbVie, Inc. 10,600 474 LyondellBasell Industries Class A 9,300 681 Actavis, Inc.(Æ) 6,600 950 Mallinckrodt PLC 167 7 Aetna, Inc. 3,500 224 Masco Corp. 34,600 736 Allergan, Inc. 15,347 1,388 Minerals Technologies, Inc. 3,200 158 Amgen, Inc. 1,542 173 Monsanto Co. 53,843 5,619 See accompanying notes which are an integral part of this quarterly report. 4 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Mosaic Co. (The) 34,200 1,471 Waste Management, Inc. 1,349 56 MRC Global, Inc.(Æ) 11,400 306 Xerox Corp. 83,600 860 Nucor Corp. 13,800 676 Xylem, Inc. 35,800 1,000 PPG Industries, Inc. 9,367 1,565 48,802 Praxair, Inc. 22,619 2,719 Precision Castparts Corp. 3,645 829 Technology - 15.9% Reliance Steel & Aluminum Co. 9,000 659 Adobe Systems, Inc.(Æ) 15,353 797 Steel Dynamics, Inc. 52,359 875 Altera Corp. 15,600 580 24,744 Analog Devices, Inc. 28,713 1,351 Apple, Inc. 18,294 8,721 Producer Durables - 11.0% ARRIS Group, Inc.(Æ) 13,000 222 3M Co. 1,997 238 Autodesk, Inc.(Æ) 7,100 292 ABM Industries, Inc. 7,800 208 Avago Technologies, Ltd. Class A 17,800 768 Accenture PLC Class A 1,857 137 Benchmark Electronics, Inc.(Æ) 11,200 256 AECOM Technology Corp.(Æ) 7,100 222 Broadcom Corp. Class A 20,300 528 AGCO Corp. 13,100 792 Brocade Communications Systems, Inc.(Æ) 96,600 778 Air Lease Corp. Class A 19,600 542 Ciena Corp.(Æ)(Ñ) 8,000 200 AO Smith Corp. 16,300 737 Cisco Systems, Inc. 261,970 6,135 Automatic Data Processing, Inc. 29,586 2,141 Cognizant Technology Solutions Corp. Class Boeing Co. (The) 37,476 4,403 A(Æ) 746 61 Canadian Pacific Railway, Ltd. 5,277 651 Cree, Inc.(Æ) 8,498 511 Caterpillar, Inc. 12,200 1,017 Crown Castle International Corp.(Æ) 8,000 584 CH Robinson Worldwide, Inc. 12,800 762 Electronic Arts, Inc.(Æ) 31,800 812 Con-way, Inc. 1,200 52 EMC Corp. 73,268 1,873 CSX Corp. 665 17 Facebook, Inc. Class A(Æ) 25,300 1,271 Danaher Corp. 1,721 119 Google, Inc. Class A(Æ) 6,939 6,077 Deere & Co. 7,700 627 Groupon, Inc. Class A(Æ) 20,300 228 Delta Air Lines, Inc. 55,620 1,312 Hewlett-Packard Co. 75,900 1,592 Eaton Corp. PLC 13,100 902 Integrated Device Technology, Inc.(Æ) 23,400 220 Electronics For Imaging, Inc.(Æ) 7,600 241 Intel Corp. 88,740 2,035 EMCOR Group, Inc. 6,300 247 International Business Machines Corp. 10,723 1,985 Emerson Electric Co. 16,677 1,079 Intersil Corp. Class A 18,900 212 FedEx Corp. 15,470 1,765 Intuit, Inc. 17,367 1,152 General Electric Co. 306,900 7,332 Juniper Networks, Inc.(Æ) 37,900 753 Harsco Corp. 20,100 500 Linear Technology Corp. 17,800 706 Honeywell International, Inc. 50,248 4,173 LinkedIn Corp. Class A(Æ) 5,746 1,414 IDEX Corp. 10,000 653 LSI Corp. 71,200 557 Illinois Tool Works, Inc. 1,085 83 Marvell Technology Group, Ltd. 49,900 574 L-3 Communications Holdings, Inc. 7,200 680 Mentor Graphics Corp. 14,000 327 Lexmark International, Inc. Class A 19,910 657 Microchip Technology, Inc.(Ñ) 12,300 496 Lockheed Martin Corp. 762 97 Microsoft Corp. 53,691 1,788 Manpowergroup, Inc. 6,200 451 Motorola Solutions, Inc. 6,300 374 Norfolk Southern Corp. 6,730 521 NVIDIA Corp. 52,600 818 Northrop Grumman Corp. 2,476 235 Oracle Corp. 91,990 3,051 Orbital Sciences Corp.(Æ) 4,600 97 PMC - Sierra, Inc.(Æ) 23,500 156 Pentair, Ltd. 11,439 743 Polycom, Inc.(Æ) 16,400 179 Raytheon Co. 11,024 849 QUALCOMM, Inc. 82,303 5,544 Regal-Beloit Corp. 7,200 489 Salesforce.com, Inc.(Æ) 29,450 1,529 Ryder System, Inc. 6,000 358 SAP AG - ADR(Ñ) 19,300 1,427 Snap-on, Inc. 2,700 269 ServiceNow, Inc.(Æ) 5,100 265 Stanley Black & Decker, Inc. 7,900 716 Splunk, Inc.(Æ) 4,200 252 Terex Corp.(Æ) 20,300 682 Symantec Corp. 54,400 1,346 Textron, Inc. 27,800 768 Synopsys, Inc.(Æ) 14,000 528 Tidewater, Inc. 13,700 812 Tech Data Corp.(Æ) 7,600 379 TransDigm Group, Inc. 10,116 1,403 Texas Instruments, Inc. 77,927 3,140 UniFirst Corp. 1,700 178 Tyco International, Ltd. 19,300 675 Unilever NV 24,449 922 Vodafone Group PLC - ADR 118,400 4,166 Union Pacific Corp. 14,335 2,227 Western Digital Corp. 10,800 685 United Parcel Service, Inc. Class B 9,924 906 Workday, Inc. Class A(Æ) 3,200 259 United Technologies Corp. 17,382 1,874 Yahoo!, Inc.(Æ) 158 5 See accompanying notes which are an integral part of this quarterly report. Multi-Style Equity Fund 5 Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Principal Fair Amount ($) Value or Shares $ Yelp, Inc. Class A(Æ) 2,900 192 70,826 Utilities - 3.4% Alliant Energy Corp. 4,800 238 American Electric Power Co., Inc. 20,484 888 American States Water Co. 436 12 Aqua America, Inc. 9,300 230 AT&T, Inc. 112,507 3,805 CenturyLink, Inc. 157 5 Dominion Resources, Inc. 740 46 DTE Energy Co. 11,200 739 Duke Energy Corp. 1,823 122 Edison International 13,200 608 Encana Corp.(Ñ) 88,450 1,533 Entergy Corp. 7,700 487 Exelon Corp. 75,778 2,246 Great Plains Energy, Inc. 10,100 224 National Fuel Gas Co. 6,700 461 NextEra Energy, Inc. 6,097 489 NorthWestern Corp. 6,900 310 Penn West Petroleum, Ltd. Class A - ADR(Ñ) 41,900 466 PG&E Corp. 13,163 539 Pinnacle West Capital Corp. 12,700 695 PNM Resources, Inc. 17,300 391 Southern Co. 2,149 88 Southwest Gas Corp. 4,500 225 Verizon Communications, Inc. 3,306 154 WGL Holdings, Inc. 4,400 188 15,189 Total Common Stocks (cost $339,737) 423,147 Short-Term Investments - 4.8% Russell U.S. Cash Management Fund 21,491,421 (8) 21,491 Total Short-Term Investments (cost $21,491) 21,491 Other Securities - 2.5% Russell U.S. Cash Collateral Fund(×) 11,148,346 (8) 11,148 Total Other Securities (cost $11,148) 11,148 Total Investments 102.3% (identified cost $372,376) 455,786 Other Assets and Liabilities, Net - (2.3%) (10,163 ) Net Assets - 100.0% 445,623 See accompanying notes which are an integral part of this quarterly report. 6 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions S&P 500 E-Mini Index Futures (CME) 217 USD 18,166 12/13 (104 ) S&P E-Mini Consumer Staples Select Sector Index Futures (CME) 53 USD 2,106 12/13 (15 ) S&P E-Mini Technology Select Sector Index Futures (CME) 67 USD 2,143 12/13 (2 ) Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) (121 ) Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ 65,160 $ — $ — $ 65,160 Consumer Staples 21,230 — — 21,230 Energy 45,056 — — 45,056 Financial Services 70,933 — — 70,933 Health Care 61,207 — — 61,207 Materials and Processing 24,744 — — 24,744 Producer Durables 48,802 — — 48,802 Technology 70,826 — — 70,826 Utilities 15,189 — — 15,189 Short-Term Investments — 21,491 — 21,491 Other Securities — 11,148 — 11,148 Total Investments 423,147 32,639 — 455,786 Other Financial Instruments Futures Contracts (121 ) — — (121 ) Total Other Financial Instruments * $ (121 ) $ — $ — $ (121 ) *Other financial instruments reflected in the Schedule of Investments, such as futures, forwards, interest rate swaps, and credit default swaps are valued at the unrealized appreciation/depreciation on the instruments. For a description of the Levels see note 2 in the Notes to Financial Statements. For disclosure on transfers between Levels 1, 2 and 3 during the period ended September 30, 2013, see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of this quarterly report. Multi-Style Equity Fund 7 Russell Investment Funds Aggressive Equity Fund Schedule of Investments — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Common Stocks - 94.6% Skechers U.S.A., Inc. Class A(Æ) 11,700 364 Skullcandy, Inc.(Æ) 2,500 15 Consumer Discretionary - 13.2% Smith & Wesson Holding Corp.(Æ)(Ñ) 29,149 320 1-800-Flowers.com, Inc. Class A(Æ) 10,700 53 Sonic Automotive, Inc. Class A 4,400 105 Asbury Automotive Group, Inc.(Æ) 18,000 959 Sonic Corp.(Æ) 28,130 499 Ascena Retail Group, Inc.(Æ) 5,502 110 Stamps.com, Inc.(Æ) 19,650 903 Ballantyne Strong, Inc.(Æ) 2,600 11 Stein Mart, Inc. 8,400 115 Bridgepoint Education, Inc.(Æ) 14,910 269 Steven Madden, Ltd.(Æ) 19,170 1,032 Brown Shoe Co., Inc. 10,400 244 Stoneridge, Inc.(Æ) 11,500 124 Chico's FAS, Inc. 48,800 813 Tilly's, Inc. Class A(Æ) 2,700 39 Children's Place Retail Stores, Inc. (The)(Æ) 6,910 400 TiVo, Inc.(Æ) 21,600 269 Citi Trends, Inc.(Æ) 40,973 716 Town Sports International Holdings, Inc. 2,400 31 Deckers Outdoor Corp.(Æ)(Ñ) 9,222 608 Universal Electronics, Inc.(Æ) 28,090 1,013 Delta Apparel, Inc.(Æ) 9,600 159 Universal Technical Institute, Inc. 1,000 12 Destination Maternity Corp. 8,000 254 Vera Bradley, Inc.(Æ) 3,200 66 Destination XL Group, Inc.(Æ) 83,075 537 Viad Corp. 800 20 Drew Industries, Inc. 3,376 154 VistaPrint NV(Æ) 1,800 102 Einstein Noah Restaurant Group, Inc. 3,300 57 VOXX International Corp. Class A(Æ) 8,700 119 Ethan Allen Interiors, Inc. 25,585 713 West Marine, Inc.(Æ) 36,746 448 Express, Inc.(Æ) 39,769 938 Zagg, Inc.(Æ)(Ñ) 41,021 185 Finish Line, Inc. (The) Class A 32,410 806 Zale Corp.(Æ) 4,700 71 Franklin Covey Co.(Æ) 2,600 47 Fred's, Inc. Class A 24,070 377 29,767 Fuel Systems Solutions, Inc.(Æ) 47,799 940 G-III Apparel Group, Ltd.(Æ) 4,400 240 Consumer Staples - 1.8% Gordmans Stores, Inc. 6,605 74 Andersons, Inc. (The) 11,774 823 Grand Canyon Education, Inc.(Æ) 27,579 1,110 Annie's, Inc.(Æ)(Ñ) 8,040 395 Group 1 Automotive, Inc. 15,690 1,220 Chiquita Brands International, Inc.(Æ) 28,600 362 Guess?, Inc. 18,140 541 Core-Mark Holding Co., Inc. 4,200 279 Harman International Industries, Inc. 700 46 Fresh Del Monte Produce, Inc. 12,200 362 Harte-Hanks, Inc. 16,403 145 Ingles Markets, Inc. Class A 4,272 123 Haverty Furniture Cos., Inc. 7,500 184 Medifast, Inc.(Æ) 9,350 251 HealthStream, Inc.(Æ) 30,625 1,161 Nash Finch Co. 3,771 100 Helen of Troy, Ltd.(Æ) 6,000 265 Omega Protein Corp.(Æ) 8,838 90 Hibbett Sports, Inc.(Æ)(Ñ) 10,300 578 Pantry, Inc. (The)(Æ) 12,300 136 Inter Parfums, Inc. 22,510 675 SodaStream International, Ltd.(Æ)(Ñ) 5,612 350 Jack in the Box, Inc.(Æ) 8,100 324 Spartan Stores, Inc. 4,700 104 Johnson Outdoors, Inc. Class A(Æ) 1,314 35 TreeHouse Foods, Inc.(Æ) 9,485 634 Jones Group, Inc. (The) 38,195 573 4,009 Kirkland's, Inc.(Æ) 9,800 181 Kona Grill, Inc.(Æ) 9,400 109 Energy - 6.6% Krispy Kreme Doughnuts, Inc.(Æ) 28,970 560 Approach Resources, Inc.(Æ)(Ñ) 31,130 818 Libbey, Inc.(Æ) 16,536 393 C&J Energy Services, Inc.(Æ)(Ñ) 4,200 84 Marchex, Inc. Class A 2,000 15 Cal Dive International, Inc.(Æ)(Ñ) 229,063 470 Marriott Vacations Worldwide Corp.(Æ) 5,200 229 CARBO Ceramics, Inc.(Ñ) 7,612 754 MDC Holdings, Inc. 34,900 1,048 Comstock Resources, Inc. 15,550 247 Men's Wearhouse, Inc. (The) 30,318 1,032 Contango Oil & Gas Co. 15,450 568 Meritor, Inc.(Æ) 14,100 111 Dawson Geophysical Co.(Æ) 4,100 133 Monarch Casino & Resort, Inc.(Æ) 3,000 57 Forest Oil Corp.(Æ) 27,300 167 New York & Co., Inc.(Æ) 13,100 76 Geospace Technologies Corp.(Æ) 14,311 1,207 PCM, Inc.(Æ) 2,300 21 Green Plains Renewable Energy, Inc.(Ñ) 10,700 172 Perry Ellis International, Inc. 3,591 68 Gulf Island Fabrication, Inc. 2,200 54 Pier 1 Imports, Inc. 27,820 543 Gulfport Energy Corp.(Æ) 29,570 1,903 Red Robin Gourmet Burgers, Inc.(Æ) 9,845 700 Hornbeck Offshore Services, Inc.(Æ) 6,500 373 Regis Corp. 42,900 630 James River Coal Co.(Æ)(Ñ) 10,000 20 RG Barry Corp. 25,611 484 Key Energy Services, Inc.(Æ) 36,842 269 Ritchie Bros Auctioneers, Inc.(Ñ) 32,710 660 Matador Resources Co.(Æ) 32,925 538 Rocky Brands, Inc. 1,800 31 Matrix Service Co.(Æ) 11,200 220 Ruby Tuesday, Inc.(Æ) 54,674 410 McDermott International, Inc.(Æ) 42,957 319 Sally Beauty Holdings, Inc.(Æ) 3,985 104 Nabors Industries, Ltd. 48,190 774 Scholastic Corp. 4,100 117 Natural Gas Services Group, Inc.(Æ) 3,000 80 See accompanying notes which are an integral part of this quarterly report. 8 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Pacific Drilling SA(Æ) 42,587 472 EastGroup Properties, Inc.(ö) 3,700 219 Patterson-UTI Energy, Inc. 26,694 571 EMC Insurance Group, Inc. 100 3 PDC Energy, Inc.(Æ) 5,711 340 Enterprise Financial Services Corp. 2,600 44 Pioneer Energy Services Corp.(Æ) 15,700 118 EPR Properties(ö) 6,500 317 REX American Resources Corp.(Æ) 4,400 135 Equity One, Inc.(ö) 2,200 48 Rowan Companies PLC(Æ) 24,906 915 Extra Space Storage, Inc.(ö) 7,100 325 SunCoke Energy, Inc.(Æ) 25,900 440 FactSet Research Systems, Inc.(Ñ) 4,150 453 Superior Energy Services, Inc.(Æ) 25,459 637 FBL Financial Group, Inc. Class A 1,800 81 Synergy Resources Corp.(Æ) 12,500 122 First Bancorp 2,400 35 TETRA Technologies, Inc.(Æ) 34,001 426 First Busey Corp. 10,400 54 Unit Corp.(Æ) 18,076 840 First Financial Bancorp 48,630 738 Warren Resources, Inc.(Æ) 27,100 79 First Financial Corp. 2,300 73 Western Refining, Inc.(Ñ) 13,510 406 First Industrial Realty Trust, Inc.(ö) 22,700 369 Westmoreland Coal Co.(Æ) 1,100 14 First Interstate Bancsystem, Inc. Class A 3,400 82 Willbros Group, Inc.(Æ) 17,700 162 First Merchants Corp. 11,900 206 14,847 First Republic Bank 7,300 340 Forestar Group, Inc.(Æ) 16,067 346 Financial Services - 19.7% Franklin Street Properties Corp.(ö) 45,888 585 1st United Bancorp, Inc. 2,100 15 Gain Capital Holdings, Inc. 11,400 144 Advent Software, Inc. 23,675 752 German American Bancorp, Inc. 1,100 28 Agree Realty Corp.(ö) 5,100 154 GFI Group, Inc. 81,994 324 Alexander & Baldwin, Inc. 13,328 480 Great Southern Bancorp, Inc. 3,000 85 American Financial Group, Inc. 2,100 114 Green Dot Corp. Class A(Æ) 14,400 379 Ameriprise Financial, Inc. 3,658 333 Hancock Holding Co. 20,994 659 AMERISAFE, Inc. 15,849 563 Hanmi Financial Corp. 8,100 134 AmREIT, Inc. Class B(ö) 1,200 21 Hanover Insurance Group, Inc. (The) 11,935 660 Anworth Mortgage Asset Corp.(ö) 120,805 583 Heartland Financial USA, Inc. 1,384 39 Arbor Realty Trust, Inc.(ö) 7,200 49 Hercules Technology Growth Capital, Inc.(Ñ) 24,105 368 Argo Group International Holdings, Ltd. 7,170 307 Heritage Financial Corp. 1,700 26 Arlington Asset Investment Corp. Class A 5,700 136 Hilltop Holdings, Inc.(Æ) 32,490 601 Assurant, Inc. 5,000 271 Home BancShares, Inc. 23,640 718 Asta Funding, Inc. 10,938 97 Home Loan Servicing Solutions, Ltd. 18,200 401 Astoria Financial Corp. 58,600 729 HomeStreet, Inc. 9,900 191 Baldwin & Lyons, Inc. Class B 400 10 Horace Mann Educators Corp. 18,100 514 Bancfirst Corp. 1,600 87 Iberiabank Corp. 22,610 1,173 Bank of the Ozarks, Inc. 15,063 723 Infinity Property & Casualty Corp. 13,000 838 BioMed Realty Trust, Inc.(ö) 27,547 512 Interactive Brokers Group, Inc. Class A 2,000 38 Boston Private Financial Holdings, Inc. 8,058 89 Investment Technology Group, Inc.(Æ) 26,600 418 Bridge Bancorp, Inc. 500 11 JER Investment Trust, Inc.(Æ)(Þ) 1,771 — Bridge Capital Holdings(Æ) 200 3 KeyCorp 62,981 718 Brookline Bancorp, Inc. 71,960 677 Kite Realty Group Trust(ö) 3,900 23 Campus Crest Communities, Inc.(ö) 52,480 567 KKR Financial Holdings LLC 10,202 105 Capital Bank Financial Corp. Class A(Æ) 16,100 353 Lakeland Financial Corp. 4,431 145 Capitol Federal Financial, Inc. 62,231 773 LaSalle Hotel Properties(ö) 10,506 300 Capstead Mortgage Corp.(ö) 69,850 821 Maiden Holdings, Ltd. 20,200 239 Cedar Realty Trust, Inc.(ö) 24,586 127 MainSource Financial Group, Inc. 5,000 76 Center Bancorp, Inc. 2,300 33 Manning & Napier, Inc. Class A 6,410 107 Centerstate Banks, Inc. 500 5 MarketAxess Holdings, Inc. 11,112 667 Central Pacific Financial Corp. 7,800 138 MB Financial, Inc. 13,900 393 Chemical Financial Corp. 22,340 624 MCG Capital Corp. 27,300 138 Citizens & Northern Corp. 1,800 36 Mercantile Bank Corp. 3,729 82 CoBiz Financial, Inc. 16,383 159 Merchants Bancshares, Inc. 519 15 Comerica, Inc. 17,880 703 MetroCorp Bancshares, Inc. 5,372 74 Community Bank System, Inc. 3,391 116 MoneyGram International, Inc.(Æ) 7,300 143 Community Trust Bancorp, Inc. 1,000 41 Morningstar, Inc. 7,975 632 Crawford & Co. Class B 1,400 14 National Bank Holdings Corp. Class A 24,560 504 CVB Financial Corp. 50,750 686 National Interstate Corp. 5,156 143 DiamondRock Hospitality Co.(ö) 53,774 574 Navigators Group, Inc. (The)(Æ) 3,100 179 Dime Community Bancshares, Inc. 9,730 162 Nelnet, Inc. Class A 7,800 300 Douglas Emmett, Inc.(ö) 2,400 56 New Residential Investment Corp.(ö) 114,073 755 See accompanying notes which are an integral part of this quarterly report. Aggressive Equity Fund 9 Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Northfield Bancorp, Inc. 17,160 208 WSFS Financial Corp. 2,300 139 Northrim BanCorp, Inc. 7,445 179 44,415 OceanFirst Financial Corp. 5,800 98 Old National Bancorp 24,520 348 Health Care - 8.8% One Liberty Properties, Inc.(ö) 4,200 85 Abaxis, Inc. 16,650 701 Oritani Financial Corp. 9,140 150 Accelrys, Inc.(Æ) 55,350 546 Park Sterling Corp. 6,000 38 Affymetrix, Inc.(Æ) 29,000 180 Peoples Bancorp, Inc. 2,500 52 Air Methods Corp.(Ñ) 15,290 651 Piper Jaffray Cos.(Æ) 15,949 547 Akorn, Inc.(Æ) 39,930 786 Platinum Underwriters Holdings, Ltd. 6,900 412 Align Technology, Inc.(Æ) 21,875 1,053 Post Properties, Inc.(ö) 1,500 68 Almost Family, Inc. 3,200 62 Preferred Bank(Æ) 1,100 20 ArthroCare Corp.(Æ) 1,300 46 PrivateBancorp, Inc. Class A 44,880 959 athenahealth, Inc.(Æ)(Ñ) 3,910 424 ProAssurance Corp. 3,422 154 Bio-Reference Labs, Inc.(Æ)(Ñ) 2,800 84 Provident Financial Holdings, Inc. 3,500 58 BioScrip, Inc.(Æ) 42,408 372 Provident Financial Services, Inc. 3,420 55 Cantel Medical Corp. 15,358 489 Reinsurance Group of America, Inc. Class A 3,000 201 Centene Corp.(Æ) 12,240 783 RLJ Lodging Trust(ö) 17,500 411 CONMED Corp. 34,127 1,160 S&T Bancorp, Inc. 1,000 24 CryoLife, Inc. 4,800 34 Sabra Health Care REIT, Inc.(ö) 15,600 359 Dynavax Technologies Corp.(Æ) 3,600 4 Safeguard Scientifics, Inc.(Æ) 3,781 59 Emergent Biosolutions, Inc.(Æ) 20,600 392 Safety Insurance Group, Inc. 3,000 159 Exactech, Inc.(Æ) 10,800 217 Sandy Spring Bancorp, Inc. 2,300 53 Greatbatch, Inc.(Æ) 8,100 276 Selective Insurance Group, Inc. 7,700 189 Health Net, Inc.(Æ) 1,600 51 Signature Bank(Æ) 4,300 394 Hill-Rom Holdings, Inc. 2,270 81 Simmons First National Corp. Class A 1,900 59 HMS Holdings Corp.(Æ) 20,773 447 Southwest Bancorp, Inc.(Æ) 275 4 ICON PLC(Æ) 16,030 656 Sovran Self Storage, Inc.(ö) 500 38 Kindred Healthcare, Inc. 17,400 234 Spirit Realty Capital, Inc.(ö) 11,800 108 Magellan Health Services, Inc.(Æ) 6,300 378 State Bank Financial Corp. 3,700 59 Masimo Corp. 4,452 119 Stellus Capital Investment Corp. 900 13 Medidata Solutions, Inc.(Æ) 14,015 1,386 Sterling Bancorp Class N 7,200 99 Meridian Bioscience, Inc. 46,117 1,091 Sterling Financial Corp. 18,550 531 National Research Corp. Class A(Æ) 32,025 603 Stifel Financial Corp.(Æ) 11,178 461 National Research Corp. Class B(Æ) 5,337 159 Summit Hotel Properties, Inc.(ö) 46,810 430 Natus Medical, Inc.(Æ) 9,800 139 SVB Financial Group(Æ) 10,200 881 Neogen Corp.(Æ) 22,154 1,345 SY Bancorp, Inc. 2,500 71 Omnicell, Inc.(Æ) 28,625 678 Symetra Financial Corp. 24,600 438 Pacific Biosciences of California, Inc.(Æ) 21,400 118 Taubman Centers, Inc.(ö) 700 47 PAREXEL International Corp.(Æ) 11,180 562 Territorial Bancorp, Inc. 1,649 36 PharMerica Corp.(Æ) 8,600 114 Texas Capital Bancshares, Inc.(Æ) 9,560 439 Prestige Brands Holdings, Inc.(Æ) 21,640 652 Tower Group International, Ltd. 5,364 38 Quality Systems, Inc. 23,915 520 Trico Bancshares 3,800 87 Rigel Pharmaceuticals, Inc.(Æ) 5,500 20 UMB Financial Corp. 6,940 377 Select Medical Holdings Corp. 24,300 196 UMH Properties, Inc.(ö) 1,200 12 STERIS Corp. 10,201 438 United Fire Group, Inc. 6,500 198 Streamline Health Solutions, Inc.(Æ) 6,500 49 ViewPoint Financial Group, Inc. 16,290 337 Techne Corp. 5,695 456 Washington Banking Co. 7,937 112 Triple-S Management Corp. Class B(Æ) 8,900 164 Washington Federal, Inc. 25,515 527 US Physical Therapy, Inc. 11,843 368 Washington Real Estate Investment Trust(ö) 24,260 613 WellCare Health Plans, Inc.(Æ) 5,000 349 Washington Trust Bancorp, Inc. 1,234 39 West Pharmaceutical Services, Inc. 5,342 220 Webster Financial Corp. 15,700 401 19,853 WesBanco, Inc. 5,200 155 Westamerica Bancorporation(Ñ) 15,820 786 Westfield Financial, Inc. 5,100 36 Materials and Processing - 7.8% Westwood Holdings Group, Inc. 14,250 685 A Schulman, Inc. 11,140 328 Wilshire Bancorp, Inc. 30,100 246 AAON, Inc. 36,000 956 Winthrop Realty Trust(ö) 12,128 135 AMCOL International Corp. 13,695 448 Balchem Corp. 17,800 921 Beacon Roofing Supply, Inc.(Æ) 21,340 787 Cabot Corp. 51,263 2,192 See accompanying notes which are an integral part of this quarterly report. 10 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Comfort Systems USA, Inc. 9,570 161 Ceco Environmental Corp. 767 11 Commercial Metals Co. 4,700 80 Chart Industries, Inc.(Æ) 6,771 833 Cytec Industries, Inc. 700 57 CIRCOR International, Inc. 14,989 932 Encore Wire Corp. 2,600 103 Columbus McKinnon Corp.(Æ) 33,757 811 FutureFuel Corp. 6,200 111 Compass Diversified Holdings 36,600 652 Gibraltar Industries, Inc.(Æ) 4,700 67 Consolidated Graphics, Inc.(Æ) 4,217 236 Globe Specialty Metals, Inc. 42,710 658 CoStar Group, Inc.(Æ) 10,075 1,693 Haynes International, Inc. 7,500 340 Curtiss-Wright Corp. 16,480 774 Huntsman Corp. 2,000 41 Ducommun, Inc.(Æ) 11,021 316 IAMGOLD Corp. 57,549 273 Electronics For Imaging, Inc.(Æ) 12,752 404 Insteel Industries, Inc. 6,871 111 EMCOR Group, Inc. 11,600 454 Interface, Inc. Class A 18,853 374 EnerSys, Inc. 19,356 1,174 Kaiser Aluminum Corp. 866 62 Ennis, Inc. 9,695 175 Koppers Holdings, Inc. 9,881 421 FARO Technologies, Inc.(Æ) 21,125 891 Kronos Worldwide, Inc.(Ñ) 31,115 482 Forward Air Corp. 14,050 567 Landec Corp.(Æ) 12,412 151 G&K Services, Inc. Class A 4,000 242 LB Foster Co. Class A 3,700 169 Global Power Equipment Group, Inc. 4,400 88 Louisiana-Pacific Corp.(Æ) 9,500 167 GP Strategies Corp.(Æ) 8,300 218 Materion Corp. 400 13 GrafTech International, Ltd.(Æ)(Ñ) 78,191 661 MRC Global, Inc.(Æ) 11,500 308 Granite Construction, Inc. 56,195 1,719 NCI Building Systems, Inc.(Æ) 5,400 69 Greenbrier Cos., Inc.(Æ) 16,463 407 Neenah Paper, Inc. 1,100 43 Gulfmark Offshore, Inc. Class A 9,810 499 NN, Inc. 11,528 179 Hardinge, Inc. 3,800 59 Noranda Aluminum Holding Corp. 49,329 122 Harsco Corp. 14,960 373 Northwest Pipe Co.(Æ) 2,200 72 Healthcare Services Group, Inc. 40,880 1,053 Olympic Steel, Inc. 4,900 136 Heidrick & Struggles International, Inc. 1,100 21 OM Group, Inc.(Æ) 28,462 961 Hub Group, Inc. Class A(Æ) 10,150 398 Omnova Solutions, Inc.(Æ) 41,700 357 Hudson Technologies, Inc.(Æ)(Ñ) 22,300 45 PGT, Inc.(Æ) 29,200 289 InnerWorkings, Inc.(Æ) 38,025 373 Quaker Chemical Corp. 3,100 226 Intevac, Inc.(Æ) 2,900 17 Quanex Building Products Corp. 37,560 707 Kadant, Inc. 3,400 114 RTI International Metals, Inc.(Æ) 16,768 537 Kimball International, Inc. Class B 13,300 147 Simpson Manufacturing Co., Inc. 48,675 1,585 Knight Transportation, Inc. 35,670 589 Stillwater Mining Co.(Æ)(Ñ) 22,457 247 Korn/Ferry International(Æ) 19,900 426 Tronox, Ltd. Class A(Ñ) 30,290 741 Layne Christensen Co.(Æ) 26,115 521 Universal Forest Products, Inc. 12,137 511 Lexmark International, Inc. Class A 11,100 366 Universal Stainless & Alloy Products, Inc. Liquidity Services, Inc.(Æ)(Ñ) 3,700 124 (Æ) 17,919 583 Mac-Gray Corp. 6,200 90 US Silica Holdings, Inc.(Ñ) 20,464 510 Marten Transport, Ltd. 17,867 307 17,656 MAXIMUS, Inc. 28,410 1,281 Measurement Specialties, Inc.(Æ) 3,227 175 Producer Durables - 17.2% Mesa Laboratories, Inc. 3,100 210 ABM Industries, Inc. 59,110 1,573 Mistras Group, Inc.(Æ) 1,400 24 ACCO Brands Corp.(Æ) 47,463 315 Modine Manufacturing Co.(Æ) 14,400 211 Advisory Board Co. (The)(Æ) 31,578 1,879 MYR Group, Inc.(Æ) 1,500 36 Aerovironment, Inc.(Æ) 9,725 225 Old Dominion Freight Line, Inc.(Æ) 6,356 292 AGCO Corp. 3,000 181 Orbital Sciences Corp.(Æ) 20,500 434 Air Lease Corp. Class A 13,500 373 Orion Marine Group, Inc.(Æ) 5,032 52 Air Transport Services Group, Inc.(Æ) 22,441 168 Pacer International, Inc.(Æ) 11,800 73 Aircastle, Ltd. 21,600 376 Performant Financial Corp.(Æ) 6,700 73 Alamo Group, Inc. 2,700 132 Powell Industries, Inc.(Æ) 600 37 Albany International Corp. Class A 9,300 334 PRGX Global, Inc.(Æ) 1,800 11 American Superconductor Corp.(Æ)(Ñ) 33,900 79 Primoris Services Corp. 5,200 132 AO Smith Corp. 3,000 136 Proto Labs, Inc.(Æ)(Ñ) 14,450 1,104 Ascent Capital Group, Inc. Class A(Æ) 1,500 121 Quanta Services, Inc.(Æ) 16,501 454 Astec Industries, Inc. 26,005 936 Raven Industries, Inc. 33,275 1,088 Astronics Corp.(Æ) 3,499 174 Regal-Beloit Corp. 11,570 786 Atlas Air Worldwide Holdings, Inc.(Æ) 1,231 57 Republic Airways Holdings, Inc.(Æ) 7,300 87 AZZ, Inc. 15,366 643 Resources Connection, Inc. 67,500 916 CDI Corp. 1,700 26 Roadrunner Transportation Systems, Inc.(Æ) 2,000 56 See accompanying notes which are an integral part of this quarterly report. Aggressive Equity Fund 11 Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Rollins, Inc. 23,775 630 Interactive Intelligence Group, Inc.(Æ) 12,533 796 Ryder System, Inc. 2,000 119 InterDigital, Inc. 2,748 103 SkyWest, Inc. 14,000 203 Intersil Corp. Class A 122,005 1,370 Southwest Airlines Co. 21,297 310 InvenSense, Inc. Class A(Æ)(Ñ) 28,330 499 Sun Hydraulics Corp. 40,806 1,479 KEYW Holding Corp. (The)(Æ)(Ñ) 15,264 205 Tidewater, Inc. 10,241 607 Kulicke & Soffa Industries, Inc.(Æ) 73,269 846 Triumph Group, Inc. 9,070 637 KVH Industries, Inc.(Æ) 1,000 14 Tsakos Energy Navigation, Ltd.(Ñ) 47,410 247 LSI Corp. 19,400 152 Wabtec Corp. 2,666 168 LTX-Credence Corp.(Æ) 10,100 66 Wesco Aircraft Holdings, Inc.(Æ) 13,643 286 Marvell Technology Group, Ltd. 31,740 365 38,726 Mentor Graphics Corp. 15,200 355 Mercury Systems, Inc.(Æ) 69,417 693 Technology - 18.2% Micrel, Inc. 107,720 981 Acacia Research Corp. 65,224 1,504 MKS Instruments, Inc. 27,790 739 ACI Worldwide, Inc.(Æ) 21,100 1,140 NeoPhotonics Corp.(Æ) 4,500 33 Active Network, Inc. (The)(Æ) 17,053 244 NIC, Inc. 44,380 1,026 ADTRAN, Inc. 12,605 336 Novatel Wireless, Inc.(Æ) 17,200 45 Agilysys, Inc.(Æ) 3,700 44 NVE Corp.(Æ) 5,900 301 ANADIGICS, Inc.(Æ) 44,800 88 NVIDIA Corp. 17,974 280 Applied Micro Circuits Corp.(Æ) 48,569 627 OpenTable, Inc.(Æ) 5,890 412 Aruba Networks, Inc.(Æ) 23,750 395 PC Connection, Inc. 4,400 66 Aspen Technology, Inc.(Æ) 8,622 298 Pericom Semiconductor Corp.(Æ) 6,700 52 AVG Technologies NV(Æ) 24,083 577 Photronics, Inc.(Æ) 77,235 605 Aviat Networks, Inc.(Æ) 22,900 59 Polycom, Inc.(Æ) 73,345 801 Axcelis Technologies, Inc.(Æ) 1,714 4 Procera Networks, Inc.(Æ)(Ñ) 25,397 393 Bel Fuse, Inc. Class B 2,700 47 PROS Holdings, Inc.(Æ) 25,675 878 Blackbaud, Inc. 22,725 887 Qlik Technologies, Inc.(Æ) 18,040 618 Bottomline Technologies de, Inc.(Æ) 33,275 928 QLogic Corp.(Æ) 26,200 287 Brooks Automation, Inc. 70,700 658 Radisys Corp.(Æ) 7,400 24 Ceva, Inc.(Æ) 20,800 359 RMG Networks Holding Corp.(Æ) 6,100 46 CIBER, Inc.(Æ) 3,343 11 Sapient Corp.(Æ) 3,662 57 Ciena Corp.(Æ)(Ñ) 16,600 415 SciQuest, Inc.(Æ) 36,125 811 Cohu, Inc.(Å) 35,230 384 Seachange International, Inc.(Æ) 18,600 213 Commtouch Software, Ltd.(Æ)(Ñ) 17,100 46 ShoreTel, Inc.(Æ) 26,000 157 Computer Task Group, Inc. 23,251 376 Sigma Designs, Inc.(Æ) 16,200 91 comScore, Inc.(Æ) 3,799 110 Skyworks Solutions, Inc.(Æ) 5,853 145 Comtech Telecommunications Corp. 10,700 260 Smith Micro Software, Inc.(Æ) 2,900 3 CSG Systems International, Inc. 12,700 318 Spansion, Inc. Class A(Æ) 26,200 264 Daktronics, Inc. 1,000 11 Sparton Corp.(Æ) 6,000 153 Diebold, Inc. 26,790 787 SPS Commerce, Inc.(Æ) 17,790 1,190 Digi International, Inc.(Æ) 7,700 77 Stratasys, Ltd.(Æ) 9,350 947 Digital River, Inc.(Æ) 17,700 316 Super Micro Computer, Inc.(Æ) 11,100 150 DSP Group, Inc.(Æ) 8,500 60 Symmetricom, Inc.(Æ) 6,400 31 Echelon Corp.(Æ) 6,300 15 Synchronoss Technologies, Inc.(Æ) 23,896 910 Electro Scientific Industries, Inc. 81,988 960 Take-Two Interactive Software, Inc.(Æ) 9,408 171 Emulex Corp.(Æ) 45,400 352 TeleNav, Inc.(Æ) 11,117 65 Envestnet, Inc.(Æ) 13,810 428 Tellabs, Inc. 122,200 277 Extreme Networks, Inc.(Æ) 60,210 314 Tessco Technologies, Inc. 17,672 596 FleetMatics Group PLC(Æ) 13,925 523 Tessera Technologies, Inc. 43,085 834 FormFactor, Inc.(Æ) 29,100 200 Tyler Technologies, Inc.(Æ) 26,345 2,303 Glu Mobile, Inc.(Æ)(Ñ) 25,299 71 United Online, Inc. 44,000 351 GSI Group, Inc.(Æ) 8,600 82 Unwired Planet, Inc.(Æ) 2,786 5 Harmonic, Inc.(Æ) 55,800 429 Vishay Intertechnology, Inc.(Æ) 72,981 941 Hittite Microwave Corp.(Æ) 11,625 760 Xyratex, Ltd. 31,360 349 Imation Corp.(Æ) 7,500 31 40,981 Imperva, Inc.(Æ) 10,110 425 Inphi Corp.(Æ) 32,420 435 Utilities - 1.3% Integrated Device Technology, Inc.(Æ) 26,300 248 American States Water Co. 14,600 402 Integrated Silicon Solution, Inc.(Æ) 10,200 111 Artesian Resources Corp. Class A 755 17 Inteliquent, Inc. 17,200 166 Athlon Energy, Inc.(Æ) 1,400 46 See accompanying notes which are an integral part of this quarterly report. 12 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Principal Fair Amount ($) Value or Shares $ Cbeyond, Inc.(Æ) 13,900 89 Consolidated Water Co., Ltd. 5,800 87 El Paso Electric Co. 9,600 321 Northwest Natural Gas Co. 3,630 152 NorthWestern Corp. 2,500 112 Pike Electric Corp. 2,900 33 PNM Resources, Inc. 5,900 134 Portland General Electric Co. 25,165 711 Towerstream Corp.(Æ)(Ñ) 34,022 97 UIL Holdings Corp. 16,150 600 Unitil Corp. 5,775 169 UNS Energy Corp. 1,007 47 3,017 Total Common Stocks (cost $173,220) 213,271 Short-Term Investments - 5.3% Russell U.S. Cash Management Fund 12,038,350 (8) 12,038 Total Short-Term Investments (cost $12,038) 12,038 Other Securities - 6.1% Russell U.S. Cash Collateral Fund(×) 13,830,595 (8) 13,831 Total Other Securities (cost $13,831) 13,831 Total Investments 106.0% (identified cost $199,089) 239,140 Other Assets and Liabilities, Net - (6.0%) (13,468 ) Net Assets - 100.0% 225,672 See accompanying notes which are an integral part of this quarterly report. Aggressive Equity Fund 13 Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Restricted Securities Amounts in thousands (except share and cost per unit amounts) Principal Cost per Cost Fair Value % of Net Assets Acquisition Amount ($) Unit (000) (000 ) Securities Date or Shares $ $ $ 0.2% Cohu, Inc. 03/05/07 35,230 10.90 384 384 384 For a description of restricted securities see note 6 in the Notes to Quarterly Report. Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Russell 2000 Mini Index Futures (CME) 119 USD 12,750 12/13 88 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 88 Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ 29,767 $ — $ — $ 29,767 Consumer Staples 4,009 — — 4,009 Energy 14,847 — — 14,847 Financial Services 44,415 — — 44,415 Health Care 19,853 — — 19,853 Materials and Processing 17,656 — — 17,656 Producer Durables 38,726 — — 38,726 Technology 40,981 — — 40,981 Utilities 3,017 — — 3,017 Short-Term Investments — 12,038 — 12,038 Other Securities — 13,831 — 13,831 Total Investments 213,271 25,869 — 239,140 Other Financial Instruments Futures Contracts 88 — — 88 Total Other Financial Instruments * $ 88 $ — $ — $ 88 *Other financial instruments reflected in the Schedule of Investments, such as futures, forwards, interest rate swaps, and credit default swaps are valued at the unrealized appreciation/depreciation on the instruments. For a description of the Levels see note 2 in the Notes to Financial Statements. For disclosure on transfers between Levels 1, 2 and 3 during the period ended September 30, 2013, see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of this quarterly report. 14 Aggressive Equity Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Common Stocks - 93.6% Canadian Imperial Bank of Commerce(Þ) 822 65 Canadian National Railway Co.(Æ)(Ñ)(Þ) 22,687 2,300 Australia - 1.0% Canadian National Railway Co. 1,092 111 Amcor, Ltd. Class A(Æ) 3,666 36 Canadian Pacific Railway, Ltd. 263 32 AMP, Ltd. 7,382 32 Cenovus Energy, Inc. 924 28 Australia & New Zealand Banking Crescent Point Energy Corp. 847 32 Group, Ltd. - ADR 7,350 211 Enbridge, Inc. 1,859 78 BHP Billiton, Ltd. - ADR 9,517 317 Great-West Lifeco, Inc.(Þ) 782 23 Brambles, Ltd. 4,724 40 Husky Energy, Inc. 900 26 Commonwealth Bank of Australia - ADR 4,527 301 Imperial Oil, Ltd. 800 35 CSL, Ltd. 25,902 1,546 Intact Financial Corp. 400 24 Insurance Australia Group, Ltd. 5,436 30 National Bank of Canada 413 34 National Australia Bank, Ltd. - ADR 6,088 195 Pembina Pipeline Corp. 900 30 Orica, Ltd. 1,109 21 Potash Corp. of Saskatchewan, Inc. 785 25 Origin Energy, Ltd. 1,598 21 Power Corp. of Canada 991 28 QBE Insurance Group, Ltd. 40,311 552 Power Financial Corp. 714 22 Suncorp Group, Ltd. 3,547 43 Rogers Communications, Inc. Class B 1,044 45 Telstra Corp., Ltd. 12,673 59 Royal Bank of Canada - GDR 4,061 260 Wesfarmers, Ltd. 2,950 113 Shaw Communications, Inc. Class B 1,091 25 Westfield Group(ö) 4,663 48 Shoppers Drug Mart Corp. 11,530 664 Westpac Banking Corp. 8,317 254 Suncor Energy, Inc. 2,043 73 Woodside Petroleum, Ltd. 1,846 66 TELUS Corp. 613 20 Woolworths, Ltd. 3,652 119 Tim Hortons, Inc. 451 26 4,004 Toronto Dominion Bank 2,734 246 TransCanada Corp. 2,063 91 Austria - 0.5% Valeant Pharmaceuticals International, Erste Group Bank AG 61,500 1,944 Inc.(Æ) 10,298 1,074 7,273 Belgium - 0.4% Anheuser-Busch InBev NV 9,796 975 Cayman Islands - 0.8% KBC Groep NV(Æ) 15,198 747 Dongyue Group 1,349,400 656 1,722 MGM China Holdings, Ltd. 239,200 794 Tencent Holdings, Ltd. 30,600 1,605 Bermuda - 1.3% 3,055 Jardine Matheson Holdings, Ltd. 400 22 Czech Republic - 0.1% Jardine Strategic Holdings, Ltd. 500 17 Li & Fung, Ltd. 968,000 1,408 Komercni Banka AS 1,537 342 PartnerRe, Ltd. - ADR 10,075 922 RenaissanceRe Holdings, Ltd. 10,425 944 Denmark - 1.8% Seadrill, Ltd.(Ñ) 19,500 878 AP Moeller - Maersk A/S Class B 3 28 Yue Yuen Industrial Holdings, Ltd. 317,300 886 Coloplast A/S Class B 19,411 1,105 5,077 Danske Bank A/S(Æ) 134,876 2,904 Novo Nordisk A/S Class B 6,793 1,153 Brazil - 0.9% Novozymes A/S Class B 636 24 BM&FBovespa SA 77,000 430 TDC A/S 214,700 1,817 Brookfield Incorporacoes SA(Æ) 413,200 300 7,031 Embraer SA - ADR 53,300 1,731 Itau Unibanco Holding SA - ADR 67,060 947 Finland - 0.4% Tim Participacoes SA - ADR(Ñ) 5,047 119 Kone OYJ Class B 510 46 3,527 Sampo Class A 31,412 1,349 1,395 Canada - 1.8% Alimentation Couche Tard, Inc. Class B 346 22 France - 10.0% Bank of Montreal(Ñ) 1,788 119 Air Liquide SA Class A 16,087 2,241 Bank of Nova Scotia 3,551 203 BNP Paribas SA 37,183 2,515 BCE, Inc. 1,100 47 Capital Gemini SA 40,075 2,384 Brookfield Asset Management, Inc. Casino Guichard Perrachon SA(Æ) 4,000 412 Class A 39,166 1,465 Credit Agricole SA(Æ) 91,485 1,009 See accompanying notes which are an integral part of this quarterly report. Non-U.S. Fund 15 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Danone SA 30,108 2,267 Power Assets Holdings, Ltd. 4,000 36 Dassault Systemes SA 15,557 2,076 Swire Pacific, Ltd. Class A 2,000 24 Essilor International SA 609 65 4,725 GDF Suez 67,811 1,703 Lagardere SCA 24,731 803 India - 0.8% Legrand SA - ADR 25,167 1,397 L'Oreal SA 685 118 Housing Development Finance Corp. 54,879 670 LVMH Moet Hennessy Louis Vuitton ICICI Bank, Ltd. - ADR 19,077 581 SA - ADR 12,204 2,403 Reliance Industries, Ltd. 43,070 566 Natixis 95,058 455 Tata Motors, Ltd. - ADR 56,219 1,497 Pernod Ricard SA 17,885 2,221 3,314 Publicis Groupe SA - ADR 29,391 2,339 Rallye SA 39,785 1,453 Indonesia - 0.3% Sanofi - ADR 42,132 4,274 Bank Rakyat Indonesia Persero Tbk PT 1,268,000 794 Schneider Electric SA 55,114 4,661 Telekomunikasi Indonesia Persero Tbk Sodexo 278 26 PT 1,569,700 285 Technip SA 10,837 1,272 1,079 Total SA(Ñ) 57,120 3,315 Vinci SA 557 32 Ireland - 1.0% Vivendi SA - ADR 2,828 65 39,506 CRH PLC 82,300 1,969 DCC PLC 24,200 990 Kerry Group PLC Class A 442 27 Germany - 7.2% Ryanair Holdings PLC - ADR(Æ) 21,810 1,085 Adidas AG 609 66 4,071 BASF SE 1,285 123 Bayer AG 33,533 3,954 Israel - 0.7% Bayerische Motoren Werke AG 16,970 1,824 Beiersdorf AG(Æ) 16,644 1,478 Check Point Software Technologies, Ltd. Brenntag AG 5,812 968 (Æ)(Ñ) 30,787 1,742 Continental AG 9,200 1,560 Teva Pharmaceutical Industries, Ltd. Daimler AG 33,900 2,643 - ADR 23,400 884 Deutsche Boerse AG 49,608 3,732 Teva Pharmaceutical Industries, Ltd. 2,183 82 Deutsche Post AG 939 31 2,708 E.ON SE 50,675 902 Fresenius Medical Care AG & Co. Italy - 1.9% KGaA 626 41 Enel SpA 242,625 930 Fresenius SE & Co. KGaA 382 47 ENI SpA - ADR(Ñ) 157,907 3,620 Henkel AG & Co. KGaA 6,731 596 Luxottica Group SpA 432 23 Linde AG 12,923 2,559 Saipem SpA - ADR 24,515 533 Merck KGaA 10,143 1,583 Snam Rete Gas SpA 314,612 1,594 Muenchener Rueckversicherungs AG 527 103 Telecom Italia SpA 1,108,100 914 OSRAM Licht AG(Æ) 275 13 7,614 Rational AG 1,207 360 SAP AG - ADR 24,953 1,845 Siemens AG 17,843 2,150 Japan - 13.2% Volkswagen AG 8,341 1,892 Amada Co., Ltd. 257,700 2,316 28,470 Asahi Group Holdings, Ltd. 1,000 26 Asahi Kasei Corp. 3,000 23 Hong Kong - 1.2% Astellas Pharma, Inc. 15,300 778 Canon, Inc. 71,600 2,280 AIA Group, Ltd. 745,600 3,505 Dai-ichi Life Insurance Co., Ltd. (The) 85,000 1,211 Cheung Kong Holdings, Ltd. 2,000 30 Daikin Industries, Ltd. 24,300 1,288 China Unicom Hong Kong, Ltd. 500,000 780 Denso Corp. 75,900 3,537 CLP Holdings, Ltd. 5,500 45 East Japan Railway Co. 600 52 Guangdong Investment, Ltd. 187,400 161 Eisai Co., Ltd. 700 28 Hang Seng Bank, Ltd. 2,200 36 FANUC Corp. 7,700 1,269 Hong Kong & China Gas Co., Ltd. 17,600 42 Fast Retailing Co., Ltd. 100 37 Hong Kong Exchanges and Clearing, Fuji Heavy Industries, Ltd. 57,000 1,571 Ltd. 2,000 32 Honda Motor Co., Ltd. 120,500 4,580 Link REIT (The)(ö) 7,000 34 Hoya Corp. 56,800 1,340 See accompanying notes which are an integral part of this quarterly report. 16 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Inpex Corp. 102,400 1,206 Koninklijke Philips NV 57,671 1,859 ITOCHU Corp. 163,800 2,003 Randstad Holding NV(Æ) 44,151 2,488 Japan Tobacco, Inc. 900 32 Reed Elsevier NV(Æ) 77,077 1,550 Kao Corp. 1,500 47 STMicroelectronics NV Class Y 196,775 1,815 KDDI Corp. 49,600 2,544 Unilever NV 17,662 687 Keyence Corp. 3,900 1,478 26,070 Kyocera Corp. 15,400 816 Lawson, Inc. 26,200 2,050 Norway - 1.8% Mabuchi Motor Co., Ltd. 33,200 1,746 Mitsubishi UFJ Financial Group, Inc. 156,700 1,000 DNB ASA 143,100 2,173 MS&AD Insurance Group Holdings 17,700 461 Marine Harvest ASA(Ñ) 2,015,000 2,151 Nippon Telegraph & Telephone Corp. 1,300 67 Orkla ASA 164,200 1,196 NKSJ Holdings, Inc. 50,200 1,287 Statoil ASA Class N 3,055 69 NTT DOCOMO, Inc. 32,100 519 TE Connectivity, Ltd. 38,199 873 ORIX Corp. 123,500 2,004 TGS Nopec Geophysical Co. ASA - ADR 21,481 632 Otsuka Holdings Co., Ltd. 1,000 29 7,094 Secom Co., Ltd. 24,400 1,524 Seven & I Holdings Co., Ltd. 2,100 76 Russia - 1.0% Shin-Etsu Chemical Co., Ltd. 69,500 4,242 Gazprom OAO - ADR(Æ) 222,815 1,964 SMC Corp. 200 47 Rosneft Oil Co. - GDR 191,400 1,550 Sumitomo Corp. 132,200 1,778 Sberbank of Russia - ADR 37,465 451 Sumitomo Mitsui Financial Group, Inc. 67,700 3,268 Sberbank of Russia - ADR(Æ) 492 6 Takeda Pharmaceutical Co., Ltd. 2,100 99 3,971 THK Co., Ltd. 57,800 1,278 Tokyo Gas Co., Ltd. 6,000 33 Singapore - 1.5% Toyota Motor Corp. 7,300 466 Yahoo! Japan Corp. 291,100 1,650 DBS Group Holdings, Ltd. 96,000 1,256 Yokogawa Electric Corp. 21,500 306 Jardine Cycle & Carriage, Ltd. 75,500 2,297 52,392 Keppel Corp., Ltd. - ADR 4,000 33 Keppel REIT(ö) 320 — Oversea-Chinese Banking Corp., Ltd. 3,000 25 Jersey - 1.5% Singapore Telecommunications, Ltd. 167,000 497 Delphi Automotive PLC 18,666 1,090 United Overseas Bank, Ltd. 120,100 1,978 Experian PLC 42,139 803 6,086 WPP PLC 194,878 4,007 5,900 South Africa - 0.7% Aspen Pharmacare Holdings, Ltd.(Æ) 28,040 734 Kenya - 0.1% Bidvest Group, Ltd.(Æ) 37,165 932 Safaricom, Ltd. 4,033,700 397 Discovery Holdings, Ltd. 132,149 1,067 2,733 Luxembourg - 0.1% ArcelorMittal 32,573 448 South Korea - 1.3% SES SA 885 25 Hana Financial Group, Inc. 30,965 1,062 Tenaris SA 1,157 27 Hankook Tire Co., Ltd. 9,000 514 500 Samsung Electronics Co., Ltd. 1,523 1,937 Shinhan Financial Group Co., Ltd. 35,871 1,457 Mexico - 0.2% 4,970 Fomento Economico Mexicano SAB de CV - ADR 10,054 976 Spain - 1.7% Amadeus IT Holding SA Class A 52,070 1,846 Netherlands - 6.6% Banco Santander SA - ADR 334,703 2,729 Aegon NV 503,414 3,725 Inditex SA 10,483 1,615 Akzo Nobel NV(Ñ) 53,808 3,536 Indra Sistemas SA 48,650 730 ASML Holding NV Class G 455 45 6,920 Delta Lloyd NV 102,000 2,171 Heineken NV 31,811 2,254 Sweden - 0.4% ING Groep NV(Æ) 519,253 5,866 Assa Abloy AB Class B 1,058 49 Koninklijke Ahold NV 2,937 51 Atlas Copco AB Class A 2,208 65 Koninklijke DSM NV(Æ) 309 23 Atlas Copco AB Class B 1,059 28 See accompanying notes which are an integral part of this quarterly report. Non-U.S. Fund 17 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Hennes & Mauritz AB Class B 28,730 1,247 BG Group PLC 139,487 2,665 Svenska Cellulosa AB SCA Class B 1,477 37 BHP Billiton PLC 4,500 133 Svenska Handelsbanken AB Class A 647 28 BP PLC 625,724 4,387 Telefonaktiebolaget LM Ericsson Class B 8,699 116 BP PLC - ADR 6,500 273 TeliaSonera AB 6,712 51 British American Tobacco PLC 5,688 302 1,621 British Land Co. PLC(ö) 2,333 22 British Sky Broadcasting Group PLC 2,723 38 Switzerland - 10.3% Capita PLC 1,986 32 Carillion PLC 158,375 802 ABB, Ltd.(Æ) 63,981 1,514 Centrica PLC 15,075 90 ABB, Ltd. - ADR(Æ) 26,100 616 Compass Group PLC 307,678 4,234 ACE, Ltd. 9,950 931 Dairy Crest Group PLC 169,209 1,248 Cie Financiere Richemont SA 17,868 1,790 Diageo PLC 101,171 3,218 Credit Suisse Group AG(Æ) 135,137 4,127 DS Smith PLC Class F 460,450 2,147 GAM Holding AG(Æ) 25,726 465 GlaxoSmithKline PLC - ADR 67,199 1,694 Geberit AG(Æ) 4,449 1,202 Hays PLC 281,088 539 Givaudan SA(Æ) 25 37 HSBC Holdings PLC 585,971 6,356 Helvetia Holding AG 900 399 IMI PLC - ADR 39,801 938 Julius Baer Group, Ltd.(Æ) 28,573 1,333 Imperial Tobacco Group PLC 126,128 4,671 Kuehne & Nagel International AG 4,708 617 InterContinental Hotels Group PLC Lonza Group AG(Æ) 16,900 1,383 - ADR 40,943 1,194 Nestle SA 69,852 4,884 Intertek Group PLC 488 26 Novartis AG 72,390 5,564 J Sainsbury PLC 4,248 27 Partners Group Holding AG 4,757 1,166 John Wood Group PLC 19,686 256 Roche Holding AG 22,180 5,982 Johnson Matthey PLC 28,186 1,281 SGS SA 16 38 Kingfisher PLC 6,249 39 Sonova Holding AG(Æ) 6,010 747 Marks & Spencer Group PLC 4,325 35 Swatch Group AG (The) Class B 77 50 Meggitt PLC 140,340 1,247 Swiss Life Holding AG(Æ) 6,800 1,287 National Grid PLC 194,343 2,298 Swiss Re AG(Æ) 11,077 916 Next PLC 459 38 Swisscom AG 68 33 Pearson PLC 2,479 50 Syngenta AG 273 112 Reckitt Benckiser Group PLC 23,392 1,711 TE Connectivity, Ltd. 8,700 450 Reed Elsevier PLC 3,423 46 Tyco International, Ltd. 843 29 Rio Tinto PLC(Æ) 33,942 1,661 UBS AG(Æ) 177,580 3,632 Rolls-Royce Holdings PLC(Æ) 53,097 956 Zurich Insurance Group AG(Æ) 5,594 1,441 Royal Bank of Scotland Group PLC(Æ) 203,924 1,188 40,745 Royal Dutch Shell PLC Class A(Ñ) 152,605 5,034 Royal Dutch Shell PLC Class B 7,597 263 Taiwan - 1.4% SABMiller PLC - ADR 2,772 141 Hon Hai Precision Industry Co., Ltd. 951,924 2,444 Sage Group PLC (The) 183,829 981 Hon Hai Precision Industry Co., Ltd. Scottish & Southern Energy PLC 1,711 41 - GDR 30,208 155 Shire PLC - ADR(Æ) 1,604 64 Taiwan Semiconductor Manufacturing Smith & Nephew PLC 114,908 1,434 Co., Ltd. - ADR 90,528 1,535 Smiths Group PLC 54,821 1,242 Teco Electric and Machinery Co., Ltd. 1,394,300 1,476 St. James's Place PLC 104,191 1,037 5,610 Standard Chartered PLC 91,684 2,198 Tesco PLC 22,125 129 Turkey - 0.2% Travis Perkins PLC 96,175 2,570 Tullow Oil PLC 53,219 882 Turkiye Halk Bankasi AS 84,077 616 Unilever PLC 3,837 152 Vodafone Group PLC - ADR(Æ) 886,335 3,100 United Kingdom - 19.0% Whitbread PLC 528 25 Anglo American PLC 45,674 1,122 WM Morrison Supermarkets PLC 7,061 33 ARM Holdings PLC 51,328 819 75,416 Associated British Foods PLC 1,094 33 AstraZeneca PLC - ADR(Æ) 3,717 193 United States - 0.5% Aviva PLC 145,971 938 News Corp.(Æ) 23,310 383 Babcock International Group PLC 53,312 1,032 Philip Morris International, Inc. 9,900 857 BAE Systems PLC 104,555 769 Barclays PLC 996,003 4,281 Berkeley Group Holdings PLC 31,638 1,061 See accompanying notes which are an integral part of this quarterly report. 18 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Principal Fair Amount ($) Value or Shares $ Yum! Brands, Inc. 12,332 881 2,121 Total Common Stocks (cost $303,031) 370,995 Preferred Stocks - 0.2% Brazil - 0.2% Usinas Siderurgicas de Minas Gerais SA(Æ) 171,175 812 Germany - 0.0% Henkel AG & Co. KGaA 494 51 Total Preferred Stocks (cost $743) 863 Warrants & Rights - 0.1% United Kingdom - 0.1% Barclays PLC(Æ) 2013 Rights 186,084 243 Total Warrants & Rights (cost $0) 243 Short-Term Investments - 4.6% United States - 4.6% Russell U.S. Cash Management Fund 18,283,379 (8) 18,283 Total Short-Term Investments (cost $18,283) 18,283 Other Securities - 3.5% Russell U.S. Cash Collateral Fund(×) 13,750,424 (8) 13,750 Total Other Securities (cost $13,750) 13,750 Total Investments 102.0% (identified cost $335,807) 404,134 Other Assets and Liabilities, Net - (2.0%) (7,757 ) Net Assets - 100.0% 396,377 See accompanying notes which are an integral part of this quarterly report. Non-U.S. Fund 19 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions CAC 40 Index Futures (France) 45 EUR 1,866 10/13 (2 ) DAX Index Futures (Germany) 8 EUR 1,718 12/13 (6 ) EURO STOXX 50 Index Futures (EMU) 230 EUR 6,622 12/13 15 FTSE 100 Index Futures (United Kingdom) 39 GBP 2,508 12/13 (91 ) Hang Seng Index Futures (Hong Kong) 5 HKD 5,721 10/13 (7 ) NIKKEI 225 (YEN) Index Futures (CME) 163 JPY 1,184,603 12/13 219 S&P TSE 60 Index Futures (Canada) 14 CAD 2,045 12/13 (1 ) SPI 200 Index Futures (Australia) 13 AUD 1,697 12/13 (9 ) TOPIX Index Futures (Japan) 35 JPY 418,775 12/13 14 Short Positions MSCI Emerging Markets Mini Index Futures 316 USD 15,527 12/13 335 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 467 Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of Montreal USD 3,116 EUR 2,335 12/18/13 43 Brown Brothers Harriman GBP 20 USD 31 10/01/13 — Brown Brothers Harriman GBP 27 USD 43 10/01/13 — Brown Brothers Harriman GBP 59 USD 95 10/01/13 (2 ) Citibank USD 114 CHF 103 10/03/13 — Commonwealth Bank of Australia USD 1,388 AUD 1,563 12/18/13 63 Commonwealth Bank of Australia USD 3,116 EUR 2,335 12/18/13 43 Commonwealth Bank of Australia USD 3,163 JPY 308,890 12/18/13 (19 ) Deutsche Bank USD 362 HKD 2,810 12/18/13 — Royal Bank of Canada USD 1,793 CAD 1,885 12/18/13 34 Royal Bank of Canada USD 3,116 EUR 2,335 12/18/13 43 Standard Chartered USD 3,116 EUR 2,335 12/18/13 43 Standard Chartered USD 3,532 GBP 2,275 12/18/13 150 Standard Chartered USD 362 HKD 2,810 12/18/13 — State Street USD 328 AUD 350 12/18/13 (3 ) State Street USD 436 CAD 450 12/18/13 — State Street USD 38 CHF 35 10/01/13 — State Street USD 96 CHF 87 10/02/13 — State Street USD 15 CHF 14 10/03/13 — State Street USD — DKK — 10/03/13 — State Street USD 569 EUR 420 10/02/13 — State Street USD 2 EUR 1 10/03/13 — State Street USD 529 EUR 400 12/18/13 13 State Street USD 1,760 EUR 1,300 12/18/13 (1 ) State Street USD 231 GBP 143 10/02/13 — State Street USD 323 GBP 201 10/02/13 3 State Street USD 801 GBP 500 12/18/13 8 State Street USD 31 HKD 241 10/02/13 — State Street USD 39 HKD 301 10/02/13 — State Street USD 35 HKD 275 10/03/13 — State Street USD 55 HKD 424 10/03/13 — State Street USD 129 HKD 1,000 12/18/13 — State Street USD 102 JPY 10,042 10/02/13 — State Street USD 5 JPY 500 10/03/13 — State Street USD 197 JPY 19,245 10/03/13 (1 ) State Street USD 82 KRW 87,672 10/01/13 — See accompanying notes which are an integral part of this quarterly report. 20 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ State Street USD 432 NOK 2,590 10/01/13 (2 ) State Street USD 2 SEK 16 10/03/13 — State Street AUD 4 USD 4 10/03/13 — State Street AUD 100 USD 92 12/18/13 (1 ) State Street AUD 150 USD 136 12/18/13 (3 ) State Street BRL 11 USD 5 10/01/13 — State Street BRL 12 USD 5 10/02/13 — State Street CAD 110 USD 104 12/18/13 (2 ) State Street CAD 150 USD 145 12/18/13 (1 ) State Street CHF 19 USD 21 10/02/13 — State Street CHF 22 USD 25 10/02/13 — State Street CHF 33 USD 36 10/02/13 — State Street CHF 72 USD 80 10/02/13 — State Street DKK 158 USD 29 10/02/13 — State Street DKK 169 USD 31 10/02/13 — State Street EUR 57 USD 77 10/01/13 — State Street EUR 139 USD 189 10/01/13 — State Street EUR 9 USD 13 10/02/13 — State Street EUR 45 USD 61 10/02/13 — State Street EUR 54 USD 72 10/02/13 — State Street EUR 55 USD 74 10/02/13 — State Street EUR 55 USD 74 10/02/13 — State Street EUR 56 USD 76 10/02/13 — State Street EUR 83 USD 113 10/02/13 — State Street EUR 300 USD 399 12/18/13 (7 ) State Street EUR 400 USD 533 12/18/13 (9 ) State Street EUR 570 USD 748 12/18/13 (24 ) State Street GBP 10 USD 17 10/02/13 — State Street GBP 11 USD 18 10/02/13 — State Street GBP 11 USD 18 10/02/13 — State Street GBP 21 USD 34 10/02/13 — State Street GBP 41 USD 65 10/02/13 — State Street GBP 74 USD 120 10/02/13 — State Street GBP 12 USD 19 10/03/13 — State Street GBP 140 USD 222 12/18/13 (4 ) State Street GBP 170 USD 265 12/18/13 (10 ) State Street HKD 83 USD 11 10/02/13 — State Street HKD 110 USD 14 10/02/13 — State Street HKD 16 USD 2 10/03/13 — State Street HKD 800 USD 103 12/18/13 — State Street IDR 55,538 USD 5 10/02/13 — State Street ILS 2 USD 1 10/03/13 — State Street JPY 578 USD 6 10/02/13 — State Street JPY 2,532 USD 26 10/02/13 — State Street JPY 2,605 USD 27 10/02/13 — State Street JPY 2,742 USD 28 10/02/13 — State Street JPY 3,274 USD 33 10/02/13 — State Street JPY 3,580 USD 36 10/02/13 — State Street NOK 119 USD 20 10/02/13 — State Street NOK 215 USD 36 10/02/13 — State Street NOK 224 USD 37 10/02/13 — State Street SGD 37 USD 30 10/02/13 — State Street SGD 43 USD 34 10/02/13 — State Street SGD 1 USD — 10/03/13 — Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts 354 See accompanying notes which are an integral part of this quarterly report. Non-U.S. Fund 21 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Common Stocks Australia $ 4,004 $ — $ — $ 4,004 Austria 1,944 — — 1,944 Belgium 1,722 — — 1,722 Bermuda 5,077 — — 5,077 Brazil 3,527 — — 3,527 Canada 7,273 — — 7,273 Cayman Islands 3,055 — — 3,055 Czech Republic 342 — — 342 Denmark 7,031 — — 7,031 Finland 1,395 — — 1,395 France 39,506 — — 39,506 Germany 28,470 — — 28,470 Hong Kong 4,725 — — 4,725 India 3,314 — — 3,314 Indonesia 1,079 — — 1,079 Ireland 4,071 — — 4,071 Israel 2,708 — — 2,708 Italy 7,614 — — 7,614 Japan 52,392 — — 52,392 Jersey 5,900 — — 5,900 Kenya 397 — — 397 Luxembourg 500 — — 500 Mexico 976 — — 976 Netherlands 26,070 — — 26,070 Norway 7,094 — — 7,094 Russia 3,971 — — 3,971 Singapore 6,086 — — 6,086 South Africa 2,733 — — 2,733 South Korea 4,970 — — 4,970 Spain 6,920 — — 6,920 Sweden 1,621 — — 1,621 Switzerland 40,745 — — 40,745 Taiwan 5,610 — — 5,610 Turkey 616 — — 616 United Kingdom 75,416 — — 75,416 United States 2,121 — — 2,121 Preferred Stocks 863 — — 863 Warrants & Rights 243 — — 243 Short-Term Investments — 18,283 — 18,283 Other Securities — 13,750 — 13,750 Total Investments 372,101 32,033 — 404,134 Other Financial Instruments Futures Contracts 467 — — 467 Foreign Currency Exchange Contracts (3 ) 357 — 354 Total Other Financial Instruments * $ 464 $ 357 $ — $ 821 * Other financial instruments reflected in the Schedule of Investments, such as futures, forwards, interest rate swaps, and credit default swaps are valued at the unrealized appreciation/depreciation on the instruments. For a description of the Levels see note 2 in the Notes to Financial Statements. For disclosure on transfers between Levels 1, 2 and 3 during the period ended September 30, 2013, see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of this quarterly report. 22 Non-U.S. Fund Russell Investment Funds Core Bond Fund Schedule of Investments — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Long-Term Investments - 78.2% Citigroup Mortgage Loan Trust, Inc. Series 2007-WFH1 Class A3 Asset-Backed Securities - 6.5% 0.329% due 01/25/37 (Ê) 1,081 1,053 Access Group, Inc. Series 2007-WFH1 Class A4 Series 2008-1 Class A 0.379% due 01/25/37 (Ê) 934 750 1.566% due 10/27/25 (Ê) 493 496 Conseco Financial Corp. ACE Securities Corp. Series 1999-2 Class A5 Series 2005-SD3 Class A 6.680% due 12/01/30 242 243 0.579% due 08/25/45 (Ê) 14 14 Countrywide Asset-Backed Certificates Ally Auto Receivables Trust Series 2006-3 Class 2A2 Series 2010-1 Class A4 0.359% due 06/25/36 (Ê) 117 111 2.300% due 12/15/14 46 46 Series 2007-4 Class A2 Ally Master Owner Trust 5.530% due 04/25/47 237 219 Series 2012-1 Class A2 1.440% due 02/15/17 445 449 DT Auto Owner Trust Series 2012-2A Class A Series 2013-1 Class A2 0.910% due 11/16/15 (Þ) 308 308 1.000% due 02/15/18 835 832 Series 2013-1A Class A Alm Loan Funding 0.750% due 05/16/16 (Þ) 599 599 Series 2012-7A Class A1 1.686% due 10/19/24 (Ê)(Þ) 450 451 Series 2013-2A Class A AmeriCredit Automobile Receivables 0.810% due 09/15/16 (Þ) 1,005 1,005 Trust Educational Funding of the South, Inc. Series 2010-4 Class B Series 2011-1 Class A2 1.990% due 10/08/15 132 132 0.916% due 04/25/35 (Ê) 450 448 Series 2011-3 Class B EFS Volunteer LLC 2.280% due 06/08/16 450 454 Series 2010-1 Class A2 Series 2012-2 Class A2 1.116% due 10/25/35 (Ê)(Þ) 500 491 0.760% due 10/08/15 488 488 Enterprise Fleet Financing LLC Series 2011-3 Class A2 Series 2012-4 Class A2 1.620% due 05/20/17 (Þ) 443 445 0.490% due 04/08/16 369 369 Exeter Automobile Receivables Trust Asset Backed Securities Corp. Home Series 2013-1A Class A Equity 1.290% due 10/16/17 (Þ) 266 265 Series 2005-HE5 Class M3 0.659% due 06/25/35 (Ê) 1,050 888 Fannie Mae Grantor Trust Series 2003-T4 Class 2A5 Series 2006-HE5 Class A5 5.407% due 09/26/33 48 49 0.419% due 07/25/36 (Ê) 1,200 914 Federal Home Loan Mortgage Corp. Bayview Financial Acquisition Trust Structured Pass Through Securities Series 2006-A Class 1A3 Series 2000-30 Class A5 5.865% due 02/28/41 190 200 7.884% due 12/25/30 33 34 Brazos Higher Education Authority Ford Credit Auto Lease Trust Series 2010-1 Class A2 Series 2011-B Class A4 1.462% due 02/25/35 (Ê) 500 496 1.420% due 01/15/15 220 221 Series 2011-2 Class A3 Series 2012-A Class A3 1.266% due 10/27/36 (Ê) 410 400 0.850% due 01/15/15 1,618 1,622 CCG Receivables Trust Green Tree Series 2013-1 Class A2 Series 2008-MH1 Class A2 1.050% due 08/14/20 (Þ) 355 355 8.970% due 04/25/38 (Þ) 772 844 CFC LLC Halcyon Structured Asset Management Series 2013-1A Class A CLO I, Ltd. 1.650% due 07/17/17 (Þ) 328 327 Series 2006-1A Class A2 Chesapeake Funding LLC 0.453% due 05/21/18 (Ê)(Þ) 29 29 Series 2012-1A Class A Honda Auto Receivables Owner Trust 0.932% due 11/07/23 (Ê)(Þ) 798 801 Series 2010-3 Class A4 CIT Education Loan Trust 0.940% due 12/21/16 1,026 1,027 Series 2007-1 Class A Series 2011-3 Class A3 0.341% due 03/25/42 (Ê)(Þ) 439 401 0.880% due 09/21/15 960 962 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 23 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ HSBC Home Equity Loan Trust NOB Hill CLO, Ltd. Series 2005-1 Class A Series 2006-1A Class A1 0.470% due 01/20/34 (Ê) 107 105 0.514% due 08/15/18 (Ê)(Þ) 455 450 Hyundai Auto Receivables Trust OHA Credit Partners VII, Ltd. Series 2011-B Class A3 Series 2012-7A Class A 1.040% due 09/15/15 71 71 1.684% due 11/20/23 (Ê)(Þ) 450 451 Series 2012-B Class A2 Pacifica CDO V Corp. 0.540% due 01/15/15 303 303 Series 2006-5A Class A1 JPMorgan Mortgage Acquisition Corp. 0.524% due 01/26/20 (Ê)(Þ) 202 200 Series 2007-HE1 Class AF6 Popular ABS Mortgage Pass-Through 4.671% due 03/25/47 1,800 1,393 Trust Lafayette CLO, Ltd. Series 2005-6 Class A3 Series 2012-1A Class A 4.692% due 01/25/36 87 76 1.659% due 09/06/22 (Ê)(Þ) 128 128 Series 2006-C Class A4 Landmark VII CDO, Ltd. 0.429% due 07/25/36 (Ê) 1,380 1,103 Series 2006-7A Class A1L Series 2006-D Class A3 0.543% due 07/15/18 (Ê)(Þ) 231 229 0.439% due 11/25/46 (Ê) 1,500 1,084 Lehman XS Trust Porsche Financial Auto Securities Series 2006-9 Class A1B Series 2011-1 Class A3 0.344% due 05/25/46 (Ê) 155 120 0.840% due 01/16/15 (Þ) 54 54 Series 2006-13 Class 1A2 Prestige Auto Receivables Trust 0.354% due 09/25/36 (Ê) 147 114 Series 2013-1A Class A2 Series 2006-19 Class A2 1.090% due 02/15/18 (Þ) 322 322 0.349% due 12/25/36 (Ê) 150 115 RAMP Trust Long Beach Mortgage Loan Trust Series 2003-RS9 Class AI6A Series 2004-4 Class 1A1 6.110% due 10/25/33 339 339 0.739% due 10/25/34 (Ê) 5 4 Series 2003-RS11 Class AI6A Series 2004-4 Class M1 5.980% due 12/25/33 110 109 1.079% due 10/25/34 (Ê) 1,200 1,104 RASC Trust Merrill Lynch First Franklin Mortgage Series 2003-KS4 Class AIIB Loan Trust 0.759% due 06/25/33 (Ê) 26 20 Series 2007-1 Class A2B Red River CLO, Ltd. 0.349% due 04/25/37 (Ê) 119 64 Series 2006-1A Class A Series 2007-4 Class 2A2 0.535% due 07/27/18 (Ê)(Þ) 475 465 0.299% due 07/25/37 (Ê) 849 458 Renaissance Home Equity Loan Trust Montana Higher Education Student Series 2005-2 Class AF4 Assistance Corp. 4.934% due 08/25/35 85 81 Series 2012-1 Class A3 Series 2006-1 Class AF6 1.230% due 07/20/43 (Ê) 650 631 5.746% due 05/25/36 151 110 Morgan Stanley ABS Capital I, Inc. Trust Series 2007-1 Class AF2 Series 2007-HE5 Class A2C 5.512% due 04/25/37 412 220 0.429% due 03/25/37 (Ê) 768 347 Series 2007-2 Class AF2 Series 2007-HE5 Class A2D 5.675% due 06/25/37 124 66 0.519% due 03/25/37 (Ê) 768 352 Santander Drive Auto Receivables Trust Morgan Stanley Capital I, Inc. Series 2010-A Class A3 Series 2006-HE1 Class A4 1.830% due 11/17/14 (Þ) 353 354 0.469% due 01/25/36 (Ê) 1,950 1,439 Series 2011-2 Class B Motor PLC 2.660% due 01/15/16 180 181 Series 2012-12A Class A1C Series 2012-1 Class B 1.286% due 02/25/20 (Þ) 315 315 2.720% due 05/16/16 340 345 Neptune Finance CCS, Ltd. Series 2012-2 Class A2 Series 2008-1A Class A 0.910% due 05/15/15 242 242 0.881% due 04/20/20 (Ê)(Þ) 444 442 Series 2012-2 Class B Nissan Auto Receivables Owner Trust 2.090% due 08/15/16 430 434 Series 2011-A Class A3 1.180% due 02/16/15 103 103 See accompanying notes which are an integral part of this quarterly report. 24 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2013-1 Class B Westlake Automobile Receivables Trust 1.160% due 01/15/19 230 230 Series 2013-1A Class A1 Series 2013-2 Class B 0.550% due 10/15/14 (Þ) 1,735 1,736 1.330% due 03/15/18 360 357 47,494 Series 2013-3 Class B Corporate Bonds and Notes - 12.0% 1.190% due 05/15/18 595 587 AbbVie, Inc. SLM Private Education Loan Trust 1.027% due 11/06/15 (Ê) 400 404 Series 2010-A Class 2A 1.750% due 11/06/17 355 352 3.432% due 05/16/44 (Ê)(Þ) 963 1,013 AIG Life Holdings, Inc. Series 2013-B Class A2A 8.125% due 03/15/46 (Þ) 205 238 1.850% due 06/17/30 (Þ) 1,250 1,208 Ally Financial, Inc. SLM Student Loan Trust 4.625% due 06/26/15 400 413 Series 2003-11 Class A6 Alterra USA Holdings, Ltd. 0.544% due 12/15/25 (Ê)(Þ) 350 349 7.200% due 04/14/17 (Þ) 155 160 Series 2005-5 Class A2 Altria Group, Inc. 0.346% due 10/25/21 (Ê) 91 91 2.850% due 08/09/22 355 325 Series 2006-2 Class A6 10.200% due 02/06/39 230 351 0.436% due 01/25/41 (Ê) 570 495 Amazon.com, Inc. Series 2006-8 Class A6 1.200% due 11/29/17 295 288 0.426% due 01/25/41 (Ê) 570 495 American Airlines Class A Pass Through Series 2008-4 Class A4 Trust 1.916% due 07/25/22 (Ê) 1,400 1,462 4.950% due 01/15/23 (Þ) 475 477 Series 2008-7 Class A2 Series 2013-1 0.766% due 10/25/17 (Ê) 1,425 1,427 4.000% due 07/15/25 (Þ) 450 422 Series 2012-7 Class A3 American International Group, Inc. 0.829% due 05/26/26 (Ê) 475 473 4.875% due 09/15/16 440 482 Series 2013-4 Class A 8.175% due 05/15/58 545 638 0.734% due 06/25/27 (Ê) 462 462 American Tower Corp. Small Business Administration 7.000% due 10/15/17 235 271 Participation Certificates 4.700% due 03/15/22 175 170 Series 2005-20G Class 1 4.750% due 07/01/25 379 405 Ameriprise Financial, Inc. 7.518% due 06/01/66 210 230 Series 2013-20G Class 1 AmerisourceBergen Corp. 3.150% due 07/01/33 175 173 5.875% due 09/15/15 155 170 SMART Trust Anadarko Petroleum Corp. Series 2011-1USA Class A3A 6.375% due 09/15/17 200 232 1.770% due 10/14/14 (Þ) 102 103 Series 2011-2USA Class A4A 6.450% due 09/15/36 460 528 2.310% due 04/14/17 (Þ) 770 784 Anheuser-Busch InBev Worldwide, Inc. 7.750% due 01/15/19 345 434 Series 2012-1USA Class A4A 2.010% due 12/14/17 (Þ) 310 314 Arch Coal, Inc. 8.750% due 08/01/16 70 70 Series 2013-1US Class A4A 1.050% due 10/14/18 305 302 7.000% due 06/15/19 350 271 Soundview Home Equity Loan Trust Ashland, Inc. Series 2005-1 Class M2 4.750% due 08/15/22 590 553 0.929% due 04/25/35 (Ê) 751 740 6.875% due 05/15/43 145 139 Series 2005-OPT3 Class A4 AT&T Corp. 0.479% due 11/25/35 (Ê) 245 241 8.000% due 11/15/31 175 239 Toyota Auto Receivables Owner Trust AT&T, Inc. Series 2011-A Class A3 2.625% due 12/01/22 700 627 0.980% due 10/15/14 29 29 Bank of America Corp. Washington Mutual Asset-Backed 4.500% due 04/01/15 400 420 Certificates 4.750% due 08/01/15 320 340 Series 2006-HE2 Class A3 5.625% due 10/14/16 200 223 0.329% due 05/25/36 (Ê) 471 237 6.000% due 09/01/17 135 153 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 25 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 5.750% due 12/01/17 140 158 5.800% due 03/15/18 290 338 4.100% due 07/24/23 860 855 ConAgra Foods, Inc. Bank of America NA 4.950% due 08/15/20 (Þ) 410 433 Series BKNT Continental Airlines Pass Through Trust 0.534% due 06/15/16 (Ê) 600 587 Series 071A 6.100% due 06/15/17 775 868 5.983% due 04/19/22 132 141 Bank of New York Mellon Corp. (The) Series 09-1 Series FRN 9.000% due 07/08/16 201 229 0.825% due 08/01/18 (Ê) 425 425 Series 991A Class A Barrick NA Finance LLC 6.545% due 02/02/19 153 167 5.750% due 05/01/43 330 277 Coventry Health Care, Inc. Bear Stearns Cos. LLC (The) 5.450% due 06/15/21 415 461 5.550% due 01/22/17 330 366 Crown Castle Towers LLC 7.250% due 02/01/18 195 234 3.214% due 08/15/15 (Þ) 130 133 Berkshire Hathaway, Inc. CVS Caremark Corp. 4.500% due 02/11/43 425 396 3.250% due 05/18/15 295 307 Boston Scientific Corp. Daimler Finance NA LLC 6.000% due 01/15/20 285 326 0.870% due 01/09/15 (Ê)(Þ) 400 401 Burlington Northern Santa Fe LLC 1.300% due 07/31/15 (Þ) 1,300 1,306 6.875% due 12/01/27 25 31 Delta Air Lines Pass Through Trust 6.750% due 03/15/29 10 12 Series 2002-1 Class G-1 Cablevision Systems Corp. 6.718% due 01/02/23 108 118 5.875% due 09/15/22 175 172 DIRECTV Holdings LLC / DIRECTV Carlyle Holdings II Finance LLC Financing Co., Inc. 5.625% due 03/30/43 (Þ) 500 463 5.875% due 10/01/19 295 329 Cellco Partnership / Verizon Wireless 3.800% due 03/15/22 380 355 Capital LLC Discover Financial Services 8.500% due 11/15/18 455 583 5.200% due 04/27/22 260 274 CenterPoint Energy Resources Corp. DISH DBS Corp. 6.125% due 11/01/17 50 58 6.750% due 06/01/21 400 421 Chase Capital III Duke Energy Progress, Inc. Series C 4.100% due 03/15/43 310 282 0.810% due 03/01/27 (Ê) 295 239 Dynegy Roseton LLC / Danskammer Chevron Corp. Pass Through Trust 3.191% due 06/24/23 325 319 Series B CHS/Community Health Systems, Inc. 7.670% due 11/08/16 (Ø) 700 14 8.000% due 11/15/19 180 189 Edison Mission Energy CIT Group, Inc. 7.000% due 05/15/17 675 447 6.625% due 04/01/18 (Þ) 390 429 El Paso Natural Gas Co. LLC Citigroup, Inc. 7.500% due 11/15/26 100 125 5.500% due 10/15/14 405 424 Energy Transfer Partners, LP 4.700% due 05/29/15 50 53 4.150% due 10/01/20 395 406 2.250% due 08/07/15 295 301 6.050% due 06/01/41 205 206 4.587% due 12/15/15 700 749 3.283% due 11/01/66 (Ê)(Þ) 1,380 1,240 5.850% due 08/02/16 220 245 Enterprise Products Operating LLC 6.000% due 08/15/17 450 514 5.250% due 01/31/20 540 599 Series B 6.125% due 11/21/17 405 466 7.034% due 01/15/68 290 323 5.375% due 08/09/20 250 280 Express Scripts Holding Co. 3.500% due 05/15/23 950 857 3.500% due 11/15/16 410 434 CNH Capital LLC Farmers Exchange Capital 3.875% due 11/01/15 330 340 7.050% due 07/15/28 (Þ) 845 1,018 CNOOC Curits Funding No. 1 7.200% due 07/15/48 (Þ) 300 336 4.500% due 10/03/23 100 101 First Data Corp. Commonwealth Edison Co. 8.250% due 01/15/21 (Þ) 585 604 See accompanying notes which are an integral part of this quarterly report. 26 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Ford Motor Credit Co. LLC 3.750% due 02/15/24 385 390 7.000% due 04/15/15 600 651 Hospira, Inc. 2.750% due 05/15/15 200 205 5.200% due 08/12/20 470 478 FPL Energy Wind Funding LLC HSBC Finance Corp. 6.876% due 06/27/17 (Þ) 68 59 5.500% due 01/19/16 1,900 2,076 Freeport-McMoRan Copper & Gold, Inc. HSBC USA, Inc. 3.100% due 03/15/20 (Þ) 340 320 2.375% due 02/13/15 235 240 General Electric Capital Corp. Humana, Inc. 4.375% due 09/16/20 300 319 6.450% due 06/01/16 160 180 5.875% due 01/14/38 225 248 8.150% due 06/15/38 285 377 Series A Indiantown Cogeneration, LP 7.125% due 06/15/49 (Æ)(ƒ) 600 653 Series A-10 Series GMTN 9.770% due 12/15/20 196 213 5.625% due 05/01/18 230 264 International Lease Finance Corp. 6.875% due 01/10/39 350 429 4.875% due 04/01/15 350 362 General Electric Co. 6.750% due 09/01/16 (Þ) 100 110 5.250% due 12/06/17 340 387 3.875% due 04/15/18 210 203 General Motors Co. JetBlue Airways Pass Through Trust 3.500% due 10/02/18 (Þ) 315 315 Series 04-2 Class G-2 4.875% due 10/02/23 (Þ) 595 580 0.714% due 11/15/16 (Ê) 750 676 6.250% due 10/02/43 (Þ) 555 545 JPMorgan Chase & Co. Genworth Holdings, Inc. 4.250% due 10/15/20 300 315 6.150% due 11/15/66 365 319 3.375% due 05/01/23 455 413 Georgia-Pacific LLC Series 1 8.875% due 05/15/31 270 373 7.900% due 04/29/49 (Æ)(ƒ) 165 179 Glencore Funding LLC Series GMTN 2.500% due 01/15/19 (Þ) 405 380 0.882% due 02/26/16 (Ê) 1,400 1,401 Goldman Sachs Group, Inc. (The) JPMorgan Chase Bank NA 6.150% due 04/01/18 400 458 Series BKNT 5.750% due 01/24/22 265 294 5.875% due 06/13/16 70 78 6.750% due 10/01/37 535 558 6.000% due 10/01/17 945 1,082 Series D JPMorgan Chase Capital XIII 6.000% due 06/15/20 150 170 Series M Series GMTN 1.226% due 09/30/34 (Ê) 480 374 7.500% due 02/15/19 300 362 JPMorgan Chase Capital XXI Series U Great Plains Energy, Inc. 1.216% due 02/02/37 (Ê) 335 249 5.292% due 06/15/22 380 410 JPMorgan Chase Capital XXIII HCA, Inc. 1.264% due 05/15/47 (Ê) 545 401 7.250% due 09/15/20 496 539 Life Technologies Corp. 4.750% due 05/01/23 205 193 6.000% due 03/01/20 645 726 HCP, Inc. 2.625% due 02/01/20 625 593 Lorillard Tobacco Co. 8.125% due 06/23/19 575 697 5.375% due 02/01/21 400 435 MacDermid, Inc. Health Care REIT, Inc. Zero coupon due 06/07/20 (Ê) 618 615 4.950% due 01/15/21 365 387 Manufacturers & Traders Trust Co. 5.250% due 01/15/22 200 214 5.585% due 12/28/20 84 85 6.500% due 03/15/41 140 149 Marina District Finance Co., Inc. Healthcare Realty Trust, Inc. 9.500% due 10/15/15 337 353 6.500% due 01/17/17 700 785 Merrill Lynch & Co., Inc. Hewlett-Packard Co. Series GMTN 4.650% due 12/09/21 790 776 6.400% due 08/28/17 200 230 Historic TW, Inc. MetLife, Inc. 8.050% due 01/15/16 195 221 10.750% due 08/01/39 570 838 Home Depot, Inc. (The) Metropolitan Life Global Funding I See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 27 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 1.875% due 06/22/18 (Þ) 750 741 7.500% due 11/30/16 (Þ) 380 400 Mirant Mid Atlantic Pass Through Trust Samsung Electronics America, Inc. Series B 1.750% due 04/10/17 (Þ) 705 704 9.125% due 06/30/17 271 287 Simon Property Group, LP Mondelez International, Inc. 10.350% due 04/01/19 160 218 6.125% due 02/01/18 295 341 SL Green Realty Corp. / SL Green Morgan Stanley Operating Partnership / Reckson 4.200% due 11/20/14 200 207 Operating Part 0.748% due 10/15/15 (Ê) 180 179 7.750% due 03/15/20 325 384 5.550% due 04/27/17 425 471 SLM Corp. 6.250% due 08/28/17 500 569 6.250% due 01/25/16 1,800 1,916 5.625% due 09/23/19 275 307 South Carolina Electric & Gas Co. 6.500% due 11/01/18 150 181 3.750% due 02/25/23 1,135 1,094 Springleaf Finance Corp. Series GMTN 6.900% due 12/15/17 300 314 5.450% due 01/09/17 225 248 Series INCM Mylan, Inc. 6.000% due 11/15/14 200 200 7.875% due 07/15/20 (Þ) 355 405 Series MTNI National City Bank 5.400% due 12/01/15 700 725 Series BKNT 0.628% due 06/07/17 (Ê) 500 491 Sprint Capital Corp. 8.750% due 03/15/32 995 1,011 Nationwide Mutual Insurance Company 5.810% due 12/15/24 (Þ) 500 508 Sprint Communications, Inc. 9.000% due 11/15/18 (Þ) 340 399 News America, Inc. 8.250% due 10/17/96 20 24 TD Ameritrade Holding Corp. 4.150% due 12/01/14 225 234 Nisource Finance Corp. 6.400% due 03/15/18 145 168 Tennessee Gas Pipeline Co. LLC 8.000% due 02/01/16 200 229 Nomura Holdings Inc. 2.000% due 09/13/16 575 577 8.375% due 06/15/32 460 605 NVR, Inc. Time Warner Cable, Inc. 3.950% due 09/15/22 380 368 8.250% due 04/01/19 410 475 Oncor Electric Delivery Co. LLC Time Warner, Inc. 6.800% due 09/01/18 550 659 5.875% due 11/15/16 400 453 Panhandle Eastern Pipe Line Co., LP UAL Pass Through Trust 8.125% due 06/01/19 450 546 Series 09-1 10.400% due 11/01/16 55 61 Petrohawk Energy Corp. 7.250% due 08/15/18 230 250 Union Bank NA 2.625% due 09/26/18 300 305 Plains Exploration & Production Co. 6.875% due 02/15/23 355 381 UnitedHealth Group, Inc. 6.000% due 06/15/17 3 3 Progress Energy, Inc. 5.625% due 01/15/16 40 44 3.875% due 10/15/20 170 179 Prudential Holdings LLC Valeant Pharmaceuticals International 8.695% due 12/18/23 (Þ) 550 691 6.375% due 10/15/20 (Þ) 195 203 Public Service Co. of Colorado Ventas Realty, LP / Ventas Capital Corp. 2.500% due 03/15/23 195 181 2.000% due 02/15/18 200 196 Public Service Co. of New Mexico Verizon Communications, Inc. 7.950% due 05/15/18 260 313 2.500% due 09/15/16 100 103 QVC, Inc. 2.002% due 09/14/18 (Ê) 100 105 7.500% due 10/01/19 (Þ) 260 280 3.650% due 09/14/18 400 421 4.375% due 03/15/23 365 339 5.150% due 09/15/23 2,230 2,390 Rock Tenn Co. 6.400% due 09/15/33 300 333 4.450% due 03/01/19 185 196 6.550% due 09/15/43 705 796 4.000% due 03/01/23 540 523 Wachovia Capital Trust III Sabine Pass LNG, LP 5.570% due 03/29/49 (Ê)(ƒ) 415 376 7.500% due 11/30/16 175 193 WEA Finance LLC / WT Finance Aust Pty, Ltd. See accompanying notes which are an integral part of this quarterly report. 28 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 6.750% due 09/02/19 (Þ) 95 113 4.500% due 10/03/18 90 90 Wellpoint, Inc. Canadian Oil Sands, Ltd. 2.300% due 07/15/18 240 240 6.000% due 04/01/42 (Þ) 190 195 Wells Fargo & Co. CDP Financial, Inc. 4.125% due 08/15/23 800 783 5.600% due 11/25/39 (Þ) 265 302 Williams Cos., Inc. (The) CNOOC Finance 2013, Ltd. 7.875% due 09/01/21 161 192 3.000% due 05/09/23 800 719 8.750% due 03/15/32 108 132 Cooperatieve Centrale Raiffeisen- Williams Partners, LP / Williams Boerenleenbank BA Partners Finance Corp. 3.950% due 11/09/22 747 717 7.250% due 02/01/17 235 274 Credit Suisse NY ZFS Finance USA Trust II 6.000% due 02/15/18 770 867 6.450% due 12/15/65 (Þ) 855 902 DP World, Ltd. ZFS Finance USA Trust V 6.850% due 07/02/37 (Þ) 330 332 6.500% due 05/09/37 (Þ) 455 477 Duane Street CLO III, Ltd. 86,929 Series 2006-3A Class A1 International Debt - 5.4% 0.519% due 01/11/21 (Ê)(Þ) 543 538 Abbey National Treasury Services PLC Ecopetrol SA 3.875% due 11/10/14 (Þ) 870 897 7.375% due 09/18/43 405 438 Ainsworth Lumber Co., Ltd. Eksportfinans ASA 7.500% due 12/15/17 (Þ) 205 220 2.375% due 05/25/16 225 218 America Movil SAB de CV Embotelladora Andina SA 3.125% due 07/16/22 295 272 5.000% due 10/01/23 210 211 AngloGold Ashanti Holdings PLC Enel Finance International NV 8.500% due 07/30/20 195 200 6.000% due 10/07/39 (Þ) 175 159 ArcelorMittal Enel SpA 5.000% due 02/25/17 350 364 8.750% due 09/24/73 (Þ) 509 519 AWAS Aviation Capital, Ltd. Export-Import Bank of Korea 7.000% due 10/17/16 (Þ) 277 286 5.875% due 01/14/15 700 741 Baidu, Inc. Fomento Economico Mexicano SAB de CV 3.250% due 08/06/18 400 400 4.375% due 05/10/43 204 168 Banco Nacional de Desenvolvimento Economico e Social Government of the Cayman Islands 3.375% due 09/26/16 (Þ) 620 622 5.950% due 11/24/19 (Þ) 230 256 HBOS PLC 5.750% due 09/26/23 (Þ) 310 310 Series GMTN Bank of Montreal 6.750% due 05/21/18 (Þ) 825 916 2.850% due 06/09/15 (Þ) 100 104 HSBC Bank PLC Barrick Gold Corp. 3.100% due 05/24/16 (Þ) 800 841 2.500% due 05/01/18 410 391 Hutchison Whampoa International 11, 4.100% due 05/01/23 910 802 Ltd. BBVA Bancomer SA 4.625% due 01/13/22 (Þ) 375 382 6.500% due 03/10/21 (Þ) 200 208 Indian Oil Corp., Ltd. BBVA US Senior SAU 4.750% due 01/22/15 400 410 4.664% due 10/09/15 450 469 ING Bank NV BHP Billiton Finance USA, Ltd. 5.800% due 09/25/23 (Þ) 1,150 1,160 3.850% due 09/30/23 320 322 Intelsat Jackson Holdings SA 5.000% due 09/30/43 835 850 8.500% due 11/01/19 400 435 BP Capital Markets PLC Intesa Sanpaolo SpA 3.245% due 05/06/22 415 401 3.125% due 01/15/16 710 709 Brazil Minas SPE via State of Minas IPIC GMTN, Ltd. Gerais 5.500% due 03/01/22 (Þ) 125 137 5.333% due 02/15/28 (Þ) 200 193 Itau Unibanco Holding SA Caisse Centrale Desjardins 5.500% due 08/06/22 (Þ) 700 655 2.650% due 09/16/15 (Þ) 410 423 JPMorgan Chase & Co. Caixa Ecomomica Federal See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 29 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series MPLE 7.506% due 05/29/49 (ƒ)(Þ) 365 375 2.920% due 09/19/17 (Þ) 605 586 SMART Trust Kommunalbanken AS Series 2011-2USA Class A3A 1.125% due 05/23/18 (Þ) 1,020 991 1.540% due 03/14/15 (Þ) 710 712 Korea East-West Power Co., Ltd. Series 2012-4US Class A2A 2.500% due 07/16/17 (Þ) 200 200 0.670% due 06/14/15 48 48 Korea Electric Power Corp. Suncor Energy, Inc. 5.125% due 04/23/34 (Þ) 60 60 5.950% due 12/01/34 160 175 Korea Finance Corp. Sydney Airport Finance Co. Pty, Ltd. 2.875% due 08/22/18 220 221 3.900% due 03/22/23 (Þ) 640 610 Lloyds Banking Group PLC Telefonos de Mexico SAB de CV 6.657% due 12/31/49 (ƒ)(Þ) 675 624 5.500% due 01/27/15 360 379 LyondellBasell Industries NV Total Capital Canada, Ltd. Series WI 0.648% due 01/15/16 (Ê) 1,500 1,506 5.000% due 04/15/19 780 859 Total Capital SA Majapahit Holding BV 2.125% due 08/10/18 510 515 Series REGS 4.450% due 06/24/20 260 287 7.750% due 10/17/16 100 110 Transocean, Inc. Nexen, Inc. 2.500% due 10/15/17 415 416 7.500% due 07/30/39 500 614 6.375% due 12/15/21 340 378 Nokia OYJ Turkiye Garanti Bankasi AS 6.625% due 05/15/39 280 269 2.766% due 04/20/16 (Ê)(Þ) 200 193 Petrobras Global Finance BV Tyco Electronics Group SA 3.000% due 01/15/19 100 94 6.550% due 10/01/17 240 277 4.375% due 05/20/23 385 352 Vale Overseas, Ltd. 5.625% due 05/20/43 280 234 8.250% due 01/17/34 160 184 Petrobras International Finance Co. Vale SA 3.875% due 01/27/16 400 413 5.625% due 09/11/42 370 323 7.875% due 03/15/19 800 920 Validus Holdings, Ltd. 5.750% due 01/20/20 510 530 8.875% due 01/26/40 220 275 Petroleos Mexicanos VimpelCom Holdings BV 4.875% due 01/18/24 240 240 7.504% due 03/01/22 (Þ) 420 443 5.500% due 06/27/44 250 227 Vivendi SA Province of Quebec Canada 2.400% due 04/10/15 (Å) 200 204 3.500% due 07/29/20 200 209 Volvo Treasury AB Rabobank Nederland 5.950% due 04/01/15 (Þ) 385 411 11.000% due 06/29/49 (ƒ)(Þ) 452 588 Weatherford International, Ltd. Ras Laffan Liquefied Natural Gas Co., 5.125% due 09/15/20 280 292 Ltd. III Willis Group Holdings PLC Series REGS 4.125% due 03/15/16 210 221 6.750% due 09/30/19 300 350 39,205 Rio Tinto Finance USA PLC Loan Agreements - 0.1% 1.375% due 06/17/16 365 365 HCA, Inc. Term Loan B4 2.250% due 12/14/18 435 429 2.945% due 05/01/18 (Ê) 507 506 Rogers Communications, Inc. Valeant Pharmaceuticals International, 4.100% due 10/01/23 415 416 Inc. 1st Lien Term Loan B Royal Bank of Scotland Group PLC 1.000% due 08/05/20 397 399 6.990% due 10/29/49 (ƒ)(Þ) 300 309 905 Series 1 Mortgage-Backed Securities - 31.0% 9.118% due 03/31/49 (ƒ) 300 311 Adjustable Rate Mortgage Trust Ruwais Power Co. PJSC Series 2007-1 Class 1A1 6.000% due 08/31/36 (Þ) 150 155 3.007% due 03/25/37 (Ê) 805 614 Saudi Electricity Global Sukuk Co. 2 American Home Mortgage Investment 5.060% due 04/08/43 (Þ) 500 456 Trust Sirius International Group, Ltd. See accompanying notes which are an integral part of this quarterly report. 30 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2004-4 Class 4A Series 2004-5 Class 2A 2.397% due 02/25/45 (Ê) 52 52 3.450% due 07/25/34 (Ê) 583 579 Series 2007-1 Class GA1C Series 2004-9 Class 22A1 0.369% due 05/25/47 (Ê) 781 503 3.514% due 11/25/34 (Ê) 29 29 Series 2007-4 Class A2 Series 2005-2 Class A1 0.369% due 08/25/37 (Ê) 287 253 2.600% due 03/25/35 (Ê) 443 448 Banc of America Funding Corp. Series 2007-3 Class 1A1 Series 2006-3 Class 5A8 2.878% due 05/25/47 (Ê) 180 145 5.500% due 03/25/36 283 271 Bear Stearns Alt-A Trust Series 2006-G Class 2A3 Series 2005-4 Class 23A1 0.350% due 07/20/36 (Ê) 333 330 2.698% due 05/25/35 (Ê) 136 125 Series 2006-I Class 5A1 Series 2005-7 Class 22A1 5.737% due 10/20/46 (Ê) 787 698 2.715% due 09/25/35 (Ê) 321 264 Series 2007-4 Class 3A1 Series 2005-10 Class 24A1 0.549% due 06/25/37 (Ê) 898 640 2.448% due 01/25/36 (Ê) 278 190 Banc of America Funding Trust Series 2006-1 Class 21A2 Series 2006-3 Class 5A3 2.558% due 02/25/36 (Ê) 354 227 5.500% due 03/25/36 893 847 Bear Stearns Commercial Mortgage Banc of America Large Loan, Inc. Securities Series 2010-HLTN Class HLTN Series 2001-TOP2 Class D 2.482% due 11/15/15 (Ê)(Þ) 88 88 6.940% due 02/15/35 (Þ) 50 50 Banc of America Merrill Lynch Series 2004-PWR3 Class A4 Commercial Mortgage, Inc. 4.715% due 02/11/41 523 526 Series 2003-2 Class D Series 2005-T20 Class A4A 5.393% due 03/11/41 250 256 5.293% due 10/12/42 700 749 Series 2005-1 Class A4 Series 2006-T22 Class A4 5.344% due 11/10/42 73 74 5.764% due 04/12/38 505 550 Series 2005-2 Class A5 BNPP Mortgage Securities LLC 4.857% due 07/10/43 745 781 Series 2009-1 Class A1 Series 2006-2 Class A4 6.000% due 08/27/37 (Þ) 227 238 5.924% due 05/10/45 200 219 Citicorp Mortgage Securities, Inc. Series 2008-1 Class A4 Series 2006-3 Class 1A9 6.395% due 02/10/51 580 664 5.750% due 06/25/36 190 191 Banc of America Mortgage Securities, Citigroup Commercial Mortgage Trust Inc. Series 2004-C1 Class E Series 2004-1 Class 5A1 5.605% due 04/15/40 155 158 6.500% due 09/25/33 3 3 Series 2004-C2 Class A4 Series 2004-11 Class 2A1 4.623% due 10/15/41 35 35 5.750% due 01/25/35 77 79 Series 2006-C5 Class A4 Series 2005-H Class 2A5 5.431% due 10/15/49 135 149 3.020% due 09/25/35 (Ê) 177 164 Series 2009-RR1 Class MA4A Bayview Commercial Asset Trust 5.485% due 03/17/51 (Þ) 300 334 Series 2005-3A Class A1 Citigroup Mortgage Loan Trust, Inc. 0.499% due 11/25/35 (Ê)(Þ) 402 340 Series 2005-11 Class A2A Series 2008-4 Class A2 2.510% due 10/25/35 (Ê) 31 30 2.679% due 07/25/38 (Ê)(Þ) 358 353 Series 2006-AR7 Class 1A4A BCAP LLC Trust 3.111% due 11/25/36 (Ê) 348 283 Series 2011-RR4 Class 7A2 Series 2007-10 Class 2A3A 12.491% due 04/26/37 (Þ) 352 96 5.784% due 09/25/37 (Ê) 379 317 Bear Stearns Adjustable Rate Mortgage Series 2007-10 Class 2A4A Trust 6.104% due 09/25/37 (Ê) 206 181 Series 2003-1 Class 6A1 Series 2007-AR8 Class 2A1A 2.573% due 04/25/33 (Ê) 15 16 2.772% due 07/25/37 (Ê) 468 385 Series 2003-8 Class 4A1 Commercial Mortgage Asset Trust 3.005% due 01/25/34 (Ê) 56 55 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 31 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 1999-C1 Class D Series 2005-C2 Class A3 7.350% due 01/17/32 115 115 4.691% due 04/15/37 156 159 Series 2001-J2A Class E Credit Suisse Mortgage Capital 7.160% due 07/16/34 (Þ) 200 233 Certificates Commercial Mortgage Pass Through Series 2007-2 Class 3A4 Certificates 5.500% due 03/25/37 854 806 Series 2007-FL14 Class AJ CSMC 0.362% due 06/15/22 (Ê)(Þ) 1,441 1,420 Series 2011-4R Class 5A1 Series 2013-CR6 Class A4 2.652% due 05/27/36 (Þ) 302 279 3.101% due 03/10/46 450 429 DBRR Trust Commercial Mortgage Trust Series 2011-LC2 Class A4A Series 2005-GG3 Class A4 4.537% due 07/12/44 (Þ) 340 363 4.799% due 08/10/42 100 103 Series 2012-EZ1 Class A Countrywide Alternative Loan Trust 0.946% due 09/25/45 (Þ) 552 552 Series 2005-81 Class A1 Series 2012-EZ1 Class B 0.459% due 02/25/37 (Ê) 255 184 1.393% due 09/25/45 (Þ) 210 209 Series 2005-48T1 Class A6 Series 2013-EZ2 Class A 5.500% due 11/25/35 729 625 0.853% due 02/25/45 (Þ) 572 573 Series 2006-36T2 Class 1A9 DBUBS Mortgage Trust 1.079% due 12/25/36 (Ê) 189 120 Series 2011-LC2A Class A2 Series 2006-45T1 Class 2A2 3.386% due 07/10/44 (Þ) 900 943 6.000% due 02/25/37 718 555 Deutsche ALT-A Securities, Inc. Countrywide Home Loan Mortgage Pass Alternate Loan Trust Through Trust Series 2005-AR1 Class 2A3 Series 2004-22 Class A3 2.125% due 08/25/35 (Ê) 403 302 2.900% due 11/25/34 (Ê) 103 94 Series 2007-OA1 Class A1 Series 2004-HYB9 Class 1A1 0.329% due 02/25/47 (Ê) 1,728 1,145 2.722% due 02/20/35 (Ê) 164 155 Extended Stay America Trust Series 2005-3 Class 1A2 Series 2013-ESFL Class CFL 0.469% due 04/25/35 (Ê) 18 15 1.682% due 12/05/31 (Ê)(Þ) 100 100 Series 2005-HYB9 Class 3A2A Series 2013-ESH7 Class A27 2.783% due 02/20/36 (Ê) 33 28 2.958% due 12/05/31 (Þ) 325 318 Series 2007-2 Class A2 Series 2013-ESH7 Class B7 6.000% due 03/25/37 1,492 1,348 3.604% due 12/05/31 (Þ) 100 98 Series 2007-4 Class 1A10 Fannie Mae 6.000% due 05/25/37 1,360 1,178 2.634% due 2017(Ê) 12 12 Series 2007-HY5 Class 1A1 6.000% due 2017 7 7 2.905% due 09/25/47 (Ê) 1,140 926 3.584% due 2020 578 607 3.632% due 2020 760 803 Credit Suisse Commercial Mortgage 3.665% due 2020 790 834 Trust 3.763% due 2020 768 819 Series 2006-C5 Class A1A 4.250% due 2020 762 830 5.297% due 12/15/39 1,747 1,859 5.500% due 2020 44 47 Series 2007-C1 Class A3 3.890% due 2021 200 212 5.383% due 02/15/40 97 105 4.302% due 2021 798 873 Credit Suisse First Boston Mortgage 5.500% due 2021 59 62 Securities Corp. 2.500% due 2022 1,561 1,606 Series 2002-CKN2 Class C1 3.017% due 2022 295 294 6.376% due 04/15/37 45 45 5.500% due 2022 131 138 Series 2003-C5 Class D 2.460% due 2023 943 892 5.116% due 12/15/36 215 216 4.000% due 2025 777 826 Series 2004-C5 Class B 4.500% due 2025 1,172 1,261 4.929% due 11/15/37 350 359 3.500% due 2026 2,951 3,123 Series 2005-9 Class 2A1 4.000% due 2026 886 940 5.500% due 10/25/35 214 207 6.000% due 2026 153 168 2.870% due 2027 100 90 3.000% due 2027 2,621 2,717 See accompanying notes which are an integral part of this quarterly report 32 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 6.000% due 2027 92 101 Series 2001-T4 Class A1 5.500% due 2028 51 56 7.500% due 07/25/41 328 396 6.000% due 2028 8 9 Fannie Mae REMICS 3.000% due 2032 1,918 1,920 Series 1999-56 Class Z 3.500% due 2032 588 611 7.000% due 12/18/29 34 39 6.000% due 2032 107 119 Series 2003-32 Class FH 6.150% due 2032(Ê) 107 117 0.579% due 11/25/22 (Ê) 15 15 3.000% due 2033 3,967 3,970 Series 2003-35 Class FY 3.500% due 2033 1,844 1,907 0.579% due 05/25/18 (Ê) 70 70 5.000% due 2033 26 28 5.500% due 2033 6 7 Series 2003-W1 Class 1A1 6.000% due 2033 5 6 6.001% due 12/25/42 21 25 6.150% due 2033(Ê) 81 88 Series 2004-W2 Class 2A2 5.000% due 2034 316 343 7.000% due 02/25/44 264 309 5.500% due 2034 359 394 Series 2005-110 Class MB 4.500% due 2035 16 17 5.500% due 09/25/35 88 95 3.395% due 2036(Ê) 168 174 Series 2006-27 Class SH 5.500% due 2037 1,041 1,127 Interest Only STRIP 6.000% due 2037 8 9 6.521% due 04/25/36 (Ê) 1,552 237 5.500% due 2038 906 991 Series 2007-30 Class AF 4.000% due 2040 672 710 0.489% due 04/25/37 (Ê) 51 51 4.500% due 2040 558 597 Series 2009-39 Class LB 5.500% due 2040 210 230 4.500% due 06/25/29 405 435 6.000% due 2040 732 799 4.000% due 2041 2,803 2,945 Series 2009-96 Class DB 4.500% due 2041 523 559 4.000% due 11/25/29 569 607 5.500% due 2041 98 107 Series 2010-95 Class S 6.000% due 2041 784 856 Interest Only STRIP 15 Year TBA(Ï) 6.421% due 09/25/40 (Ê) 1,519 249 2.500% 2,480 2,494 Series 2010-112 Class PI 3.000% 10,330 10,686 Interest Only STRIP 6.000% due 10/25/40 1,283 182 3.500% 1,805 1,905 Series 2012-55 Class PC 30 Year TBA(Ï) 3.500% due 05/25/42 700 702 3.000% 6,740 6,584 Fannie Mae-Aces 3.500% 11,015 11,212 Series 2006-M2 Class A2F 4.000% 23,330 24,428 5.259% due 05/25/20 205 231 4.500% 6,235 6,655 Series 2012-M12 Class 1A 5.000% 10,650 11,545 2.935% due 08/25/22 954 937 5.500% 5,785 6,301 Series 2012-M15 Class A 6.000% 1,700 1,859 2.745% due 10/25/22 956 922 Series 2003-343 Class 6 FDIC Trust Interest Only STRIP Series 2010-R1 Class A 5.000% due 10/01/33 64 10 2.184% due 05/25/50 (Þ) 1,214 1,223 Series 2003-345 Class 18 Series 2011-R1 Class A Interest Only STRIP 2.672% due 07/25/26 (Þ) 515 531 4.500% due 12/01/18 109 8 Federal Home Loan Mortgage Corp. Series 2003-345 Class 19 Multifamily Structured Pass Through Interest Only STRIP Certificates 4.500% due 01/01/19 119 9 Series 2010-K009 Class A2 Series 2005-365 Class 12 3.808% due 08/25/20 100 106 Interest Only STRIP Series 2011-K014 Class X1 5.500% due 12/01/35 216 34 Interest Only STRIP Series 2006-369 Class 8 1.435% due 04/25/21 1,265 96 Interest Only STRIP Series 2011-K702 Class X1 5.500% due 04/01/36 35 5 Interest Only STRIP Fannie Mae Grantor Trust 1.712% due 02/25/18 6,889 401 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 33 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2012-K019 Class A2 Series 2007-3335 Class BF 2.272% due 03/25/22 425 398 0.332% due 07/15/19 (Ê) 48 48 Series 2012-K020 Class A2 Series 2007-3335 Class FT 2.373% due 05/25/22 925 872 0.332% due 08/15/19 (Ê) 114 114 Series 2012-K020 Class X1 Series 2009-3569 Class NY Interest Only STRIP 5.000% due 08/15/39 1,400 1,555 1.610% due 05/25/22 2,380 230 Series 2010-3640 Class JA Series 2012-K022 Class A2 1.500% due 03/15/15 221 221 2.355% due 07/25/22 605 567 Series 2010-3653 Class B Series 2012-K501 Class X1A 4.500% due 04/15/30 490 530 Interest Only STRIP Series 2010-3704 Class DC 1.875% due 08/25/16 4,897 175 4.000% due 11/15/36 438 468 Series 2013-K024 Class X1 Series 2011-3901 Class LA Interest Only STRIP 4.000% due 06/15/38 260 266 1.025% due 09/25/22 2,785 171 Series 2012-4010 Class KM Series 2013-K025 Class A1 3.000% due 01/15/42 478 477 1.875% due 04/25/22 246 241 FREMF Mortgage Trust Series 2013-KS01 Class A2 Series 2010-K7 Class B 2.522% due 01/25/23 215 204 5.619% due 04/25/20 (Þ) 510 538 Series 2013-KSMC Class A2 GE Business Loan Trust 2.615% due 01/25/23 265 250 Series 2003-2A Class A Federal Home Loan Mortgage Corp. 0.552% due 11/15/31 (Ê)(Þ) 426 409 Structured Pass Through Securities Ginne Mae II Series 2003-54 Class 2A 4.000% due 2040 225 238 6.500% due 02/25/43 356 425 Ginnie Mae I Series 2003-56 Class A5 3.000% due 2027 547 567 5.231% due 05/25/43 365 399 4.564% due 2062 1,218 1,347 Series 2005-63 Class 1A1 Ginnie Mae II 1.363% due 02/25/45 (Ê) 17 17 1.625% due 2026 78 82 First Horizon Asset Securities, Inc. 1.750% due 2027 6 7 Series 2005-AR4 Class 2A1 1.625% due 2032 31 32 2.597% due 10/25/35 (Ê) 790 675 3.500% due 2040 1,059 1,117 First Horizon Mortgage Pass-Through 4.000% due 2040 183 193 Trust 4.502% due 2061 409 441 Series 2006-2 Class 1A3 4.700% due 2061 298 325 6.000% due 08/25/36 856 860 4.810% due 2061 1,175 1,292 Freddie Mac 5.245% due 2061 690 773 6.000% due 2016 4 4 4.652% due 2063 117 126 2.533% due 2030(Ê) 1 1 4.661% due 2063 43 46 5.500% due 2037 393 422 4.732% due 2063 221 244 5.500% due 2038 1,785 1,958 30 Year TBA(Ï) 6.000% due 2038 365 401 3.000% 1,895 1,873 4.500% due 2039 1,863 2,010 3.500% 1,490 1,537 4.000% due 2041 2,785 2,932 GMAC Commercial Mortgage Securities, 4.500% due 2041 721 773 Inc. 3.000% due 2042 364 355 Series 2004-C3 Class A4 3.500% due 2043 986 1,004 4.547% due 12/10/41 98 99 Freddie Mac Reference REMIC GMAC Mortgage Corp. Loan Trust Series 2006-R006 Class ZA Series 2005-AR2 Class 4A 6.000% due 04/15/36 296 325 5.097% due 05/25/35 (Ê) 243 238 Freddie Mac REMICS Government National Mortgage Series 2000-2266 Class F Association 0.632% due 11/15/30 (Ê) 6 6 Series 2007-12 Class C Series 2003-2624 Class QH 5.278% due 04/16/41 340 369 5.000% due 06/15/33 298 322 See accompanying notes which are an integral part of this quarterly report. 34 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2007-26 Class SD Series 2006-2F Class 3A3 Interest Only STRIP 6.000% due 02/25/36 836 754 6.618% due 05/16/37 (Ê) 1,490 247 Series 2006-3F Class 2A3 Series 2010-74 Class IO 5.750% due 03/25/36 158 143 Interest Only STRIP Series 2006-8F Class 4A17 0.782% due 03/16/50 2,665 96 6.000% due 09/25/36 301 253 Series 2010-116 Class MP HarborView Mortgage Loan Trust 3.500% due 09/16/40 1,446 1,501 Series 2005-4 Class 3A1 Series 2010-124 Class C 2.749% due 07/19/35 (Ê) 91 77 3.392% due 03/16/45 75 78 IndyMac Index Mortgage Loan Trust Series 2010-H03 Class HI Series 2005-AR31 Class 1A1 Interest Only STRIP 2.420% due 01/25/36 (Ê) 474 368 1.467% due 03/20/60 21,207 1,222 Series 2006-AR41 Class A3 Series 2010-H04 Class BI 0.359% due 02/25/37 (Ê) 959 659 Interest Only STRIP Irvine Core Office Trust 1.386% due 04/20/60 1,558 96 Series 2013-IRV Class A1 Series 2010-H12 Class PT 2.068% due 05/15/48 (Þ) 224 217 5.470% due 11/20/59 682 737 JPMorgan Alternative Loan Trust Series 2010-H22 Class JI Series 2006-A2 Class 3A1 Interest Only STRIP 2.655% due 05/25/36 (Ê) 1,079 810 2.496% due 11/20/60 2,471 270 JPMorgan Chase Commercial Mortgage Series 2011-67 Class B Securities Corp. 3.863% due 10/16/47 230 241 Series 2003-C1 Class D Series 2011-127 Class IO 5.192% due 01/12/37 140 140 Interest Only STRIP Series 2004-LN2 Class B 1.501% due 03/16/47 2,171 135 5.316% due 07/15/41 150 154 Series 2011-H02 Class BI Series 2006-LDP8 Class A3B Interest Only STRIP 5.447% due 05/15/45 18 19 0.412% due 02/20/61 10,647 194 Series 2006-LDP8 Class A4 Series 2012-99 Class CI 5.399% due 05/15/45 770 843 Interest Only STRIP Series 2007-CB18 Class A4 1.042% due 10/16/49 1,897 149 5.440% due 06/12/47 1,200 1,326 Series 2012-115 Class A Series 2007-CB20 Class ASB 2.131% due 04/16/45 221 219 5.688% due 02/12/51 66 71 Series 2012-115 Class IO Series 2007-LDPX Class A3 Interest Only STRIP 5.420% due 01/15/49 700 774 0.433% due 04/16/54 787 40 JPMorgan Mortgage Trust Series 2012-147 Class AE Series 2005-A1 Class 6T1 1.750% due 07/16/47 395 385 4.263% due 02/25/35 (Ê) 17 17 GS Mortgage Securities Corp. II Series 2005-A5 Class TA1 Series 2004-GG2 Class A6 5.238% due 08/25/35 (Ê) 147 151 5.396% due 08/10/38 464 473 Series 2005-A8 Class 1A1 Series 2007-EOP Class A3 5.138% due 11/25/35 (Ê) 178 168 1.456% due 03/06/20 (Ê)(Þ) 1,607 1,610 Series 2005-S3 Class 1A2 Series 2011-GC5 Class A4 5.750% due 01/25/36 41 37 3.707% due 08/10/44 735 755 Series 2006-A6 Class 1A2 Series 2012-GCJ9 Class A3 2.865% due 10/25/36 (Ê) 137 109 2.773% due 11/10/45 290 272 Series 2006-A7 Class 2A4R GSMPS Mortgage Loan Trust 2.837% due 01/25/37 (Ê) 1,011 854 Series 2006-RP1 Class 1A2 Series 2007-S3 Class 1A8 7.500% due 01/25/36 (Þ) 405 409 6.000% due 08/25/37 774 673 GSR Mortgage Loan Trust LB-UBS Commercial Mortgage Trust Series 2005-AR7 Class 6A1 Series 2004-C7 Class A1A 5.070% due 11/25/35 (Ê) 78 77 4.475% due 10/15/29 55 56 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 35 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2006-C1 Class A3 Series 2012-MTL6 Class A1 5.207% due 02/15/31 250 257 1.500% due 10/05/25 (Þ) 331 329 Mastr Adjustable Rate Mortgages Trust Series 2012-MTL6 Class A2 Series 2006-2 Class 4A1 1.948% due 10/05/25 (Þ) 320 314 2.649% due 02/25/36 (Ê) 94 90 Series 2012-MTL6 Class XA1 Series 2007-HF2 Class A1 Interest Only STRIP 0.489% due 09/25/37 (Ê) 564 461 3.171% due 10/05/25 (Þ) 2,130 76 Mastr Alternative Loan Trust Northstar Education Finance, Inc. Series 2003-4 Class B1 Series 2007-1 Class A1 5.848% due 06/25/33 92 90 0.364% due 04/28/30 (Ê) 475 455 Series 2004-10 Class 5A6 NorthStar Mortgage Trust 5.750% due 09/25/34 91 93 Series 2012-1 Class A Mellon Residential Funding Corp. 1.384% due 08/25/29 (Ê)(Þ) 174 174 Series 2000-TBC2 Class A1 OBP Depositor LLC Trust 0.662% due 06/15/30 (Ê) 63 62 Series 2010-OBP Class A Merrill Lynch Mortgage Trust 4.646% due 07/15/45 (Þ) 285 312 Series 2005-A10 Class A ORES NPL LLC 0.389% due 02/25/36 (Ê) 65 59 Series 2012-LV1 Class A Series 2005-CIP1 Class AM 4.000% due 09/25/44 (Þ) 31 31 5.107% due 07/12/38 440 467 Prime Mortgage Trust Series 2008-C1 Class A4 Series 2004-CL1 Class 1A2 5.690% due 02/12/51 530 597 0.579% due 02/25/34 (Ê) 10 9 MLCC Mortgage Investors, Inc. RALI Trust Series 2005-3 Class 5A Series 2005-QS14 Class 2A1 0.429% due 11/25/35 (Ê) 42 39 6.000% due 09/25/35 247 201 ML-CFC Commercial Mortgage Trust Residential Asset Securitization Trust Series 2007-6 Class A4 Series 2003-A15 Class 1A2 5.485% due 03/12/51 100 110 0.629% due 02/25/34 (Ê) 65 61 Morgan Stanley Bank of America Merrill Series 2005-A10 Class A3 Lynch Trust 5.500% due 09/25/35 134 115 Series 2013-C7 Class AS Series 2006-A9CB Class A6 3.214% due 02/15/46 210 197 6.000% due 09/25/36 191 120 Morgan Stanley Capital I Trust RFMSI Trust Series 2004-HQ3 Class E Series 2006-SA4 Class 2A1 4.920% due 01/13/41 410 414 3.711% due 11/25/36 (Ê) 194 162 Morgan Stanley Capital I, Inc. RREF 2 Series 2003-IQ6 Class C Series 2013-LT2 Class A 5.469% due 12/15/41 (Þ) 310 315 2.833% due 05/22/28 (Þ) 147 147 Series 2003-T11 Class A4 Sequoia Mortgage Trust 5.150% due 06/13/41 5 5 Series 2001-5 Class A Series 2005-T19 Class A4A 0.881% due 10/19/26 (Ê) 22 22 4.890% due 06/12/47 750 792 SMA Issuer I LLC Series 2006-T23 Class A4 Series 2012-LV1 Class A 5.987% due 08/12/41 780 863 3.500% due 08/20/25 (Þ) 73 73 Series 2007-T27 Class A4 Structured Adjustable Rate Mortgage 5.816% due 06/11/42 720 813 Loan Trust Series 2011-C3 Class A2 Series 2004-12 Class 2A 3.224% due 07/15/49 195 204 2.458% due 09/25/34 (Ê) 1,011 1,010 Series 2011-C3 Class A4 Series 2005-23 Class 1A3 4.118% due 07/15/49 115 121 2.605% due 01/25/36 (Ê) 150 142 Morgan Stanley Dean Witter Capital I Structured Asset Mortgage Investments Trust II Trust Series 2001-TOP3 Class C Series 2004-AR8 Class A1 6.790% due 07/15/33 34 35 0.861% due 05/19/35 (Ê) 279 267 Motel 6 Trust Series 2005-AR5 Class A3 0.431% due 07/19/35 (Ê) 103 95 See accompanying notes which are an integral part of this quarterly report. 36 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2007-AR6 Class A1 Alabama Public School & College 1.658% due 08/25/47 (Ê) 951 735 Authority Revenue Bonds Structured Asset Securities Corp. 5.150% due 09/01/27 100 108 Mortgage Pass-Through Certificates Charlotte-Mecklenburg Hospital Series 2003-34A Class 5A4 Authority (The) Revenue Bonds 2.523% due 11/25/33 (Ê) 531 534 5.000% due 01/15/30 900 943 US Government Agency TBA Chicago Transit Authority Revenue 1.000% due 10/10/43 2,000 2,188 Bonds Wachovia Bank Commercial Mortgage 6.899% due 12/01/40 400 450 Trust City of Houston Texas General Series 2003-C9 Class B Obligation Limited 5.109% due 12/15/35 90 90 6.290% due 03/01/32 475 535 Series 2003-C9 Class D City of New York New York General 5.209% due 12/15/35 250 251 Obligation Unlimited Series 2004-C14 Class E 6.246% due 06/01/35 1,100 1,190 5.358% due 08/15/41 (Þ) 185 190 County of Clark Nevada Airport System Series 2004-C14 Class F Revenue Bonds 5.526% due 08/15/41 (Þ) 140 143 6.820% due 07/01/45 100 124 Series 2004-C15 Class A4 Illinois Municipal Electric Agency 4.803% due 10/15/41 100 103 Revenue Bonds 6.832% due 02/01/35 100 108 Series 2005-C17 Class A4 5.083% due 03/15/42 100 104 Irvine Ranch Water District Special Assessment Washington Mutual Mortgage Pass 6.622% due 05/01/40 1,000 1,190 Through Certificates Series 2005-AR13 Class A1A1 Los Angeles Unified School District General Obligation Unlimited 0.469% due 10/25/45 (Ê) 21 19 4.500% due 07/01/22 (µ) 400 435 Series 2006-AR7 Class A1A Metropolitan Government of Nashville & 1.079% due 09/25/46 (Ê) 879 487 Davidson County Convention Center Series 2007-HY2 Class 2A3 Authority Revenue Bonds 3.688% due 04/25/37 (Ê) 734 514 6.731% due 07/01/43 100 112 Series 2007-HY3 Class 4A1 Municipal Electric Authority of Georgia 2.543% due 03/25/37 (Ê) 288 268 Revenue Bonds Wells Fargo Mortgage Backed Securities 6.637% due 04/01/57 370 383 Trust 7.055% due 04/01/57 345 337 Series 2006-2 Class 2A3 New York City Water & Sewer System 5.500% due 03/25/36 99 94 Revenue Bonds Series 2006-AR2 Class 2A1 5.375% due 06/15/43 525 557 2.641% due 03/25/36 (Ê) 138 138 New York State Dormitory Authority Series 2006-AR2 Class 2A3 Revenue Bonds 2.641% due 03/25/36 (Ê) 207 205 5.000% due 03/15/23 200 234 Series 2006-AR4 Class 1A1 5.000% due 12/15/27 200 224 5.762% due 04/25/36 (Ê) 371 347 5.000% due 03/15/29 200 218 Series 2006-AR10 Class 4A1 5.000% due 03/15/41 200 207 2.692% due 07/25/36 (Ê) 37 33 North Carolina Turnpike Authority Series 2006-AR17 Class A1 Revenue Bonds 2.631% due 10/25/36 (Ê) 651 587 6.700% due 01/01/39 100 109 Series 2007-8 Class 1A16 Public Power Generation Agency 6.000% due 07/25/37 122 116 Revenue Bonds Series 2007-AR8 Class A1 7.242% due 01/01/41 100 108 5.977% due 11/25/37 (Ê) 198 174 San Diego County Regional Airport WF-RBS Commercial Mortgage Trust Authority Revenue Bonds Series 2011-C5 Class A4 6.628% due 07/01/40 100 109 3.667% due 11/15/44 545 554 State of California General Obligation 224,818 Unlimited Municipal Bonds - 1.6% 6.650% due 03/01/22 775 926 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 37 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 7.500% due 04/01/34 100 127 3.750% due 09/28/20 (Æ) EUR 668 1,011 7.550% due 04/01/39 255 332 Malaysia Government Bond State of Illinois General Obligation Series 0110 Unlimited 3.835% due 08/12/15 MYR 728 226 5.877% due 03/01/19 375 402 Series 0113 5.100% due 06/01/33 440 390 3.172% due 07/15/16 MYR 659 201 7.350% due 07/01/35 350 372 Series 0409 State of Louisiana Gasoline & Fuels Tax 3.741% due 02/27/15 MYR 440 136 Revenue Bonds Series 1/06 3.000% due 05/01/43 400 401 4.262% due 09/15/16 MYR 1,224 384 State of Texas General Obligation Series 2/05 Unlimited 4.720% due 09/30/15 (Þ) MYR 140 44 5.517% due 04/01/39 250 282 Mexican Bonos State of Wisconsin Revenue Bonds Series M 20 5.050% due 05/01/18 (µ) 100 111 7.500% due 06/03/27 MXN 11,412 954 University of California Revenue Bonds Series M 30 5.000% due 05/15/28 300 332 10.000% due 11/20/36 MXN 14,469 1,456 6.270% due 05/15/31 400 431 Series M 11,787 8.000% due 06/11/20 MXN 19,200 1,669 Non-US Bonds - 5.5% New Zealand Government Bond Australia Government Bond Series 1217 Series 120 6.000% due 12/15/17 NZD 500 449 6.000% due 02/15/17 AUD 1,894 1,945 Series 423 Series 126 5.500% due 04/15/23 NZD 1,270 1,129 4.500% due 04/15/20 AUD 4,540 4,487 Series 521 Series 133 6.000% due 05/15/21 NZD 3,850 3,521 5.500% due 04/21/23 AUD 1,560 1,650 Norway Government Bond Belgium Government Bond Series 472 Series 60 4.250% due 05/19/17 NOK 13,280 2,384 4.250% due 03/28/41 (Þ) EUR 360 544 Peru Government Bond Brazil Notas do Tesouro Nacional 7.840% due 08/12/20 PEN 2,750 1,143 Series NTNB Peruvian Government International 6.000% due 05/15/45 BRL 404 436 Bond 6.000% due 08/15/50 BRL 605 638 Series REGS 8.600% due 08/12/17 PEN 475 198 Series NTNF 10.000% due 01/01/23 BRL 2,068 872 6.950% due 08/12/31 PEN 285 109 Colombia Government International Poland Government Bond Bond Series 0417 7.750% due 04/14/21 COP 2,112,000 1,252 4.750% due 04/25/17 PLN 4,470 1,486 9.850% due 06/28/27 COP 1,426,000 977 Series 1019 5.500% due 10/25/19 PLN 3,210 1,104 Granite Master Issuer PLC Series 2005-1 Class A5 Province of Quebec Canada 0.307% due 12/20/54 (Ê) EUR 260 348 3.500% due 12/01/22 CAD 500 488 Series 2005-4 Class A5 Red & Black Auto Germany 0.327% due 12/20/54 (Ê) EUR 111 149 Series 2012-1 Class A 1.097% due 12/15/20 (Ê) EUR 38 52 Series 2006-4 Class A7 0.347% due 12/20/54 (Ê) EUR 278 372 SC Germany Auto UG Series 2011-2 Class A Ireland Government Bond 1.078% due 11/13/21 (Ê) EUR 862 1,174 5.000% due 10/18/20 EUR 580 849 South Africa Government Bond 5.400% due 03/13/25 EUR 1,550 2,296 Series R203 Italy Buoni Poliennali Del Tesoro 8.250% due 09/15/17 ZAR 14,670 1,533 4.500% due 07/15/15 EUR 500 707 Series R214 4.000% due 09/01/20 EUR 640 878 6.500% due 02/28/41 ZAR 8,920 669 Kingdom of Belgium Wood Street CLO 1 BV See accompanying notes which are an integral part of this quarterly report. 38 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2005-I Class A 0.375% due 08/31/15 2,975 2,978 0.544% due 11/22/21 (Ê) EUR 145 192 0.875% due 09/15/16 285 287 40,112 0.750% due 12/31/17 1,745 1,715 United States Government Agencies - 1.9% 0.875% due 01/31/18 900 888 Fannie Mae 3.500% due 02/15/18 2,400 2,637 5.000% due 05/11/17 100 114 0.750% due 02/28/18 2,600 2,550 Federal Home Loan Banks 0.750% due 03/31/18 2,200 2,153 2.500% due 05/26/15 1,020 978 0.625% due 04/30/18 2,100 2,041 0.550% due 06/03/16 1,075 1,070 1.000% due 05/31/18 800 790 Federal Home Loan Mortgage Corp. 1.375% due 06/30/18 5,030 5,043 0.500% due 09/14/15 1,905 1,907 2.000% due 08/25/16 675 699 1.375% due 07/31/18 200 200 1.000% due 06/29/17 200 200 1.500% due 08/31/18 10,498 10,569 1.000% due 09/29/17 200 198 1.375% due 09/30/18 4,785 4,782 0.875% due 03/07/18 400 391 1.125% due 05/31/19 7,900 7,684 3.750% due 03/27/19 300 330 0.875% due 07/31/19 1,700 1,623 1.250% due 08/01/19 100 96 1.000% due 08/31/19 9,100 8,733 1.250% due 10/02/19 400 382 1.000% due 09/30/19 4,000 3,832 2.375% due 01/13/22 100 97 1.250% due 10/31/19 300 291 Series 1 1.000% due 11/30/19 200 191 1.000% due 07/28/17 400 399 1.250% due 02/29/20 400 385 0.750% due 01/12/18 800 780 1.125% due 03/31/20 700 667 Federal National Mortgage Association 1.125% due 04/30/20 2,200 2,091 0.500% due 01/29/16 1,895 1,893 1.375% due 05/31/20 200 193 1.250% due 01/30/17 300 303 1.750% due 05/15/23 5,340 4,948 0.875% due 08/28/17 100 99 2.500% due 08/15/23 641 634 0.875% due 10/26/17 1,600 1,577 6.250% due 08/15/23 380 503 0.875% due 12/20/17 100 98 2.750% due 08/15/42 3,410 2,827 0.875% due 02/08/18 1,500 1,466 2.875% due 05/15/43 2,270 1,927 0.875% due 05/21/18 300 291 102,908 1.875% due 09/18/18 200 202 Total Long-Term Investments Freddie Mac (cost $562,241) 567,845 5.500% due 08/23/17 100 117 13,687 Common Stocks - 0.0% United States Government Treasuries - 14.2% Utilities - 0.0% United States TreasuryPrincipal Dynegy, Inc.(Æ) 16,210 313 Principal Only STRIP Total Common Stocks Zero coupon due 11/15/27 1,350 842 (cost $324) 313 United States Treasury Inflation Indexed Bonds Preferred Stocks - 0.2% 0.500% due 04/15/15 577 589 Financial Services - 0.2% 0.125% due 04/15/16 3,371 3,459 Centaur Funding Corp. 660 812 0.125% due 04/15/17 6,613 6,819 DG Funding Trust(Å) 49 347 0.125% due 04/15/18 2,794 2,878 XLIT, Ltd. 260 217 1,376 1.250% due 07/15/20 643 703 0.125% due 07/15/22 813 800 Total Preferred Stocks (cost $1,533) 1,376 2.375% due 01/15/25 3,966 4,733 2.000% due 01/15/26 353 407 Options Purchased - 0.0% 2.375% due 01/15/27 3,127 3,763 (Number of Contracts) 1.750% due 01/15/28 2,676 2,997 Swaptions 2.125% due 02/15/41 1,483 1,756 (Fund Receives/Fund Pays) United States Treasury Notes USD 0.450%/USD Three Month LIBOR See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 39 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Apr 2018 0.00 Put (1) 1,680 (ÿ) 158 Federal Farm Credit Banks USD 4.500%/USD Three Month LIBOR 0.140% due 09/19/14 (Ê) 1,230 1,230 Mar 2018 0.00 Put (2) 2,670 (ÿ) 248 Federal Home Loan Bank Discount Total Options Purchased Notes (cost $297) 406 Zero coupon due 11/13/13 (ç)(~) 925 925 Zero coupon due 11/27/13 (ç)(~) 1,100 1,100 Short-Term Investments - 29.9% Zero coupon due 12/11/13 (~) 200 200 Adam Aircraft Industries - Term Loan Zero coupon due 12/13/13 (~) 1,400 1,400 15.130% due 05/23/13 (Þ) 49 — Federal Home Loan Mortgage Corp. Ally Auto Receivables Trust 1.375% due 02/25/14 265 266 Series 2013-SN1 Class A1 Federal National Mortgage Association 0.240% due 06/20/14 337 337 Discount Notes Ally Financial, Inc. Zero coupon due 12/04/13 (~) 1,620 1,620 7.500% due 12/31/13 1,900 1,926 First Investors Auto Owner Trust AmeriCredit Automobile Receivables Series 2013-2A Class A1 Trust 0.340% due 06/16/14 (Þ) 129 129 Series 2013-3 Class A1 Ford Credit Auto Owner Trust 0.250% due 06/09/14 131 131 Series 2013-B Class A1 ARI Fleet Lease Trust 0.210% due 05/15/14 (Þ) 114 114 Series 2013-A Class A1 Gazprom OAO Via White Nights 0.260% due 04/15/14 (Þ) 141 141 Finance BV Autonomous Community of Valencia Series REGS Spain 10.500% due 03/25/14 200 209 4.750% due 03/20/14 100 136 GE Equipment Transportation LLC Banco Santander Brasil SA Series 2013-1 Class A1 3.100% due 10/01/13 (ç)(~) 500 500 0.260% due 03/24/14 130 130 Banco Santander Brazil SA General Electric Capital Corp. 2.352% due 03/18/14 (Ê)(Þ) 200 200 5.900% due 05/13/14 350 362 Bank of America Corp. Series EMTN 7.375% due 05/15/14 305 317 0.394% due 03/20/14 (Ê) 400 400 BMW Vehicle Lease Trust Series MTNA Series 2013-1 Class A1 0.514% due 09/15/14 (Ê) 420 421 0.200% due 01/21/14 8 8 Goldman Sachs Group, Inc. (The) British Telecommunications PLC 6.000% due 05/01/14 150 155 0.800% due 03/10/14 (~) 1,700 1,697 Hewlett-Packard Co. Carmax Auto Owner Trust 0.950% due 10/30/13 (ç)(~) 1,900 1,899 Series 2013-2 Class A1 Honda Auto Receivables Owner Trust 0.210% due 05/15/14 522 522 Series 2013-2 Class A1 Cellco Partnership / Verizon Wireless 0.240% due 05/16/14 522 522 Capital LLC Series 2013-3 Class A1 7.375% due 11/15/13 235 237 0.220% due 08/15/14 1,565 1,566 CHS/Community Health Systems, Inc. International Lease Finance Corp. Non Extended Term Loan 6.500% due 09/01/14 (Þ) 720 747 2.445% due 07/25/14 288 287 Intesa Sanpaolo SpA CIT Group, Inc. 2.662% due 02/24/14 (Ê)(Þ) 200 201 5.250% due 04/01/14 (Þ) 1,200 1,220 Italy Buoni Ordinari del Tesoro BOT Citigroup, Inc. Zero coupon due 02/28/14 100 135 1.516% due 11/08/13 (Ê) 900 901 Zero coupon due 07/14/14 300 403 Dexia Credit Local SA NY Zero coupon due 08/14/14 500 670 0.744% due 04/29/14 (Ê)(Þ) 500 500 Zero coupon due 09/12/14 700 937 Electricite de France SA Italy Buoni Poliennali Del Tesoro 5.500% due 01/26/14 (Å) 200 203 3.500% due 06/01/14 200 275 Enterprise Fleet Financing LLC JPMorgan Chase & Co. Series 2013-1 Class A1 5.375% due 01/15/14 170 172 0.260% due 03/20/14 (Þ) 186 186 Macquarie Bank Ltd See accompanying notes which are an integral part of this quarterly report. 40 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 0.325% due 10/24/13 (ç)(~) 1,875 1,875 Repurchase Agreements - 1.9% Mercedes-Benz Auto Lease Trust Agreement with Bank of America Series 2013-A Class A1 Securities, LLC and State Street 0.270% due 05/15/14 547 547 Bank (Tri-Party) of $12,400 dated Metropolitan Life Global Funding I September 6, 2013 at 0.050% to be 5.125% due 06/10/14 (Þ) 200 206 repurchased at $12,400 on October Ralph Lauren Corp. 4, 2013 collateralized by: $13,021 4.500% due 10/04/13 125 169 par various United States Treasury RBS Holdings USA, Inc. Obligations, valued at $12,848. 12,400 12,400 0.366% due 01/22/14 (~) 1,885 1,884 Agreement with Morgan Stanley Co., Inc. and State Street Bank (Tri-Party) of Russell U.S. Cash Management Fund 145,455,884 145,456 $ 1,100 dated September 30, 2013 at Santander US Debt SA Unipersonal 2.991% due 10/07/13 (Þ) 400 400 0.090% to be repurchased at $1,100 on October 1, 2013 collateralized Sempra Energy by: $1,135 par various United States 2.000% due 03/15/14 255 257 Treasury Obligations, valued at SMART Trust $ 1,100 1,100 Series 2012-1USA Class A2A 1.040% due 09/14/14 (Þ) 122 122 Total Repurchase Agreements Series 2013-2US Class A1 (cost $13,500) 13,500 0.260% due 05/14/14 344 344 Total Investments 110.2% Spain Letras del Tesoro Zero coupon due 03/14/14 100 135 (identified cost $795,086) 800,747 Zero coupon due 09/19/14 300 401 Other Assets and Liabilities, Springleaf Finance Corp. Net - (10.2%) (74,394) Series REGS 4.125% due 11/29/13 1,200 1,619 Net Assets - 100.0% 726,353 Timken Co. 6.000% due 09/15/14 150 157 United States Treasury Bills Zero coupon due 11/14/13 (ç)(~) 13,730 13,729 Zero coupon due 12/05/13 (~) 40 40 Zero coupon due 02/27/14 (~) 1,500 1,500 United States Treasury Inflation Indexed Bonds 1.250% due 04/15/14 1,330 1,340 2.000% due 07/15/14 16,389 16,803 Vodafone Group PLC 0.750% due 01/02/14 (~) 1,100 1,099 Volkswagen Auto Lease Trust Series 2013-A Class A1 0.230% due 08/15/14 917 917 Volkswagen Auto Loan Enhanced Trust Series 2013-1 Class A1 0.200% due 03/20/14 158 158 Volkswagen International Finance NV 0.884% due 04/01/14 (Ê)(Þ) 400 401 Volvo Financial Equipment LLC Series 2013-1A Class A1 0.260% due 04/15/14 (Þ) 275 275 WM Wrigley Jr Co. 3.700% due 06/30/14 (Å) 1,800 1,836 Total Short-Term Investments (cost $217,191) 217,307 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 41 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Restricted Securities Amounts in thousands (except share and cost per unit amounts) Principal Cost per Cost Fair Value % of Net Assets Acquisition Amount ($) Unit (000 ) (000 ) Securities Date or Shares $ $ $ 0.4% DG Funding Trust 11/04/03 49 10,537.11 516 347 Electricite de France SA 01/21/09 200,000 99.97 200 203 Vivendi SA 04/03/12 200,000 100.00 200 204 WM Wrigley Jr Co. 02/28/13 1,800,000 102.87 1,853 1,836 2,590 For a description of restricted securities see note 6 in the Notes to Quarterly Report. Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Eurodollar Futures (CME) 17 USD 4,232 09/14 3 Eurodollar Futures (CME) 30 USD 7,462 12/14 6 Eurodollar Futures (CME) 254 USD 63,014 06/15 82 Eurodollar Futures (CME) 228 USD 56,454 09/15 37 Eurodollar Futures (CME) 80 USD 19,759 12/15 (64 ) Eurodollar Futures (CME) 13 USD 3,202 03/16 (15 ) Eurodollar Futures (CME) 1 USD 246 06/16 — Eurodollar Futures (CME) 4 USD 980 09/16 3 Eurodollar Futures (CME) 2 USD 489 12/16 3 Eurodollar Futures (CME) 1 USD 244 03/17 1 Eurodollar Futures (CME) 2 USD 486 06/17 3 Three Month Sterling Interest Rate Futures (United Kingdom) 2 GBP 248 03/15 (1 ) United States Treasury 30 Year Bond Futures 113 USD 15,071 12/13 212 United States Treasury 2 Year Note Futures 98 USD 21,586 12/13 56 United States Treasury 5 Year Note Futures 247 USD 29,899 12/13 416 United States Treasury 10 Year Note Futures 333 USD 42,088 12/13 637 United States Treasury Ultra Long-Term Bond Futures 6 USD 853 12/13 10 Short Positions Canada Government 10 Year Bond Futures (Canada) 19 CAD 2,463 12/13 (26 ) Euro-Bobl Futures (Germany) 24 EUR 2,987 12/13 (46 ) Euro-Bund Futures (Germany) 1 EUR 141 12/13 (3 ) Eurodollar Futures (CME) 30 USD 7,410 12/15 (10 ) Euro-OAT Futures (Germany) 16 EUR 2,120 12/13 (46 ) Japan Government 10 Year Bond Futures (TSE) (Japan) 4 JPY 576,480 12/13 (50 ) United Kingdom Long Gilt Bond Futures (United Kingdom) 34 GBP 3,751 12/13 (58 ) United States Treasury 30 Year Bond Futures 8 USD 1,067 12/13 (17 ) United States Treasury 5 Year Note Futures 29 USD 3,510 12/13 (39 ) United States Treasury 10 Year Note Futures 61 USD 7,710 12/13 (126 ) Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 968 See accompanying notes which are an integral part of this quarterly report. 42 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Options Written Amounts in thousands (except contract amounts) Number of Strike Notional Expiration Fair Value Call/Put Contracts Price Amount Date $ Cross Currency Options Put 1 1.10 USD 200 12/18/13 — Inflationary Floor Options Call 1 0.00 USD 810 11/23/20 (1 ) Inflationary Floor Options Put 1 0.00 USD 1,400 03/10/20 (2 ) Inflationary Floor Options Put 1 0.00 USD 1,000 03/12/20 (1 ) Inflationary Floor Options Put 1 0.00 USD 5,500 04/07/20 (7 ) Inflationary Floor Options Put 1 0.00 USD 300 09/29/20 — Swaptions (Fund Receives/Fund Pays) USD Three Month LIBOR/USD 0.400% Call 3 0.00 1,400 03/12/14 (1 ) USD Three Month LIBOR/USD 0.650% Call 1 0.00 300 12/18/13 — USD Three Month LIBOR/USD 1.400% Call 1 0.00 7,200 01/27/14 (18 ) USD Three Month LIBOR/USD 2.500% Call 1 0.00 500 01/27/14 (2 ) USD 0.400%/USD Three Month LIBOR Put 3 0.00 1,400 03/12/14 (1 ) USD 1.000%/USD Three Month LIBOR Put 1 0.00 300 12/18/13 — USD 1.500%/USD Three Month LIBOR Put 1 0.00 3,900 10/28/13 (27 ) USD 1.900%/USD Three Month LIBOR Put 3 0.00 12,600 10/18/13 (7 ) USD 2.000%/USD Three Month LIBOR Put 1 0.00 7,200 01/27/14 (42 ) USD 3.500%/USD Three Month LIBOR Put 1 0.00 2,170 10/10/13 — USD 3.500%/USD Three Month LIBOR Put 1 0.00 500 01/27/14 (2 ) Total Liability for Options Written (premiums received $226) (111 ) Transactions in options written contracts for the period ended September 30, 2013 were as follows: Number of Premiums Contracts Received Outstanding December 31, 2012 163 $ 296 Opened 471 589 Closed (480 ) (487 ) Expired (131 ) (172 ) Outstanding September 30, 2013 (23 ) $ 226 Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America JPY 16,047 USD 162 10/17/13 (1 ) Citibank CAD 1,919 USD 1,871 12/23/13 12 Citibank EUR 99 USD 132 10/02/13 (2 ) Citibank EUR 601 USD 802 10/02/13 (11 ) Citibank EUR 4,699 USD 6,266 10/02/13 (90 ) Citibank GBP 3,675 EUR 4,342 11/08/13 (74 ) Credit Suisse USD 823 BRL 1,912 11/04/13 32 Deutsche Bank USD 2,578 EUR 1,914 10/02/13 11 Deutsche Bank EUR 2,482 NOK 19,889 11/08/13 (55 ) Deutsche Bank EUR 1,914 USD 2,578 11/04/13 (11 ) Deutsche Bank GBP 2,427 EUR 2,873 11/08/13 (41 ) Goldman Sachs USD 310 CAD 320 12/23/13 — Goldman Sachs USD 5,126 EUR 3,788 10/02/13 (1 ) Goldman Sachs EUR 528 USD 714 10/02/13 — Goldman Sachs EUR 1,386 USD 1,875 10/02/13 — Goldman Sachs EUR 3,788 USD 5,126 11/04/13 1 Goldman Sachs JPY 276,702 USD 2,800 11/08/13 (16 ) HSBC USD 191 CAD 196 12/23/13 (1 ) HSBC EUR 99 USD 134 10/02/13 — JPMorgan Chase USD 830 AUD 908 10/30/13 15 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 43 Russell Investment Funds Core Bond Fund Schedule of Investments, continued  September 30, 2013 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ JPMorgan Chase USD AUD 10/30/13 24 JPMorgan Chase USD AUD 10/30/13 67 JPMorgan Chase USD BRL 10/30/13 15 JPMorgan Chase USD CAD 10/30/13 14 JPMorgan Chase USD CHF 10/30/13 39 JPMorgan Chase USD CLP 10/30/13 3 JPMorgan Chase USD COP 10/30/13 2 JPMorgan Chase USD COP 10/30/13 4 JPMorgan Chase USD CZK 10/30/13 7 JPMorgan Chase USD EUR 10/02/13 26 JPMorgan Chase USD EUR 10/30/13 11 JPMorgan Chase USD EUR 10/30/13 20 JPMorgan Chase USD GBP 10/30/13 JPMorgan Chase USD IDR 10/30/13 5 JPMorgan Chase USD KRW 1,302,129 10/30/13 48 JPMorgan Chase USD KRW 3,737,441 10/30/13 JPMorgan Chase USD MXN 10/30/13 12 JPMorgan Chase USD 6 MXN 81 12/17/13  JPMorgan Chase USD MYR 10/30/13 ) JPMorgan Chase USD NOK 10/30/13 5 JPMorgan Chase USD NOK 10/30/13 ) JPMorgan Chase USD 71 NZD 87 10/30/13 1 JPMorgan Chase USD 72 NZD 88 10/30/13 1 JPMorgan Chase USD NZD 10/30/13 2 JPMorgan Chase USD NZD 10/30/13 2 JPMorgan Chase USD NZD 10/30/13 4 JPMorgan Chase USD NZD 10/30/13 (1 ) JPMorgan Chase USD NZD 10/30/13 41 JPMorgan Chase USD NZD 10/30/13 53 JPMorgan Chase USD PEN 10/30/13 2 JPMorgan Chase USD PLN 10/30/13 1 JPMorgan Chase USD PLN 10/30/13 4 JPMorgan Chase USD PLN 10/30/13 1 JPMorgan Chase USD PLN 10/30/13 4 JPMorgan Chase USD PLN 10/30/13 9 JPMorgan Chase USD PLN 10/30/13 18 JPMorgan Chase USD RUB 10/30/13 6 JPMorgan Chase USD SEK 10/30/13 69 JPMorgan Chase USD SGD 10/30/13 8 JPMorgan Chase USD TRY 10/30/13 7 JPMorgan Chase USD TWD 10/30/13 16 JPMorgan Chase USD TWD 10/30/13 16 JPMorgan Chase USD ZAR 10/30/13 5 JPMorgan Chase USD ZAR 10/30/13 ) JPMorgan Chase AUD USD 10/30/13 ) JPMorgan Chase BRL USD 10/30/13 (8 ) JPMorgan Chase BRL USD 10/30/13 ) JPMorgan Chase BRL USD 10/30/13 1 JPMorgan Chase BRL USD 10/30/13 (4 ) JPMorgan Chase BRL USD 10/30/13 (2 ) JPMorgan Chase BRL USD 10/30/13 ) JPMorgan Chase BRL USD 10/30/13 ) JPMorgan Chase CAD USD 10/30/13  JPMorgan Chase CHF USD 10/30/13 ) JPMorgan Chase CLP USD 10/30/13 ) JPMorgan Chase COP USD 10/30/13 ) JPMorgan Chase COP USD 10/30/13 10 JPMorgan Chase CZK USD 10/30/13 ) See accompanying notes which are an integral part of this quarterly report. 44 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ JPMorgan Chase EUR 2,414 NOK 19,346 11/08/13 (53 ) JPMorgan Chase EUR 7,523 USD 9,962 10/30/13 (217 ) JPMorgan Chase GBP 472 USD 737 10/30/13 (27 ) JPMorgan Chase IDR 18,368,940 USD 1,725 10/30/13 146 JPMorgan Chase IDR 38,436,893 USD 3,618 10/30/13 315 JPMorgan Chase JPY 305,022 USD 3,087 11/08/13 (17 ) JPMorgan Chase KRW 565,366 USD 515 10/30/13 (10 ) JPMorgan Chase MXN 2,807 USD 221 10/30/13 7 JPMorgan Chase MXN 6,404 USD 479 10/30/13 (9 ) JPMorgan Chase MYR 1,590 USD 482 10/30/13 (5 ) JPMorgan Chase NOK 4,226 USD 695 10/30/13 (7 ) JPMorgan Chase NZD 2,277 USD 1,790 10/30/13 (97 ) JPMorgan Chase NZD 17,354 USD 13,787 10/30/13 (597 ) JPMorgan Chase PEN 8,545 USD 3,044 10/30/13 (14 ) JPMorgan Chase PLN 1,187 USD 365 10/30/13 (14 ) JPMorgan Chase PLN 3,596 USD 1,121 10/30/13 (29 ) JPMorgan Chase RUB 52,140 USD 1,584 10/30/13 (18 ) JPMorgan Chase SEK 4,435 USD 671 10/30/13 (19 ) JPMorgan Chase SGD 5,903 USD 4,662 10/30/13 (44 ) JPMorgan Chase TRY 2,384 USD 1,196 10/30/13 22 JPMorgan Chase TRY 3,108 USD 1,596 10/30/13 65 JPMorgan Chase TWD 10,399 USD 351 10/30/13 (1 ) JPMorgan Chase ZAR 545 USD 55 10/30/13 1 JPMorgan Chase ZAR 689 USD 69 10/30/13 1 JPMorgan Chase ZAR 691 USD 70 10/30/13 1 JPMorgan Chase ZAR 1,026 USD 103 10/30/13 1 JPMorgan Chase ZAR 1,369 USD 137 10/30/13 1 JPMorgan Chase ZAR 1,667 USD 171 10/30/13 6 JPMorgan Chase ZAR 2,690 USD 261 10/30/13 (6 ) Morgan Stanley USD 792 BRL 1,796 10/02/13 18 Morgan Stanley USD 689 EUR 516 10/02/13 9 Morgan Stanley BRL 1,796 USD 744 10/02/13 (66 ) Morgan Stanley BRL 1,796 USD 786 11/04/13 (18 ) Royal Bank of Scottland EUR 2,414 NOK 19,344 11/08/13 (54 ) Royal Bank of Scottland GBP 75 USD 117 12/12/13 (4 ) UBS USD 35 SEK 223 11/08/13 — Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts (784 ) Index Swap Contracts Amounts in thousands Fair Fund Receives Notional Termination Value Underlying Security Counterparty Amount Terms Date $ 1 Month LIBOR plus Barclays Capital U.S. Aggregate Bond Index Bank of America USD 4,994 0.120 % 03/01/14 47 1 Month LIBOR plus Barclays Capital U.S. Aggregate Bond Index Barclays USD 14,609 0.140 % 10/01/13 139 1 Month LIBOR plus Barclays Capital U.S. Aggregate Bond Index Barclays USD 1,948 0.120 % 03/01/14 18 1 Month LIBOR plus Barclays Capital U.S. Aggregate Bond Index Barclays USD 4,894 0.120 % 03/01/14 46 1 Month LIBOR plus Barclays Capital U.S. Aggregate Bond Index Barclays USD 39,850 0.090 % 04/01/14 379 1 Month LIBOR plus Barclays Capital U.S. Aggregate Bond Index Barclays USD 14,841 0.090 % 04/01/14 141 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 45 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Index Swap Contracts Amounts in thousands Fair Fund Receives Notional Termination Value Underlying Security Counterparty Amount Terms Date $ 1 Month LIBOR plus Barclays Capital U.S. Aggregate Bond Index Barclays USD 10,000 0.130 % 09/01/14 95 1 Month LIBOR plus Barclays Capital U.S. Aggregate Bond Index Barclays USD 10,000 0.080 % 10/01/14 — Total Fair Value of Open Index Swap Contracts Premiums Paid (Received) - $ - (å) 865 Interest Rate Swaps Amounts in thousands Fair Termination Value Counterparty Notional Amount Fund Receives Fund Pays Date $ Bank of America BRL 100 8.860 % Brazil Interbank Deposit Rate 01/02/17 (2 ) Bank of America MXN 1,000 5.500 % Mexico Interbank 28 Day Deposit Rate 09/13/17 2 Barclays MXN 700 5.600 % Mexico Interbank 28 Day Deposit Rate 09/06/16 2 Barclays MXN 5,000 5.500 % Mexico Interbank 28 Day Deposit Rate 09/13/17 8 Barclays USD 425 Three Month LIBOR 2.481 % 11/15/27 44 Barclays USD 425 Three Month LIBOR 2.417 % 11/15/27 47 Barclays Bank USD 2,090 3.145 % Three Month LIBOR 03/15/26 (116 ) Barclays Bank USD 940 Three Month LIBOR 3.490 % 03/15/46 100 Citibank USD 850 Three Month LIBOR 2.714 % 08/15/42 147 Citigroup USD 5,200 1.000 % Federal Fund Effective Rate - 1 Year 10/15/17 (58 ) Goldman Sachs USD 15,500 1.500 % Three Month LIBOR 03/18/16 90 Goldman Sachs BRL 100 9.095 % Brazil Interbank Deposit Rate 01/02/17 (2 ) Goldman Sachs USD 2,270 2.804 % Three Month LIBOR 04/09/26 (195 ) Goldman Sachs USD 1,020 Three Month LIBOR 3.125 % 04/09/46 174 HSBC MXN 1,300 5.600 % Mexico Interbank 28 Day Deposit Rate 09/06/16 3 HSBC MXN 1,000 5.500 % Mexico Interbank 28 Day Deposit Rate 09/13/17 2 JPMorgan Chase HKD 19,850 Three Month LIBOR 1.085 % 10/25/19 125 Six Month Singapore JPMorgan Chase SGD 3,150 Offered Rate 1.315 % 10/30/19 80 JPMorgan Chase HKD 1,050 Three Month LIBOR 1.260 % 02/14/20 6 Six Month Singapore JPMorgan Chase SGD 175 Offered Rate 1.440 % 02/17/20 4 JPMorgan Chase HKD 2,300 Three Month LIBOR 1.140 % 04/29/20 17 Six Month Singapore JPMorgan Chase SGD 350 Offered Rate 1.185 % 05/04/20 14 Morgan Stanley MXN 38,000 5.500 % Mexico Interbank 28 Day Deposit Rate 09/13/17 61 Morgan Stanley USD 1,700 3.000 % Three Month LIBOR 09/21/17 11 Morgan Stanley MXN 500 6.350 % Mexico Interbank 28 Day Deposit Rate 06/02/21 — Morgan Stanley USD 10,800 Three Month LIBOR 3.500 % 12/18/43 412 Total Fair Value on Open Interest Rate Swap Contracts Premiums Paid (Received) - $686 (å) 976 Credit Default Swap Contracts Amounts in thousands Corporate Issues Implied Fund (Pays)/ Fair Credit Notional Receives Termination Value Reference Entity Counterparty Spread Amount Fixed Rate Date $ General Electric Capital Corp. Citigroup 0.141 % USD 200 4.000 % 12/20/13 2 General Electric Capital Corp. Deutsche Bank 0.141 % USD 100 4.900 % 12/20/13 1 See accompanying notes which are an integral part of this quarterly report. 46 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Credit Default Swap Contracts Amounts in thousands Corporate Issues Implied Fund (Pays)/ Fair Credit Notional Receives Termination Value Reference Entity Counterparty Spread Amount Fixed Rate Date $ MetLife, Inc. Barclays 0.368 % USD 4,500 1.000 % 09/20/15 56 Total Fair Value on Open Corporate Issues Premiums Paid (Received) - ($56) 59 Credit Indices Implied Fund (Pays)/ Fair Credit Notional Receives Termination Value Reference Entity Counterparty Spread Amount Fixed Rate Date $ CDX Investment Grade Index UBS 0.020 % USD 3,000 1.000 % 06/20/23 (60 ) Dow Jones CDX Index Barclays 3.170 % USD 800 5.000 % 06/20/15 26 Dow Jones CDX Index Deutsche Bank 3.170 % USD 900 5.000 % 06/20/15 30 Dow Jones CDX Index Morgan Stanley 3.170 % USD 800 5.000 % 06/20/15 26 Dow Jones CDX Index Pershing 0.139 % USD 193 0.548 % 12/20/17 3 Dow Jones CDX Index UBS 0.139 % USD 386 0.553 % 12/20/17 7 Total Fair Value on Open Credit Indices Premiums Paid (Received) - ($30) 32 Sovereign Issues Implied Fund (Pays)/ Fair Credit Notional Receives Termination Value Reference Entity Counterparty Spread Amount Fixed Rate Date $ Brazil Government International Bond Barclays 0.865 % USD 500 1.000 % 06/20/15 1 Brazil Government International Bond Deutsche Bank 0.865 % USD 1,000 1.000 % 06/20/15 2 Brazil Government International Bond Goldman Sachs 0.865 % USD 500 1.000 % 06/20/15 1 Brazil Government International Bond HSBC 0.917 % USD 100 1.000 % 09/20/15 — Brazil Government International Bond UBS 0.917 % USD 100 1.000 % 09/20/15 — Brazil Government International Bond Barclays 0.959 % USD 700 1.000 % 12/20/15 (1 ) Brazil Government International Bond Bank of America 0.994 % USD 500 1.000 % 03/20/16 (2 ) Brazil Government International Bond Credit Suisse 1.024 % USD 200 1.000 % 06/20/16 (1 ) Mexico Government International Bond HSBC 0.583 % USD 500 1.000 % 03/20/16 4 United Kingdom Gilt Societe Generale 0.225 % USD 200 1.000 % 03/20/15 3 Total Fair Value on Open Sovereign Issues Premiums Paid (Received) - $13 7 Total Fair Value on Open Credit Default Swap Contracts Premiums Paid (Received) - ($73) (å) 98 Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Long-Term Fixed Income Investments Asset-Backed Securities $ — $ 47,180 $ 314 $ 47,494 Corporate Bonds and Notes — 84,624 2,305 86,929 International Debt — 39,205 — 39,205 Loan Agreements — 905 — 905 Mortgage-Backed Securities — 219,991 4,827 224,818 Municipal Bonds — 11,787 — 11,787 Non-US Bonds — 40,112 — 40,112 United States Government Agencies — 13,687 — 13,687 United States Government Treasuries — 102,908 — 102,908 Common Stocks 313 — — 313 Preferred Stocks 1,029 — 347 1,376 Options Purchased — 406 — 406 Short-Term Investments — 217,307 — 217,307 Repurchase Agreements — 13,500 — 13,500 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 47 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Total Investments 1,342 791,612 7,793 800,747 Other Financial Instruments Futures Contracts 968 — — 968 Options Written — (101 ) (10 ) (111 ) Foreign Currency Exchange Contracts — (784 ) — (784 ) Index Swaps — 865 — 865 Interest Rate Swap Contracts — 290 — 290 Credit Default Swap Contracts — 171 — 171 Total Other Financial Instruments * $ 968 $ 441 $ (10 ) $ 1,399 * Other financial instruments reflected in the Schedule of Investments, such as futures, forwards, interest rate swaps, and credit default swaps are valued at the unrealized appreciation/depreciation on the instruments. For a description of the Levels see note 2 in the Notes to Quarterly Report. For disclosure on transfers between Levels 1, 2 and 3 during the period ended September 30, 2013, see note 2 in the Notes to Quarterly Report. A reconciliation of investments in which significant unobservable inputs (Level 3) were used to determine a value for the period ending September 30, 2013 were as follows: Net Net Accrued Realized TransfersTransfersNet Change Ending Net Change Category and Beginning Gross Gross Discounts/ Gain into out ofinUnrealized Balance of in Subcategory Balance Purchases Sales (Premiums)(Loss) Level 3Level 3 Appreciation/ 9/30/2013 Unrealized Long-Term Investments Asset-Backed Securities $ 317 $ — $ — $ — $ — $ — $ — $ (3 ) $ 314 $ (3 ) Corporate Bonds and Notes 1,976 926 286 11 (2 ) 14 287 (47 ) 2,305 (47 ) International Debt 465 — 338 — — — 128 1 — — Mortgage-Backed Securities 3,200 2,914 741 (58 ) (6 ) 552 921 (113 ) 4,827 (113 ) Non-US Bonds 289 — 276 — (4 ) — — (9 ) — — Preferred Stocks 360 — (13 ) 347 (13 ) Short-Term Investments 177 — 180 — 4 — — (1 ) — — Total Investments 6,784 3,840 1,821 (47 ) (8 ) 566 1,336 (185 ) 7,793 (176 ) Other Financial Instruments Options Written (18 ) — 8 (10 ) 8 Total Other Financial Instruments $ (18 ) $ — $ — $ — $ — $ — $ — $ 8 $ (10 ) $ 8 See accompanying notes which are an integral part of this quarterly report. 48 Core Bond Fund Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Common Stocks - 96.8% Finland - 0.1% Australia - 7.1% Citycon OYJ 140,756 474 BGP Holdings PLC(Å)(Æ) 926,311 — Sponda OYJ 64,600 334 CFS Retail Property Trust Group(ö) 1,169,853 2,183 808 Charter Hall Retail REIT(ö) 362,616 1,272 Commonwealth Property Office Fund(ö) 1,465,006 1,558 France - 3.6% Cromwell Property Group(ö) 905,932 824 Fonciere Des Regions(ö) 3,243 269 Dexus Property Group(ö) 3,759,240 3,524 Gecina SA(ö) 19,452 2,487 Federation Centres, Ltd.(ö) 2,522,030 5,364 Klepierre - GDR(ö) 119,581 5,185 Goodman Group(ö) 1,559,167 7,098 Mercialys SA(ö) 60,125 1,204 GPT Group(ö) 142,000 461 Unibail-Rodamco SE(ö) 58,272 14,459 Mirvac Group (ö) 3,436,335 5,578 23,604 Stockland(ö) 1,056,710 3,815 Westfield Group(ö) 999,108 10,263 Germany - 1.7% Westfield Retail Trust(ö) 1,560,538 4,324 Deutsche Euroshop AG 16,068 696 46,264 Deutsche Wohnen AG 294,019 5,261 Gagfah SA(Æ) 85,302 1,112 Austria - 0.1% GSW Immobilien AG 50,194 2,205 Conwert Immobilien Invest SE(Æ) 56,124 661 LEG Immobilien AG 28,002 1,613 661 TAG Immobilien AG 13,330 165 11,052 Belgium - 0.1% Befimmo(ö) 1,148 80 Hong Kong - 9.4% Cofinimmo(ö) 2,492 291 Agile Property Holdings, Ltd. 935,700 1,031 371 Champion REIT(Æ)(ö) 1,173,000 535 Cheung Kong Holdings, Ltd. 64,000 974 Brazil - 0.3% Country Garden Holdings Co., Ltd. 1,914,788 1,224 Multiplan Empreendimentos Franshion Properties China, Ltd. 1,302,000 428 Imobiliarios SA 75,576 1,807 Hang Lung Properties, Ltd. - ADR 263,705 898 Henderson Land Development Co., Ltd. 731,619 4,519 1,807 Hongkong Land Holdings, Ltd. 1,365,501 9,012 Hysan Development Co., Ltd. 829,000 3,693 Canada - 2.7% Kerry Properties, Ltd. 351,000 1,496 Allied Properties Real Estate Investment Link REIT (The)(ö) 884,500 4,339 Trust (ö) 138,951 4,377 New World China Land, Ltd. 686,000 345 Boardwalk Real Estate Investment Trust New World Development Co., Ltd. 3,851,967 5,791 (ö) 31,800 1,779 Shimao Property Holdings, Ltd. 1,311,000 3,015 Brookfield Office Properties, Inc.(Ñ) 85,409 1,634 Shui On Land, Ltd. 1,066,500 342 Calloway Real Estate Investment Trust Sino Land Co., Ltd. 144,000 212 (ö) 21,700 513 Soho China, Ltd. 521,000 448 Canadian Apartment Properties (ö) 110,900 2,203 Sun Hung Kai Properties, Ltd. 903,246 12,287 Canadian Real Estate Investment Swire Properties, Ltd. 406,600 1,140 Trust(ö) 43,600 1,718 Wharf Holdings, Ltd. 1,161,789 10,067 Chartwell Retirement Residences (Ñ)(ö) 70,664 693 61,796 Dundee Real Estate Investment Trust Class A(Ñ)(ö) 40,900 1,153 Israel - 0.0% First Capital Realty, Inc. Class A 29,600 487 H&R Real Estate Investment Trust(ö) 100,328 2,064 Azrieli Group 3,317 105 RioCan Real Estate Investment Trust (ö) 56,400 1,331 17,952 Italy - 0.0% Beni Stabili SpA(ö) 407,200 253 China - 0.5% China Overseas Land & Investment, Ltd. 829,600 2,444 Japan - 14.4% Guangzhou R&F Properties Co., Ltd. 353,200 552 Activia Properties, Inc. (ö) 301 2,606 2,996 Advance Residence Investment Corp. (ö) 148 345 Aeon Mall Co., Ltd. 66,400 1,969 Frontier Real Estate Investment Corp.(ö) 133 1,371 GLP J-Reit(ö) 1,468 1,638 See accompanying notes which are an integral part of this quarterly report. Global Real Estate Securities Fund 49 Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Hulic Co., Ltd. 111,700 1,668 UOL Group, Ltd. 33,000 162 Industrial & Infrastructure Fund Wing Tai Holdings, Ltd. 105,000 172 Investment Corp. (ö) 173 1,642 Yanlord Land Group, Ltd. 200,000 195 Japan Logistics Fund, Inc. Class A(ö) 66 665 29,617 Japan Prime Realty Investment Corp. Class A(ö) 1,348 4,732 Sweden - 0.9% Japan Real Estate Investment Corp. Class A(ö) 477 5,571 Castellum AB 200,477 2,859 Japan Retail Fund Investment Corp. (ö) 1,460 3,003 Fabege AB 128,665 1,421 Kenedix Realty Investment Corp. Class Fastighets AB Balder Class B(Æ) 11,968 98 A(ö) 457 2,245 Hufvudstaden AB Class A 83,272 1,060 Mitsubishi Estate Co., Ltd. 757,867 22,329 Wallenstam AB Class B 4,649 64 Mitsui Fudosan Co., Ltd. 609,129 20,418 Wihlborgs Fastigheter AB 26,069 419 Mori Hills REIT Investment Corp. Class 5,921 A(ö) 215 1,486 Nippon Building Fund, Inc. (ö) 177 2,197 Switzerland - 0.3% Nippon Prologis REIT, Inc. (ö) 208 2,075 Allreal Holding AG(Æ) 713 99 NTT Urban Development Corp. 47,588 623 Mobimo Holding AG(Æ) 490 102 Orix JREIT, Inc. (ö) 506 643 PSP Swiss Property AG(Æ) 20,719 1,799 Sumitomo Realty & Development Co., Swiss Prime Site AG Class A(Æ) 3,089 239 Ltd. 251,000 11,887 2,239 Tokyu Land Corp. 394,000 4,093 United Urban Investment Corp. Class United Kingdom - 6.1% A(ö) 716 1,093 94,299 Big Yellow Group PLC(ö) 223,242 1,590 British Land Co. PLC(ö) 239,870 2,243 Capital & Counties Properties PLC 132,457 718 Netherlands - 0.8% Derwent London PLC(ö) 103,430 3,967 Corio NV(ö) 85,220 3,671 Great Portland Estates PLC(ö) 516,916 4,510 Eurocommercial Properties NV(ö) 6,664 270 Hammerson PLC(ö) 1,140,584 9,251 Vastned Retail NV(ö) 9,787 417 Intu Properties PLC Class H(ö) 51,274 267 Wereldhave NV(ö) 7,215 523 Land Securities Group PLC(ö) 738,788 10,991 4,881 Londonmetric Property PLC(ö) 759,420 1,476 Quintain Estates & Development Norway - 0.3% PLC(Æ) 208,299 285 Norwegian Property ASA 1,572,053 2,078 Segro PLC(ö) 366,521 1,839 Shaftesbury PLC(ö) 118,745 1,135 2,078 ST Modwen Properties PLC(Æ) 5,493 27 Unite Group PLC 218,261 1,395 Singapore - 4.5% Workspace Group PLC(Æ)(ö) 716 5 Ascendas Real Estate Investment 39,699 Trust(ö) 408,000 741 CapitaCommercial Trust(Æ)(ö) 994,000 1,149 United States - 43.9% CapitaLand, Ltd. 2,209,143 5,441 CapitaMall Trust Class A(ö) 2,219,000 3,467 Acadia Realty Trust(ö) 23,400 578 CapitaMalls Asia, Ltd. 1,631,000 2,541 Alexandria Real Estate Equities, Inc.(ö) 27,600 1,762 CDL Hospitality Trusts(Æ)(ö) 529,000 688 American Assets Trust, Inc.(ö) 77,995 2,379 City Developments, Ltd. 98,000 800 American Campus Communities, Inc.(ö) 23,441 800 Fortune Real Estate Investment Trust(Æ) American Homes 4 Rent Class A(Æ)(ö) 35,200 568 (ö) 271,000 212 Apartment Investment & Management Global Logistic Properties, Ltd. 2,544,000 5,859 Co. Class A(ö) 92,102 2,574 Keppel Land, Ltd. 427,697 1,207 Armada Hoffler Properties, Inc.(ö) 32,000 317 Keppel REIT(ö) 379,000 372 AvalonBay Communities, Inc.(ö) 92,407 11,743 Mapletree Commercial Trust(ö) 834,400 808 Aviv REIT, Inc.(Ñ)(ö) 6,900 157 Mapletree Greater China Commercial BioMed Realty Trust, Inc.(ö) 87,100 1,619 Trust(Æ)(ö) 1,334,900 953 Boston Properties, Inc.(ö) 105,100 11,234 Mapletree Industrial Trust(Æ)(ö) 474,000 510 BRE Properties, Inc. Class A(ö) 60,446 3,068 Mapletree Logistics Trust(Æ)(ö) 772,000 659 Brookdale Senior Living, Inc. Class Perennial China Retail Trust(Æ)(Ñ) 1,524,000 644 A(Æ) 40,839 1,074 Suntec Real Estate Investment Trust(Æ) Camden Property Trust(ö) 29,800 1,831 (ö) 2,330,000 3,037 CBL & Associates Properties, Inc.(ö) 721 14 See accompanying notes which are an integral part of this quarterly report. 50 Global Real Estate Securities Fund Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Corporate Office Properties Trust(ö) 99,465 2,298 Vornado Realty Trust(ö) 110,199 9,264 Cousins Properties, Inc.(ö) 305,930 3,148 WP Carey, Inc.(ö) 451 29 CubeSmart Class A(ö) 243,522 4,344 287,492 DDR Corp.(ö) 636,598 10,000 Digital Realty Trust, Inc.(Ñ)(ö) 54,328 2,885 Total Common Stocks Douglas Emmett, Inc.(ö) 120,409 2,826 (cost $530,381) 633,895 Duke Realty Corp.(ö) 92,652 1,431 DuPont Fabros Technology, Inc.(Ñ)(ö) 68,155 1,757 Short-Term Investments - 2.4% EastGroup Properties, Inc.(ö) 26,600 1,575 United States - 2.4% EPR Properties(ö) 35,900 1,750 Russell U.S. Cash Management Fund 15,191,300 (8) 15,191 Equity Lifestyle Properties, Inc. Class A(ö) 75,637 2,584 Total Short-Term Investments Equity Residential(ö) 216,893 11,619 (cost $15,191) 15,191 Essex Property Trust, Inc.(ö) 21,012 3,103 Other Securities - 2.0% Extra Space Storage, Inc.(ö) 111,253 5,090 Federal Realty Investment Trust(ö) 40,700 4,130 Russell U.S. Cash Collateral Fund(×) 13,134,807 (8) 13,135 First Industrial Realty Trust, Inc.(ö) 87,201 1,419 Total Other Securities First Potomac Realty Trust(ö) 58,100 730 (cost $13,135) 13,135 Forest City Enterprises, Inc. Class A(Æ) 253,515 4,802 Total Investments 101.2% General Growth Properties, Inc.(ö) 111,800 2,157 (identified cost $558,707) 662,221 HCP, Inc.(ö) 133,900 5,484 Health Care REIT, Inc.(ö) 212,348 13,246 Other Assets and Liabilities, Healthcare Trust of America, Inc. Class Net - (1.2%) (7,635 ) A(ö) 109,768 1,155 Hersha Hospitality Trust Class A(ö) 175,044 978 Net Assets - 100.0% 654,586 Home Properties, Inc.(ö) 39,684 2,292 Host Hotels & Resorts, Inc.(ö) 519,112 9,172 Hudson Pacific Properties, Inc.(ö) 76,600 1,490 Hyatt Hotels Corp. Class A(Æ) 31,770 1,365 Icad, Inc.(ö) 7,636 698 Kilroy Realty Corp.(ö) 61,156 3,055 LaSalle Hotel Properties(ö) 31,000 884 Liberty Property Trust(ö) 57,300 2,040 Macerich Co. (The)(ö) 76,470 4,316 Mack-Cali Realty Corp.(ö) 93,829 2,059 Mid-America Apartment Communities, Inc.(Ñ)(ö) 39,700 2,481 National Retail Properties, Inc.(Ñ)(ö) 57,419 1,827 Orient-Express Hotels, Ltd. Class A(Æ) 90,385 1,173 Parkway Properties, Inc.(ö) 3,200 57 Pebblebrook Hotel Trust(ö) 17,633 506 Piedmont Office Realty Trust, Inc. Class A(Ñ)(ö) 178,100 3,092 Prologis, Inc.(ö) 506,443 19,052 PS Business Parks, Inc.(ö) 10,595 791 Public Storage(ö) 66,700 10,709 Ramco-Gershenson Properties Trust(ö) 20,400 314 Regency Centers Corp.(ö) 66,095 3,196 Retail Opportunity Investments Corp.(ö) 181,297 2,506 RLJ Lodging Trust(ö) 144,800 3,402 Senior Housing Properties Trust(ö) 76,897 1,795 Simon Property Group, Inc.(ö) 238,410 35,337 SL Green Realty Corp.(ö) 104,909 9,321 Sovran Self Storage, Inc.(ö) 40,612 3,073 Starwood Hotels & Resorts Worldwide, Inc. 10,100 671 Strategic Hotels & Resorts, Inc.(Æ)(ö) 136,314 1,184 Tanger Factory Outlet Centers, Inc.(ö) 48,264 1,576 Taubman Centers, Inc.(ö) 22,800 1,535 UDR, Inc.(ö) 311,395 7,380 Ventas, Inc.(ö) 188,941 11,621 See accompanying notes which are an integral part of this quarterly report. Global Real Estate Securities Fund 51 Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Restricted Securities Amounts in thousands (except share and cost per unit amounts) Principal Cost per Cost Fair Value % of Net Assets Acquisition Amount ($) Unit (000 ) (000 ) Securities Date or Shares $ $ $ 0.0% BGP Holdings PLC 0 926,311 — For a description of restricted securities see note 6 in the Notes to Financial Statements. Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Dow Jones US Real Estate Index Futures 112 USD 2,766 12/13 14 FTSE EPRA Europe Futures (Germany) 211 EUR 3,225 12/13 41 Hang Seng Index Futures (Hong Kong) 8 HKD 9,153 10/13 (12 ) MSCI Singapore IX ETS Futures (Singapore) 10 SGD 724 10/13 (8 ) S&P Midcap 400 E-Mini Index Futures (CME) 37 USD 4,590 12/13 1 S&P TSE 60 Index Futures (Canada) 4 CAD 584 12/13 (2 ) SPI 200 Index Futures (Australia) 7 AUD 914 12/13 (3 ) TOPIX Index Futures (Japan) 16 JPY 191,440 12/13 10 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 41 Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of Montreal USD 1,582 EUR 1,186 12/18/13 22 Commonwealth Bank of Australia USD 1,079 AUD 1,215 12/18/13 49 Commonwealth Bank of Australia USD 1,582 EUR 1,186 12/18/13 22 Commonwealth Bank of Australia USD 2,219 JPY 216,695 12/18/13 (14 ) Credit Suisse USD 352 SGD 451 12/18/13 8 Deutsche Bank USD 91 AUD 100 12/18/13 2 Deutsche Bank USD 262 EUR 200 12/18/13 8 Deutsche Bank USD 750 HKD 5,814 12/18/13 — Deutsche Bank USD 300 JPY 30,000 12/18/13 6 Royal Bank of Canada USD 687 CAD 722 12/18/13 13 Royal Bank of Canada USD 1,582 EUR 1,186 12/18/13 22 Standard Chartered USD 1,582 EUR 1,186 12/18/13 22 Standard Chartered USD 750 HKD 5,814 12/18/13 — Standard Chartered USD 352 SGD 451 12/18/13 8 State Street USD 32 AUD 35 10/01/13 — State Street USD 14 AUD 15 10/02/13 — State Street USD 89 AUD 100 12/18/13 4 State Street USD 93 AUD 100 12/18/13 — State Street USD 94 AUD 100 12/18/13 (1 ) State Street USD 22 BRL 48 10/01/13 — State Street USD 90 CAD 93 10/01/13 — State Street USD 95 CAD 100 12/18/13 2 State Street USD 97 CAD 100 12/18/13 — State Street USD 135 EUR 100 12/18/13 — State Street USD 264 EUR 200 12/18/13 6 State Street USD 271 EUR 200 12/18/13 — State Street USD 271 EUR 200 12/18/13 — State Street USD 405 EUR 300 12/18/13 1 See accompanying notes which are an integral part of this quarterly report. 52 Global Real Estate Securities Fund Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ State Street USD 670 EUR 500 12/18/13 7 State Street USD 132 HKD 1,026 10/02/13 — State Street USD 71 HKD 551 10/03/13 — State Street USD 129 HKD 1,000 12/18/13 — State Street USD 129 HKD 1,000 12/18/13 — State Street USD 129 HKD 1,000 12/18/13 — State Street USD 17 JPY 1,671 10/01/13 — State Street USD 102 JPY 10,000 12/18/13 — State Street USD 102 JPY 10,000 12/18/13 — State Street USD 203 JPY 20,000 12/18/13 1 State Street USD 206 JPY 20,000 12/18/13 (3 ) State Street USD 80 SGD 100 12/18/13 — State Street USD 117 SGD 150 12/18/13 3 State Street AUD 1,857 USD 1,730 10/01/13 (2 ) State Street AUD 100 USD 93 12/18/13 — State Street AUD 100 USD 93 12/18/13 1 State Street AUD 200 USD 186 12/18/13 1 State Street AUD 300 USD 279 12/18/13 1 State Street CAD 200 USD 194 12/18/13 — State Street CAD 200 USD 194 12/18/13 — State Street EUR 7 GBP 5 10/02/13 — State Street EUR 18 GBP 15 10/03/13 — State Street EUR 200 USD 270 10/01/13 — State Street EUR 220 USD 297 12/18/13 (1 ) State Street EUR 300 USD 404 12/18/13 (2 ) State Street EUR 900 USD 1,218 12/18/13 — State Street EUR 1,200 USD 1,604 12/18/13 (20 ) State Street GBP 69 EUR 82 10/01/13 (1 ) State Street HKD 509 USD 66 10/02/13 — State Street HKD 525 USD 68 10/03/13 — State Street HKD 800 USD 103 12/18/13 — State Street HKD 1,000 USD 129 12/18/13 — State Street HKD 2,000 USD 258 12/18/13 — State Street HKD 2,000 USD 258 12/18/13 — State Street JPY 91,915 AUD 994 10/01/13 (8 ) State Street JPY 10,000 USD 101 12/18/13 (1 ) State Street JPY 20,000 USD 203 12/18/13 (1 ) State Street JPY 50,000 USD 508 12/18/13 (1 ) State Street JPY 50,000 USD 505 12/18/13 (4 ) State Street SGD 239 AUD 203 10/01/13 (1 ) State Street SGD 100 USD 80 12/18/13 — State Street SGD 300 USD 238 12/18/13 (1 ) UBS USD 14 AUD 15 10/01/13 — UBS USD 4 CAD 4 10/01/13 — UBS USD 22 EUR 16 10/01/13 — UBS USD 19 HKD 148 10/01/13 — UBS USD 32 JPY 3,171 10/01/13 — UBS USD 8 SGD 10 10/01/13 — Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts 148 See accompanying notes which are an integral part of this quarterly report. Global Real Estate Securities Fund 53 Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — September 30, 2013 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Common Stocks Australia $ 46,264 $ — $ — $ 46,264 Austria 661 — — 661 Belgium 371 — — 371 Brazil 1,807 — — 1,807 Canada 17,952 — — 17,952 China 2,996 — — 2,996 Finland 808 — — 808 France 23,604 — — 23,604 Germany 11,052 — — 11,052 Hong Kong 61,796 — — 61,796 Israel 105 — — 105 Italy 253 — — 253 Japan 90,206 — 4,093 94,299 Netherlands 4,881 — — 4,881 Norway 2,078 — — 2,078 Singapore 29,617 — — 29,617 Sweden 5,921 — — 5,921 Switzerland 2,239 — — 2,239 United Kingdom 39,699 — — 39,699 United States 287,492 — — 287,492 Short-Term Investments — 15,191 — 15,191 Other Securities — 13,135 — 13,135 Total Investments 629,802 28,326 4,093 662,221 Other Financial Instruments Futures Contracts 41 — — 41 Foreign Currency Exchange Contracts (12 ) 159 — 146 Total Other Financial Instruments * $ 28 $ 159 $ — $ 187 * Other financial instruments reflected in the Schedule of Investments, such as futures, forwards, interest rate swaps, and credit default swaps are valued at the unrealized appreciation/depreciation on the instruments. For a description of the Levels see note 2 in the Notes to Financial Statements. For disclosure on transfers between Levels 1, 2 and 3 during the period ended September 30, 2013, see note 2 in the Notes to Financial Statements. Investments in which significant unobservable inputs (Level 3) were used in determining a fair value for the period ended September 30, 2013 were less than 1% of net assets. See accompanying notes which are an integral part of this quarterly report. 54 Global Real Estate Securities Fund Russell Investment Funds Notes to Schedules of Investments  September 30, 2012 (Unaudited) Footnotes: (AE) Nonincome-producing security. (ö) Real Estate Investment Trust (REIT). (ç) At amortized cost, which approximates market. (Ê) Adjustable or floating rate security. Rate shown reflects rate in effect at period end. (Ï) Forward commitment. () Perpetual floating rate security. Rate shown reflects rate in effect at period end. (µ) Bond is insured by a guarantor. (Ñ) All or a portion of the shares of this security are on loan. (X) The security is purchased with the cash collateral from the securities loaned. (~) Rate noted is yield-to-maturity from date of acquisition. (Þ) Restricted security. Security may have contractual restrictions on resale, may have been offered in a private placement transaction, and may not be registered under the Securities Act of 1933. (Å) Illiquid and restricted security. (ß) Illiquid security. (Ø) In default. (å) Currency balances were held in connection with forward, futures contracts purchased (sold), options written, or swaps entered into by the Fund. See Note 2. Unrounded units. (å) Currency balances were held in connection with forward, futures contracts purchased (sold), options written, or swaps entered into by the Fund. See Note 2. (§) All or a portion of the shares of this security are held as collateral in connection with futures contracts purchased (sold), options written or swap contracts entered into by the Fund. (ÿ) Notional Amount. Abbreviations: 144A  Represents private placement security for qualified buyers according to rule 144A of the Securities Act of 1933 ADR  American Depositary Receipt BBSW  Bank Bill Swap Reference Rate CME  Chicago Mercantile Exchange EMU  European Economic and Monetary Union EURIBOR  Euro Interbank Offered Rate GDR  Global Depositary Receipt LIBOR  London Interbank Offered Rate REMIC  Real Estate Mortgage Investment Conduit STRIP  Separate Trading of Registered Interest and Principal of Securities TBA  To Be Announced Security UK  United Kingdom Foreign Currency Abbreviations: ARS - Argentine peso HKD - Hong Kong dollar PHP - Philippine peso AUD - Australian dollar HUF - Hungarian forint PKR - Pakistani rupee BRL - Brazilian real IDR - Indonesian rupiah PLN - Polish zloty CAD - Canadian dollar ILS - Israeli shekel RUB - Russian ruble CHF - Swiss franc INR - Indian rupee SEK - Swedish krona CLP - Chilean peso ISK - Iceland krona SGD - Singapore dollar CNY - Chinese renminbi yuan ITL - Italian lira SKK - Slovakian koruna COP - Colombian peso JPY - Japanese yen THB - Thai baht CRC - Costa Rica colon KES - Kenyan schilling TRY - Turkish lira CZK - Czech koruna KRW - South Korean won TWD - Taiwanese dollar DKK - Danish krone MXN - Mexican peso USD - United States dollar EGP - Egyptian pound MYR - Malaysian ringgit VEB - Venezuelan bolivar EUR - Euro NOK - Norwegion krone VND - Vietnam dong GBP - British pound sterling NZD - New Zealand dollar ZAR - South African rand HKD - Hong Kong dollar PEN - Peruvian nuevo sol Notes to Schedules of Investments 55 Russell Investment Funds Notes to Quarterly Report — September 30, 2013 (Unaudited) 1. Organization Russell Investment Funds (the “Investment Company” or “RIF”) is a series investment company with 10 different investment portfolios referred to as Funds. This Quarterly Report reports on five of these Funds (each a “Fund” and collectively the “Funds”). The Investment Company provides the investment base for one or more variable insurance products issued by one or more insurance companies. These Funds are offered at net asset value (“NAV”) to qualified insurance company separate accounts offering variable insurance products. The Investment Company is registered under the Investment Company Act of 1940, as amended, as an open- end management investment company. It is organized and operated as a Massachusetts business trust under an Amended and Restated Master Trust Agreement dated October 1, 2008, as amended (“Master Trust Agreement”). The Investment Company’s Master Trust Agreement permits the Board of Trustees (the “Board”) to issue an unlimited number of shares of beneficial interest. 2. Significant Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Funds in the preparation of this Quarterly Report. These policies are in conformity with U.S. generally accepted accounting principles (“U.S. GAAP”) for investment companies. The presentation of these schedules of investments in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the Quarterly Report. Actual results could differ from those estimates. Security Valuation The funds value portfolio securities according to Board-approved securities valuation procedures which include market and fair value procedures. The Board has delegated the responsibility for administration of the securities valuation procedures to Russell Fund Services Company (“RFSC”). U.S. GAAP defines fair market value as the price that a Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date. It establishes a fair value hierarchy that prioritizes inputs to valuation methods and requires a separate disclosure of the fair value hierarchy, separately for each major category of assets and liabilities, that segregates fair value measurements into levels (Level 1, 2, and 3). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Levels 1, 2 and 3 of the fair value hierarchy are defined as follows: • Level 1 — Quoted prices (unadjusted) in active markets or exchanges for identical assets and liabilities. • Level 2 — Inputs other than quoted prices included within Level 1 that are observable, which may include, but are not limited to, quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active (inputs such as interest rates, yield curves, implied volatilities, credit spreads) or other market corroborated inputs. • Level 3 — Significant unobservable inputs based on the best information available in the circumstances, to the extent observable inputs are not available, which may include assumptions made by Russell Fund Services Company, acting at the discretion of the Board, that are used in determining the fair market value of investments. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The valuation techniques and significant inputs used in determining the fair market values of financial instruments categorized as Level 1 and Level 2 of the fair value hierarchy are as follows: Equity securities, including common and preferred stock, that are traded on a national securities exchange (or reported on the NASDAQ national market) are stated at the last reported sales price on the day of valuation. To the extent these securities are actively traded, and valuation adjustments are not applied, they are categorized as Level 1 of the fair value hierarchy. Certain foreign equity securities may be fair valued using a pricing service that considers the correlation of the trading patterns of the foreign security to the intraday trading in the U.S. markets for investments such as American Depositary Receipts, financial 56 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued  September 30, 2013 (Unaudited) futures, exchange traded funds, and the movement of certain indexes of securities, based on the statistical analysis of historical relationships. Preferred stock and other equities traded on inactive markets or valued by reference to similar instruments are categorized as Level 2 of the fair value hierarchy. Fixed income securities including corporate, convertible and municipal bonds and notes, U.S. government agencies, U.S. treasury obligations, sovereign issues, bank loans, bank notes and non-U.S. bonds are normally valued by pricing service providers that use broker dealer quotations or valuation estimates from their internal pricing models. The service providers internal models use inputs that are observable such as issuer details, interest rates, yield curves, prepayment speeds, credit risks/spreads and default rates. Securities that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Fixed income securities purchased on a delayed-delivery basis and marked-to-market daily until settlement at the forward settlement date are categorized as Level 2 of the fair value hierarchy. Mortgage and asset-backed securities are usually issued as separate tranches, or classes, of securities within each deal. These securities are also normally valued by pricing service providers that use broker dealer quotations or valuation estimates from their internal pricing models. The pricing models for these securities usually consider tranche-level attributes, estimated cash flows of each tranche, market-based yield spreads for each tranche, current market data and incorporate deal collateral performance, as available. Mortgage and asset-backed securities that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Investments in privately held investment funds will be valued based upon the NAV of such investments and are categorized as Level 2 of the fair value hierarchy if the privately-held investment funds redemption terms require 90 days notice or less. If the redemption terms require greater than 90 days notice for redemptions, then the investment will be categorized as Level 3. The Funds have adopted the authoritative guidance under U.S. GAAP for estimating the fair value of investments in funds that have calculated NAV per share in accordance with the specialized accounting guidance for investment companies. Accordingly, the Funds estimate the fair value of an investment in a fund using the NAV per share without further adjustment as a practical expedient, if the NAV per share of the investment is determined in accordance with the specialized accounting guidance for investment companies as of the reporting entitys measurement date. Short-term investments having a maturity of 60 days or less are generally valued at amortized cost, which approximates fair market value. These investments are categorized as Level 2 of the fair value hierarchy. Financial over-the-counter derivative instruments are instruments such as foreign currency contracts, futures contracts, options contracts, or swap agreements that derive their value from underlying asset prices, indices, reference rates, and other inputs or a combination of these factors. These contracts are normally valued on the basis of broker-dealer quotations or pricing service providers. Depending on the product and the terms of the transaction, the value of the derivative contracts can be estimated by a pricing service provider using a series of techniques, including simulation pricing models. The pricing models use inputs that are observed from actively quoted markets such as issuer details, indices, spreads, interest rates, curves, dividends and exchange rates. Derivatives that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Events or circumstances affecting the values of Fund securities that occur between the closing of the principal markets on which they trade and the time the NAV of Fund shares is determined may be reflected in the calculation of NAV for each applicable Fund when the Fund deems that the particular event or circumstance would materially affect such Funds NAV. Funds that invest primarily in frequently traded exchange-listed securities will use fair value pricing in limited circumstances since reliable market quotations will often be readily available. Funds that invest in foreign securities are likely to use fair value pricing more often since significant events may occur between the close of foreign markets and the time of pricing which would trigger fair value pricing of the foreign securities. Although there are observable inputs assigned on a security level, prices are derived from factors using proprietary models or matrix pricing. For this reason, significant events will cause movement between Levels 1 and 2. Examples of events that could trigger fair value pricing of one or more securities are: a material market movement of the U.S. securities market (defined in the fair value procedures as the movement by a single major U.S. index greater than a certain percentage) or other significant event; foreign market holidays if, on a daily basis, a Funds foreign exposure exceeds 20% in aggregate (all closed markets combined); a company development; a natural disaster; or an armed conflict. The NAV of a Funds portfolio that includes foreign securities may change on days when shareholders will not be able to purchase or redeem fund shares, since foreign securities can trade on non-business days. The Multi-Style Equity, Non-U.S., and Aggressive Equity Funds had no transfers between Levels 1, 2, and 3 for the period ended September 30, 2013. Notes to Quarterly Report 57 Russell Investment Funds Notes to Quarterly Report, continued  September 30, 2013 (Unaudited) The Global Real Estate Securities Fund had transfers out of Level 1 into Level 3 representing financial instruments for which restrictions existed and adjustments were made to the otherwise observable price to reflect their fair value. The Core Bond Fund had transfers out of Level 3 into Level 2 representing financial instruments that had been determined using unobservable inputs that became observable. Level 3 Fair Value Investments The valuation techniques and significant inputs used in determining the fair values of financial instruments classified as Level 3 of the fair value hierarchy are as follows: Securities and other assets for which market quotes are not readily available are valued at fair value as determined in good faith by the Board and are categorized as Level 3 of the fair value hierarchy. Market quotes are considered not readily available in circumstances where there is an absence of current or reliable market-based data (e.g., trade information or broker quotes). When RFSC applies fair valuation methods that use significant unobservable inputs to determine a Funds NAV, securities will not be priced on the basis of quotes from the primary market in which they are traded, but instead may be priced by another method that the Board or persons acting at their direction believe accurately reflects fair value and are categorized as Level 3 of the fair value hierarchy. Fair value pricing may require subjective determinations about the value of a security. While the securities valuation procedures are intended to result in a calculation of a Funds NAV that fairly reflects security values as of the time of pricing, the process cannot guarantee that fair values determined by the Board or persons acting at their direction would accurately reflect the price that a Fund could obtain for a security if it were to dispose of that security as of the time of pricing (for instance, in a forced or distressed sale). The prices used by a Fund may differ from the value that would be realized if the securities were sold. RFSC employs third party pricing vendors to provide fair value measurements. RFSC oversees third-party pricing service providers in order to support the valuation process throughout the year. The significant unobservable input used in fair value measurement of certain of the Funds preferred equity securities is the redemption value calculated on a fully-diluted basis if converted to common stock. Significant increases (decreases) in the redemption value would have a direct and proportional impact to fair value. The significant unobservable input used in the fair value measurement of certain of the Funds debt securities is the yield to worst ratio. Significant increases (decreases) in the yield to worst ratio would result in a lower (higher) fair value measurement. These significant unobservable inputs are further disclosed in the Schedule of Investments for each respective fund as applicable. If third party evaluated vendor pricing is neither available or deemed to be indicative of fair value, RFSC may elect to obtain indicative market quotations (broker quotes) directly from the broker or passed through from a third party vendor. In the event that the source of fair value is from a single source broker quote, these securities are classified as Level 3 per the fair value hierarchy. Indicative market quotations are typically received from established market participants. Although independently received, RFSC does not have the transparency to view the underlying inputs which support the market quotation. Significant changes in the broker quote would have direct and proportional changes in the fair value of the security. There is a third-party pricing exception to the quantitative disclosure requirement when prices are not determined by the reporting entity. RFSC is exercising this exception and has made a reasonable attempt to obtain quantitative information from the third party pricing vendors regarding the unobservable inputs used. For fair valuations using significant unobservable inputs, U.S. GAAP requires a reconciliation of the beginning to ending balances for reported fair values that present changes attributable to total realized and unrealized gains or losses, purchases and sales, and transfers in/out of the Level 3 category during the period. Additionally, U.S. GAAP requires quantitative information regarding the significant unobservable inputs used in the determination of fair value of assets categorized as Level 3 in the fair value hierarchy. In accordance with the requirements of U.S. GAAP, a fair value hierarchy, Level 3 reconciliation and additional disclosure about fair value measurements, if any, have been included in the Presentation of Portfolio Holdings for each respective Fund. Investment Transactions Investment transactions are reflected as of the trade date for financial reporting purposes. This may cause the NAV stated in the financial statements to be different from the NAV at which shareholders may transact. Realized gains and losses from securities transactions, if applicable, are recorded on the basis of specific identified cost incurred by each money manager within a particular Fund. 58 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued — September 30, 2013 (Unaudited) Investment Income Dividend income is recorded net of applicable withholding taxes on the ex-dividend date, except that certain dividends from foreign securities are recorded as soon thereafter as the Funds are informed subsequent to the ex-dividend date. Interest income is recorded daily on the accrual basis. All premiums and discounts, including original issue discounts, are amortized/accreted using the effective interest method. Foreign Currency Translations The books and records of the Funds are maintained in U.S. dollars. Foreign currency amounts and transactions of the Funds are translated into U.S. dollars on the following basis: (a) Fair value of investment securities, other assets and liabilities at the closing rate of exchange on the valuation date. (b) Purchases and sales of investment securities and income at the closing rate of exchange prevailing on the respective trade dates of such transactions. Net realized gains or losses from foreign currency-related transactions arise from: sales and maturities of short-term securities; sales of foreign currencies; currency gains or losses realized between the trade and settlement dates on securities transactions; the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Funds’ books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized gains or losses from foreign currency-related transactions arise from changes in the value of assets and liabilities, other than investments in securities, as a result of changes in the exchange rates. The Funds do not isolate that portion of the results of operations of the Funds that arises as a result of changes in exchange rates from that portion that arises from changes in market prices of investments during the year. Such fluctuations are included with the net realized and unrealized gain or loss from investments. However, for federal income tax purposes, the Funds do isolate the effects of changes in foreign exchange rates from the fluctuations arising from changes in market prices for realized gain (or loss) on debt obligations. Derivatives To the extent permitted by the investment objectives, restrictions and policies set forth in the Funds’ Prospectus and Statement of Additional Information, the Funds may participate in various derivative-based transactions. Derivative securities are instruments or agreements whose value is derived from an underlying security or index. They include options, futures, swaps and forwards. These instruments offer unique characteristics and risks that facilitate the Funds’ investment strategies. The Funds typically use derivatives in three ways: exposing cash to markets, hedging and return enhancement. In addition, the Non-U.S. and Global Real Estate Securities Funds may enter into foreign exchange contracts for trade settlement purposes. The Funds may pursue their strategy of being fully invested by exposing cash to the performance of appropriate markets by purchasing securities and/or derivatives. This is intended to cause the Funds to perform as though cash were actually invested in those markets. Hedging may also be used by certain Funds to limit or control risks, such as adverse movements in exchange rates and interest rates. Return enhancement can be accomplished through the use of derivatives in a Fund, including using derivatives as a substitute for holding physical bonds, and using them to express various macro views (e.g., interest rate movements, currency movements, and macro credit strategies). By purchasing certain instruments, the Funds may more effectively achieve the desired portfolio characteristics that assist them in meeting their investment objectives. Depending on how the derivatives are structured and utilized, the risks associated with them may vary widely. These risks include, but are not limited to, market risk, liquidity risk, counterparty risk, basis risk, reinvestment risk, political risk, prepayment risk, extension risk and credit risk. The effects of derivative instruments, categorized by risk exposure, on the Statements of Assets and Liabilities and the Statements of Operations, for the period ended September 30, 2013, if applicable, are disclosed in the Fair Value of Derivative Instruments presentation following each applicable Fund’s Schedule of Investments. Foreign Currency Exchange Contracts In connection with investment transactions consistent with the Funds’ investment objectives and strategies, certain Funds may enter into foreign currency exchange spot contracts and forward foreign currency exchange contracts (“FX contracts”). From time to time, certain Funds may enter into FX contracts to hedge certain foreign currency-denominated assets. FX contracts are recorded at fair value. Certain risks may arise upon entering into these FX contracts from the potential inability of counterparties to meet the terms of their FX contracts and are generally limited to the amount of unrealized gain on the FX contracts, if any, that are disclosed in the Statements of Assets and Liabilities. Notes to Quarterly Report 59 Russell Investment Funds Notes to Quarterly Report, continued — September 30, 2013 (Unaudited) For the period ended September 30, 2013, the following Funds entered into foreign currency exchange contracts primarily for the strategies listed below: Funds Strategies Non-U.S. Fund Exposing cash reserves to markets and trade settlement Core Bond Fund Return enhancement and hedging Global Real Estate Securities Fund Exposing cash reserves to market and trade settlement As of September 30, 2013, the Funds had cash collateral balances in connection with forward contracts purchased (sold) as follows: Cash Collateral for Forwards Core Bond Fund $ 114,000 The Funds’ foreign currency contract notional dollar values outstanding fluctuate throughout the operating year as required to meet strategic requirements. The following tables illustrate the quarterly volume of foreign currency contracts. For the purpose of this disclosure, volume is measured by the amounts bought and sold in USD. Outstanding Contract Amounts Bought Quarter Ended March 31, 2013 June 30, 2013 September 30, 2013 Non-U.S. Fund 20,245,033 25,910,875 24,749,898 Core Bond Fund 224,113,730 244,800,863 186,966,391 Global Real Estate Securities Fund 17,240,083 13,606,584 28,186,323 Outstanding Contract Amounts Sold Quarter Ended March 31, 2013 June 30, 2013 September 30, 2013 Non-U.S. Fund 20,164,938 26,355,711 34,385,109 Core Bond Fund 217,408,778 229,931,399 187,866,585 Global Real Estate Fund 17,244,672 13,779,493 28,036,958 Options The Funds may purchase and sell (write) call and put options on securities and securities indices, provided such options are traded on a national securities exchange or in an over-the-counter market. The Funds may also purchase and sell call and put options on foreign currencies. The domestic equity Funds may utilize options to expose cash to markets. When a Fund writes a covered call or a put option, an amount equal to the premium received by the Fund is included in the Fund’s Statement of Assets and Liabilities as an asset and as an equivalent liability. The amount of the liability is subsequently marked-to- market to reflect the current market value of the option written. The Fund receives a premium on the sale of a call option but gives up the opportunity to profit from any increase in stock value above the exercise price of the option, and when the Fund writes a put option it is exposed to a decline in the price of the underlying security. Whether an option which the Fund has written expires on its stipulated expiration date or the Fund enters into a closing purchase transaction, the Fund realizes a gain (or loss, if the cost of a closing purchase transaction exceeds the premium received when the option was sold) without regard to any unrealized gain or loss on the underlying security, and the liability related to such option is extinguished. If a call option which the Fund has written is exercised, the Fund realizes a capital gain or loss from the sale of the underlying security, and the proceeds from such sale are increased by the premium originally received. When a put option which a Fund has written is exercised, the amount of the premium originally received will reduce the cost of the security which a Fund purchases upon exercise of the option. The Funds’ use of written options involves, to varying degrees, elements of market risk in excess of the amount recognized in the Statements of Assets and Liabilities. The face or contract amounts of these instruments reflect the extent of the Funds’ exposure to market risk. The risks may be caused by an imperfect correlation between movements in the price of the instrument and the price of the underlying securities and interest rates. A Fund may enter into a swaption (swap option). In a swaption, the buyer gains the right but not the obligation to enter into a specified swap agreement with the issuer on a specified future date. The writer of the contract receives the premium and bears the risk of unfavorable changes in the preset rate on the underlying interest rate swap. For the period ended September 30, 2013, the Core Bond Fund purchased/sold options primarily for return enhancement, hedging and exposing cash to markets. 60 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued — September 30, 2013 (Unaudited) The Core Bond Fund’s options contracts outstanding fluctuate throughout the operating year as required to meet strategic requirements. The following table illustrates the quarterly volume of options contracts. For purpose of this disclosure, volume is measured by contracts outstanding at period end. Number of Options Contracts Quarter Ended March 31, 2013 June 30, 2013 September 30, 2013 Core Bond Fund 179 81 26 Futures Contracts The Funds may invest in futures contracts (i.e., interest rate, foreign currency, index futures contracts). The face or contract amounts of these instruments reflect the extent of the Funds’ exposure to off balance-sheet risk. The primary risks associated with the use of futures contracts are an imperfect correlation between the change in fair value of the securities held by the Fund and the prices of futures contracts and the possibility of an illiquid market. Upon entering into a futures contract, the Funds are required to deposit with a broker an amount, termed the initial margin, which typically represents 5% to 10% of the purchase price indicated in the futures contract. Payments to and from the broker, known as variation margin, are typically required to be made on a daily basis as the price of the futures contract fluctuates. Changes in initial settlement value are accounted for as unrealized appreciation (depreciation) until the contracts are terminated, at which time realized gains and losses are recognized. For the period ended September 30, 2013, the following Funds entered into future contracts primarily for the strategies listed below: Funds Strategies Multi-Style Equity Fund Exposing cash to markets Aggressive Equity Fund Exposing cash to markets Non-U.S. Fund Hedging and exposing cash to markets Core Bond Fund Return enhancement, hedging and exposing cash to markets Global Real Estate Securities Fund Exposing cash to markets As of September 30, 2013, the Funds had cash collateral balances in connection with futures contracts purchased (sold) as follows: Cash Collateral for Futures Multi-Style Equity Fund $ 1,220,000 Aggressive Equity Fund 725,001 Non-U.S. Fund 4,530,000 Core Bond Fund 1,195,000 Global Real Estate Securities Fund 1,570,000 The Funds’ futures contracts outstanding fluctuate throughout the operating year as required to meet strategic requirements. The following table illustrates the quarterly volume of futures contracts. For purpose of this disclosure, volume is measured by contracts outstanding at period end. Number of Futures Contracts Outstanding Quarter Ended March 31, 2013 June 30, 2013 September 30, 2013 Multi-Style Equity Fund 305 282 337 Aggressive Equity Fund 64 70 119 Non-U.S. Fund 244 655 868 Core Bond Fund 1,033 908 1,657 Global Real Estate Securities Fund 588 392 405 Swap Agreements The Funds may enter into swap agreements, on either an asset-based or liability-based basis, depending on whether they are hedging their assets or their liabilities, and will usually enter into swaps on a net basis, i.e., the two payment streams are netted out, with the Funds receiving or paying, as the case may be, only the net amount of the two payments. When a Fund engages in a swap, it exchanges its obligations to pay or rights to receive payments for the obligations or rights to receive payments of another party (i.e., an exchange of floating rate payments for fixed rate payments). Certain Funds may enter into several different types of swap agreements including credit default, interest rate, index (total return) and currency swaps. Credit default swaps are a counterparty agreement which allows the transfer of third party credit risk (the possibility that an issuer will default on their obligation by failing to pay principal or interest in a timely manner) from one party to another. The lender faces the credit risk from a third party and the counterparty in the swap agrees to insure this risk in exchange for regular periodic payments. Interest rate swaps are a counterparty agreement, can be customized to meet each party’s needs, and Notes to Quarterly Report 61 Russell Investment Funds Notes to Quarterly Report, continued — September 30, 2013 (Unaudited) involve the exchange of a fixed payment per period for a payment that is not fixed. The Funds may enter into index swap agreements to expose cash to markets or to effect investment transactions consistent with those Funds’ investment objectives and strategies. Currency swaps are an agreement where two parties exchange specified amounts of different currencies which are followed by each paying the other a series of interest payments that are based on the principal cash flow. At maturity the principal amounts are returned. The Funds expect to enter into these transactions primarily to preserve a return or spread on a particular investment or portion of their portfolios or to protect against any increase in the price of securities they anticipate purchasing at a later date or for return enhancement. The net amount of the excess, if any, of the Funds’ obligations over their entitlements with respect to each swap will be accrued on a daily basis and an amount of cash or liquid assets having an aggregate NAV at least equal to the accrued excess will be segregated. To the extent that the Funds enter into swaps on other than a net basis, the amount earmarked on the Funds’ records will be the full amount of the Funds’ obligations, if any, with respect to such swaps, accrued on a daily basis. If there is a default by the other party to such a transaction, the Funds will have contractual remedies pursuant to the agreement related to the transaction. A Fund may not receive the expected amount under a swap agreement if the other party to the agreement defaults or becomes bankrupt. The market for swap agreements is largely unregulated. The Funds may enter into swap agreements with counterparties that meet RIMCo’s credit quality limitations. The Funds will not enter into any swap unless the counterparty has a minimum senior unsecured credit rating or long-term counterparty credit rating, including reassignments, of BBB- or better as defined by Standard & Poor’s or an equivalent rating from any nationally recognized statistical rating organization (using highest of split ratings) at the time of entering into such transaction. As of September 30, 2013, the Core Bond Fund had cash collateral balances in connection with swap contracts purchased (sold) as follows: Cash Collateral for Swaps Due to Broker Core Bond Fund $ 2,216,000 $ 67,000 Credit Default Swaps The Core Bond Fund may enter into credit default swaps. A credit default swap can refer to corporate issues, asset-backed securities or an index of assets, each known as the reference entity or underlying asset. The Fund may act as either the buyer or the seller of a credit default swap involving one party making a stream of payments to another party in exchange for the right to receive a specified return in the event of a default or other credit event. Depending upon the terms of the contract, the credit default swap may be closed via physical settlement. However, due to the possible or potential instability in the market, there is a risk that the Fund may be unable to deliver the underlying debt security to the other party to the agreement. Additionally, the Fund may not receive the expected amount under the swap agreement if the other party to the agreement defaults or becomes bankrupt. In an unhedged credit default swap, the Fund enters into a credit default swap without owning the underlying asset or debt issued by the reference entity. Credit default swaps allow the Fund to acquire or reduce credit exposure to a particular issuer, asset or basket of assets. As the seller of protection in a credit default swap, a Fund would be required to pay the par or other agreed-upon value (or otherwise perform according to the swap contract) of a reference debt obligation to the counterparty in the event of a default (or other specified credit event); the counterparty would be required to surrender the reference debt obligation. In return, the Fund would receive from the counterparty a periodic stream of payments over the term of the contract provided that no credit event has occurred. If no credit event occurs, the Fund would keep the stream of payments and would have no payment obligations. As a seller of protection, the Fund would effectively add leverage to its portfolio because, in addition to its total net assets, that Fund would be subject to investment exposure on the notional amount of the swap. The Fund may also purchase protection via credit default swap contracts in order to offset the risk of default of debt securities held in its portfolio, in which case the Fund would function as the counterparty referenced in the preceding paragraph. If a credit event occurs on a corporate issue and cash settlement is not elected, a variety of other deliverable obligations may be delivered in lieu of the specific referenced obligation. The ability to deliver other obligations may result in a cheapest-to-deliver option (the buyer of protection’s right to choose the deliverable obligation with the lowest value following a credit event). The Fund may use credit default swaps on corporate issues to provide a measure of protection against defaults of the issuers (i.e., to reduce risk where the Fund owns or has exposure to the referenced obligation) or to take an active long or short position with respect to the likelihood (as measured by the credit default swap’s spread) of a particular issuer’s default. Unlike credit default swaps on corporate issues, deliverable obligations for credit default swaps on asset-backed securities in most instances are limited to the specific referenced obligation as performance for asset-backed securities can vary across deals. Prepayments, principal paydowns, and other write-down or loss events on the underlying mortgage loans will reduce the outstanding 62 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued  September 30, 2013 (Unaudited) principal balance of the referenced obligation. These reductions may be temporary or permanent as defined under the terms of the swap agreement and the notional amount for the swap agreement generally will be adjusted by corresponding amounts. The Fund may use credit default swaps on asset-backed securities to provide a measure of protection against defaults (or other defined credit events) of the referenced obligation or to take an active long or short position with respect to the likelihood of a particular referenced obligations default (or other defined credit events). Credit default swap agreements on credit indices involve one party making a stream of payments to another party in exchange for the right to receive a specified return in the event of a write-down, principal shortfall, interest shortfall or default of all or part of the referenced entities comprising the credit index. A credit index is a basket of credit instruments or exposures designed to be representative of some part of the credit market as a whole. These indices are made up of reference credits that are judged by a poll of dealers to be the most liquid entities in the credit default swap market based on the sector of the index. Components of the indices may include, but are not limited to, investment grade securities, high yield securities, asset-backed securities, emerging markets, and/or various credit ratings within each sector. Credit indices are traded using credit default swaps with standardized terms including a fixed spread and standard maturity dates. An index credit default swap references all the names in the index, and if there is a default, the credit event is settled based on that names weight in the index. The composition of the indices changes periodically, usually every six months, and for most indices, each name has an equal weight in the index. Traders may use credit default swaps on indices to speculate on changes in credit quality. Implied credit spreads, represented in absolute terms, utilized in determining the fair value of credit default swap agreements on corporate issues as of period end are disclosed in the Schedules of Investments and generally serve as an indicator of the current status of the payment/performance risk and represent the likelihood or risk of default (or other defined credit event) for the credit derivative. The implied credit spread of a particular referenced entity reflects the cost of entering into a credit default swap and may include upfront payments required to be made to enter into the agreement. For credit default swap agreements on asset-backed securities and credit indices, the quoted market prices and resulting values serve as the indicator of the current status of the payment/performance risk. Wider credit spreads and increasing market values, in absolute terms when compared to the notional amount of the swap, generally represent a deterioration of the referenced entitys credit soundness and a greater likelihood or risk of default or other credit event occurring as defined under the terms of the agreement. The maximum potential amount of future payments (undiscounted) that the Fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement. Notional amounts of all credit default swap agreements outstanding as of September 30, 2013, for which the Fund is the seller of protection are disclosed in the Schedules of Investments. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the Fund for the same referenced entity or entities. Credit default swaps could result in losses if the Fund does not correctly evaluate the creditworthiness of the company or companies on which the credit default swap is based. Credit default swap agreements may involve greater risks than if the Fund had invested in the reference obligation directly since, in addition to risks relating to the reference obligation, credit default swaps are subject to illiquidity and counterparty risk. The Fund will generally incur a greater degree of risk when it sells a credit default swap than when it purchases a credit default swap. As a buyer of a credit default swap, the Fund may lose its investment and recover nothing should a credit event fail to occur and the swap is held to its termination date. As seller of a credit default swap, if a credit event were to occur, the value of any deliverable obligation received by the Fund, coupled with the upfront or periodic payments previously received, may be less than what it pays to the buyer, resulting in a loss of value to the Fund. If the creditworthiness of the Funds swap counterparty declines, the risk that the counterparty may not perform could increase, potentially resulting in a loss to the Fund. To limit the counterparty risk involved in swap agreements, the Fund will only enter into swap agreements with counterparties that meet certain standards of creditworthiness. Although there can be no assurance that the Fund will be able to do so, the Fund may be able to reduce or eliminate its exposure under a swap agreement either by assignment or other disposition, or by entering into an offsetting swap agreement with the same party or another party. The Fund may have limited ability to eliminate its exposure under a credit default swap if the credit of the reference entity or underlying asset has declined. For the period ended September 30, 2013, the Core Bond Fund entered into credit default swaps primarily for return enhancement, hedging and exposing cash to markets. The Core Bond Funds credit default swap contract notional amounts outstanding fluctuate throughout the operating year as required to meet the strategic requirements. The following table illustrates the quarterly volume of credit default swap contracts. For the purpose of this disclosure, the volume is measured by the notional amounts outstanding at each quarter end. Notes to Quarterly Report 63 Russell Investment Funds Notes to Quarterly Report, continued — September 30, 2013 (Unaudited) Credit Default Swap Notional Amounts Outstanding Quarter Ended March 31, 2013 June 30, 2013 September 30, 2013 Core Bond Fund 43,878,699 38,478,699 15,178,699 Interest Rate Swaps The use of interest rate swaps is a highly specialized activity which involves investment techniques and risks different from those associated with ordinary portfolio securities transactions. If RIMCo or a money manager using this technique is incorrect in its forecast of fair values, interest rates and other applicable factors, the investment performance of a Fund might diminish compared to what it would have been if this investment technique were not used. Interest rate swaps do not involve the delivery of securities or other underlying assets or principal. Accordingly, the risk of loss with respect to interest rate swaps is limited to the net amount of interest payments that the Funds are contractually obligated to make. If the other party to an interest rate swap defaults, the Funds’ risk of loss consists of the net amount of interest payments that the Funds are contractually entitled to receive. Since interest rate swaps are individually negotiated, the Funds expect to achieve an acceptable degree of correlation between their rights to receive interest on their portfolio securities and their rights and obligations to receive and pay interest pursuant to interest rate swaps. For the period ended September 30, 2013, the Core Bond Fund entered into interest rate swaps primarily for return enhancement, hedging and exposing cash to markets. The Core Bond Fund’s interest rate swap contract notional amounts outstanding fluctuate throughout the operating year as required to meet the strategic requirements. The following table illustrates the quarterly volume of interest rate swap contracts. For the purpose of this disclosure, the volume is measured by the notional amounts outstanding at each quarter end. Interest Rate Swap Notional Amounts Outstanding Quarter Ended March 31, 2013 June 30, 2013 September 30, 2013 Core Bond Fund 108,905,000 116,845,000 115,795,000 Index Swaps Certain Funds may enter into index swap agreements to expose cash to markets or to effect investment transactions consistent with these Funds’ investment objectives and strategies. Swap agreements are two party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than one year. In a standard swap transaction, the two parties agree to exchange the returns (or differentials in rates of return) earned or realized on particular investments or instruments. The returns to be exchanged between the parties are calculated with respect to a “notional amount” (i.e. a specified dollar amount that is hypothetically invested in a “basket” of securities representing a particular index). For the period ended September 30, 2013, the Core Bond Fund entered into index swaps primarily for the strategy of exposing cash to markets. The Core Bond Fund’s index swap contract notional amounts outstanding fluctuate throughout the operating year as required to meet the strategic requirements. The following table illustrates the quarterly volume of interest rate swap contracts. For the purpose of this disclosure, the volume is measured by the notional amounts outstanding at each quarter end. Index Swap Notional Amounts Outstanding Quarter Ended March 31, 2013 June 30, 2013 September 30, 2013 Core Bond Fund 72,438,494 55,913,955 101,136,139 Currency Swaps Certain Funds may enter into currency swap agreements to enhance returns or for hedging purposes. Currency swap agreements are agreements where two parties exchange specified amounts of different currencies which are followed by paying the other a series of interest payments that are based on the principal cash flow. At maturity, the principal amounts are exchanged. For the period ended September 30, 2013, none of the Funds entered into currency swaps. Master Agreements The Funds are parties to International Swaps and Derivatives Association, Inc. Master Agreements (“ISDA Master Agreements”) with counterparties that govern transactions in over-the-counter derivative and foreign exchange contracts entered into by the Funds and those counterparties. The ISDA Master Agreements contain provisions for general obligations, representations, agreements, collateral and events of default or termination. Events of termination include conditions that may entitle counterparties to elect to terminate early and cause settlement of all outstanding transactions under the applicable ISDA Master Agreement. Any election to terminate early could be material to the financial statements. Since different types of forward and OTC financial derivative 64 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued  September 30, 2013 (Unaudited) transactions have different mechanics and are sometimes traded out of different legal entities of particular counterparty organization, each type of transaction may be covered by a different Master Agreement, resulting in the need for multiple agreements with a single counterparty. As the Master Agreements are specific to unique operations of different asset types, they allow a Fund to net its total exposure to a counterparty in the event of a default with respect to all the transactions governed under a single agreement with a counterparty. Master Repurchase Agreements (Master Repo Agreements) govern transactions between a Fund and select counterparties. The Master Repo Agreements maintain provisions for, among other things, initiation, income payments, events of default, and maintenance of collateral for Repurchase and Reverse Repurchase Agreements. Master Securities Forward Transaction Agreements (Master Forward Agreements) govern the considerations and factors surrounding the settlement of certain forward settling transactions, such as delayed delivery or sale-buyback financing transactions by and between a Fund and select counterparties. The Master Forward Agreements maintain provisions for, among other things, initiation and confirmation, payment and transfer, events of default, termination, and maintenance of collateral. Loan Agreements The Core Bond Fund may invest in direct debt instruments which are interests in amounts owed by corporate, governmental, or other borrowers to lenders or lending syndicates. The Funds investments in loans may be in the form of participations in loans or assignments of all or a portion of loans from third parties. A loan is often administered by a bank or other financial institution (the agent) that acts as agent for all holders. The agent administers the terms of the loan, as specified in the loan agreement. When investing in a loan participation, the Fund has the right to receive payments of principal, interest and any fees to which it is entitled only from the agent selling the loan agreement and only upon receipt by the agent of payments from the borrower. The Fund generally has no right to enforce compliance with the terms of the loan agreement with the borrower. As a result, the Fund may be subject to the credit risk of both the borrower and the agent that is selling the loan agreement. When the Fund purchases assignments from agents it acquires direct rights against the borrower on the loan. As of September 30, 2013, the Core Bond Fund had no unfunded loan commitments. Certificates of Participation Certain Funds may purchase certificates of participation, also known as participation notes or participation interest notes. Certificates of participation are issued by banks or broker-dealers and are designed to replicate the performance of foreign companies or foreign securities markets and can be used by the Fund as an alternative means to access the securities market of a frontier emerging market country. The performance results of certificates of participation will not replicate exactly the performance of the foreign companies or foreign securities markets that they seek to replicate due to transaction and other expenses. Investments in certificates of participation involve certain risks in addition to those associated with a direct investment in the underlying foreign companies or foreign securities markets whose return they seek to replicate. There can be no assurance that there will be a trading market or that the trading price of certificates of participation will equal the underlying value of the foreign company or foreign securities market that it seeks to replicate. The Funds rely on the creditworthiness of the counterparty issuing the certificates of participation and have no rights against the issuer of the underlying security. The Funds minimize this risk by entering into agreements only with counterparties that RIMCo deems creditworthy. Due to liquidity and transfer restrictions, the secondary markets on which the certificates of participation are traded may be less liquid than the markets for other securities, or may be completely illiquid. Emerging Markets Securities The Funds may invest in emerging markets securities. Investing in emerging markets securities can pose some risks different from and greater than, risks of investing in U.S. or developed markets securities. These risks include: a risk of loss due to political instability; exposure to economic structures that are generally less diverse and mature, and to political systems which may have less stability than those of more developed countries; smaller market capitalization of securities markets, which may suffer periods of relative illiquidity; significant price volatility; restrictions on foreign investment; and possible repatriation of investment income and capital. In addition, foreign investors may be required to register the proceeds of sales and future economic or political crises could lead to price controls, forced mergers, expropriation or confiscatory taxation, seizure, nationalization, or creation of government monopolies. The currencies of emerging market countries may experience significant declines against the U.S. dollar, and devaluation may occur subsequent to investments in these currencies by the Funds. Emerging market securities may be subject to currency transfer restrictions and may experience delays and disruptions in securities settlement procedures for a Funds portfolio securities. Inflation and rapid fluctuations in inflation rates have had, and may continue to have, negative effects on the economies and securities markets of certain emerging market countries. Notes to Quarterly Report 65 Russell Investment Funds Notes to Quarterly Report, continued  September 30, 2013 (Unaudited) Emerging Markets Debt The Core Bond Fund may invest in emerging markets debt. The Funds emerging markets debt securities may include obligations of governments and corporations. As with any fixed income securities, emerging markets debt securities are subject to the risk of being downgraded in credit rating and to the risk of default. In the event of a default on any investments in foreign debt obligations, it may be more difficult for the Fund to obtain or to enforce a judgment against the issuers of such securities. With respect to debt issued by emerging market governments, such issuers may be unwilling to pay interest and repay principal when due, either due to an inability to pay or submission to political pressure not to pay, and as a result may default, declare temporary suspensions of interest payments or require that the conditions for payment be renegotiated. Repurchase Agreements The Core Bond Fund may enter into repurchase agreements. A repurchase agreement is an agreement under which the Fund acquires a fixed income security from a commercial bank, broker or dealer and simultaneously agrees to resell such security to the seller at an agreed upon price and date (normally within a few days or weeks). The resale price reflects an agreed upon interest rate effective for the period the security is held by the Fund and is unrelated to the interest rate on the security. The securities acquired by the Fund constitute collateral for the repurchase obligation. In these transactions, the securities acquired by the Fund (including accrued interest earned thereon) must have a total value in excess of the value of the repurchase agreement and must be held by the custodian bank until repurchased. The Fund will not invest more than 15% of its net assets (taken at current fair value) in repurchase agreements maturing in more than seven days. Mortgage-Related and Other Asset-Backed Securities The Core Bond Fund may invest in mortgage or other asset-backed securities (ABS). These securities may include mortgage instruments issued by U.S. government agencies (agency mortgages) or those issued by private entities (non-agency mortgages). Specific types of instruments may include mortgage pass-through securities, collateralized mortgage obligations (CMOs), commercial mortgage-backed securities, mortgage dollar rolls, CMO residuals, stripped mortgage-backed securities and other securities that directly or indirectly represent a participation in, or are secured by a payable from, mortgage loans on real property. The value of the Funds mortgage-backed securities (MBS) may be affected by, among other things, changes or perceived changes in interest rates, factors concerning the interests in and structure of the issuer or the originator of the mortgage, or the quality of the underlying assets. The mortgages underlying the securities may default or decline in quality or value. Through its investments in MBS, a Fund has exposure to subprime loans, Alt-A loans and non-conforming loans as well as to the mortgage and credit markets generally. Underlying collateral related to subprime, Alt-A and non-conforming mortgage loans has become increasingly susceptible to defaults and declines in quality or value, especially in a declining residential real estate market. In addition, regulatory or tax changes may adversely affect the mortgage securities markets as a whole. Mortgage-Backed Securities MBS often have stated maturities of up to thirty years when they are issued, depending upon the length of the mortgages underlying the securities. In practice however, unscheduled or early payments of principal and interest on the underlying mortgages may make the securities effective maturity shorter than this, and the prevailing interest rates may be higher or lower than the current yield of the Funds portfolio at the time resulting in reinvestment risk. Rising or high interest rates may result in slower than expected principal payments which may tend to extend the duration of MBS, making them more volatile and more sensitive to changes in interest rates. This is known as extension risk. MBS may have less potential for capital appreciation than comparable fixed income securities due to the likelihood of increased prepayments of mortgages resulting from foreclosures or declining interest rates. These foreclosed or refinanced mortgages are paid off at face value (par) or less, causing a loss, particularly for any investor who may have purchased the security at a premium or a price above par. In such an environment, this risk limits the potential price appreciation of these securities. Agency Mortgage-Backed Securities Certain MBS may be issued or guaranteed by the U.S. government or a government sponsored entity, such as Fannie Mae (the Federal National Mortgage Association) or Freddie Mac (the Federal Home Loan Mortgage Corporation). Although these instruments may be guaranteed by the U.S. government or a government sponsored entity, many such MBS are not backed by the full faith and credit of the United States and are still exposed to the risk of non-payment. Privately Issued Mortgage-Backed Securities 66 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued  September 30, 2013 (Unaudited) MBS held by a Fund may be issued by private issuers including commercial banks, savings associations, mortgage companies, investment banking firms, finance companies and special purpose finance entities (called special purpose vehicles or SPVs) and other entities that acquire and package mortgage loans for resale as MBS. These privately issued non-agency MBS may offer higher yields than those issued by government agencies, but also may be subject to greater price changes than governmental issues. Subprime loans refer to loans made to borrowers with weakened credit histories or with a lower capacity to make timely payments on their loans. Alt-A loans refer to loans extended to borrowers who have incomplete documentation of income, assets, or other variables that are important to the credit underwriting processes. Non-conforming mortgages are loans that do not meet the standards that allow purchase by government-sponsored enterprises. MBS with exposure to subprime loans, Alt-A loans or non- conforming loans have had in many cases higher default rates than those loans that meet government underwriting requirements. The risk of non-payment is greater for MBS that are backed by mortgage pools that contain subprime, Alt-A and non-conforming loans, but a level of risk exists for all loans. Unlike agency MBS issued or guaranteed by the U.S. government or a government-sponsored entity (e.g., Fannie Mae (the Federal National Mortgage Association) and Freddie Mac (the Federal Home Loan Mortgage Corporation)), MBS issued by private issuers do not have a government or government-sponsored entity guarantee, but may have credit enhancements provided by external entities such as banks or financial institutions or achieved through the structuring of the transaction itself. Examples of such credit support arising out of the structure of the transaction include the issue of senior and subordinated securities (e.g., the issuance of securities by an SPV in multiple classes or tranches, with one or more classes being senior to other subordinated classes as to the payment of principal and interest, with the result that defaults on the underlying mortgage loans are borne first by the holders of the subordinated class); creation of reserve funds (in which case cash or investments, sometimes funded from a portion of the payments on the underlying mortgage loans, are held in reserve against future losses); and overcollateralization (in which case the scheduled payments on, or the principal amount of, the underlying mortgage loans exceeds that required to make payment on the securities and pay any servicing or other fees). However, there can be no guarantee that credit enhancements, if any, will be sufficient to prevent losses in the event of defaults on the underlying mortgage loans. In addition, MBS that are issued by private issuers are not subject to the underwriting requirements for the underlying mortgages that are applicable to those MBS that have a government or government-sponsored entity guarantee. As a result, the mortgage loans underlying private MBS may, and frequently do, have less favorable collateral, credit risk or other underwriting characteristics than government or government-sponsored MBS and have wider variances in a number of terms including interest rate, term, size, purpose and borrower characteristics. Privately issued pools more frequently include second mortgages, high loan-to-value mortgages and manufactured housing loans. The coupon rates and maturities of the underlying mortgage loans in a private-label MBS pool may vary to a greater extent than those included in a government guaranteed pool, and the pool may include subprime mortgage loans. Privately issued MBS are not traded on an exchange and there may be a limited market for the securities, especially when there is a perceived weakness in the mortgage and real estate market sectors. Without an active trading market, MBS held in the Funds portfolio may be particularly difficult to value because of the complexities involved in assessing the value of the underlying mortgage loans. Asset-Backed Securities ABS may include MBS, loans, receivables or other assets. The value of the Funds ABS may be affected by, among other things, actual or perceived changes in interest rates, factors concerning the interests in and structure of the issuer or the originator of the receivables, the markets assessment of the quality of underlying assets or actual or perceived changes in the credit worthiness of the individual borrowers, the originator, the servicing agent or the financial institution providing the credit support. Payment of principal and interest may be largely dependent upon the cash flows generated by the assets backing the securities. Rising or high interest rates tend to extend the duration of ABS, making them more volatile and more sensitive to changes in interest rates. The underlying assets are sometimes subject to prepayments which can shorten the securitys weighted average life and may lower its return. Defaults on loans underlying ABS have become an increasing risk for ABS that are secured by home equity loans related to sub-prime, Alt-A or non-conforming mortgage loans, especially in a declining residential real estate market. ABS (other than MBS) present certain risks that are not presented by MBS. Primarily, these securities may not have the benefit of any security interest in the related assets. Credit card receivables are generally unsecured and the debtors are entitled to the protection of a number of state and federal consumer credit laws, many of which give such debtors the right to set off certain amounts owed on the credit cards, thereby reducing the balance due. There is the possibility that recoveries on repossessed collateral may not, in some cases, be available to support payments on these securities. ABS are often backed by a pool of assets representing the obligations of a number of different parties. To lessen the effect of failures by obligors on underlying assets to make payments, the securities may contain elements of credit support which fall into two categories: (i) liquidity protection, and (ii) protection against Notes to Quarterly Report 67 Russell Investment Funds Notes to Quarterly Report, continued  September 30, 2013 (Unaudited) losses resulting from ultimate default by an obligor on the underlying assets. Liquidity protection refers to the provision of advances, generally by the entity administering the pool of assets, to ensure that the receipt of payments on the underlying pool occurs in a timely fashion. Protection against losses results from payment of the insurance obligations on at least a portion of the assets in the pool. This protection may be provided through guarantees, policies or letters of credit obtained by the issuer or sponsor from third parties, through various means of structuring the transaction or through a combination of such approaches. The Fund will not pay any additional or separate fees for credit support. The degree of credit support provided for each issue is generally based on historical information respecting the level of credit risk associated with the underlying assets. Delinquency or loss in excess of that anticipated or failure of the credit support could adversely affect the return on an investment in such a security. The availability of ABS may be affected by legislative or regulatory developments. It is possible that such developments may require the Fund to dispose of any then existing holdings of such securities. Forward Commitments The Core Bond Fund may contract to purchase securities for a fixed price at a future date beyond customary settlement time consistent with the Funds investment strategies. The price of the underlying securities and the date when the securities will be delivered and paid for are fixed at the time the transaction is negotiated. The Funds may dispose of a forward commitment transaction prior to settlement if it is appropriate to do so and may realize short-term gains (or losses) upon such sale. When effecting such transactions, cash or liquid high-grade debt obligations of the Funds in a dollar amount sufficient to make payment for the portfolio securities to be purchased will be earmarked on the Funds records at the trade date and until the transaction is settled. A forward commitment transaction involves a risk of loss if the value of the security to be purchased declines prior to the settlement date or the other party to the transaction fails to complete the transaction. A to be announced (TBA) security is a forward mortgage-backed securities trade which the Core Bond Fund may invest in. The securities are purchased and sold on a forward commitment basis with an approximate principal amount and maturity date. The actual principal amount and maturity date will be determined upon settlement when the specific mortgage pools are assigned. Inflation-Indexed Bonds The Core Bond Fund may invest in inflation-indexed securities, which are typically bonds or notes designed to provide a return higher than the rate of inflation (based on a designated index) if held to maturity. A common type of inflation-indexed security is a U.S. Treasury Inflation-Protected Security (TIPS). The principal of a TIPS increases with inflation and decreases with deflation, as measured by the Consumer Price Index. When a TIPS matures, the adjusted principal or original principal is paid, whichever is greater. TIPS pay interest twice a year, at a fixed rate. The rate is applied to the adjusted principal; so like the principal, interest payments rise with inflation and fall with deflation. Guarantees In the normal course of business, the Funds enter into contracts that contain a variety of representations which provide general indemnifications. The Funds maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Funds that have not yet occurred. However, the Funds expect the risk of loss to be remote. Market, Credit and Counterparty Risk In the normal course of business, the Funds trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the other party to a transaction to perform (credit risk). Similar to credit risk, the Funds may also be exposed to counterparty risk or risk that an institution or other entity with which the Funds have unsettled or open transactions will default. The potential loss could exceed the value of the relevant assets recorded in the financial statements (the Assets). The Assets consist principally of cash due from counterparties and investments. The extent of the Funds exposure to market, credit and counterparty risks with respect to the Assets approximates their carrying value as recorded in the Funds Statements of Assets and Liabilities. Global economies and financial markets are becoming increasingly interconnected and political and economic conditions (including recent instability and volatility) and events (including natural disasters) in one country, region or financial market may adversely impact issuers in a different country, region or financial market. As a result, issuers of securities held by a Fund may experience significant declines in the value of their assets and even cease operations. Such conditions and/or events may not have the same impact on all types of securities and may expose a Fund to greater market and liquidity risk and potential difficulty in valuing portfolio instruments held by a Fund. This could cause a Fund to underperform other types of investments. 68 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued — September 30, 2013 (Unaudited) 3. Investment Transactions Securities Lending The Investment Company has a securities lending program whereby each Fund can loan securities with a value up to 33 1/3% of each Fund’s total assets. The Fund receives cash (U.S. currency), U.S. Government or U.S. Government Agency obligations as collateral against the loaned securities. As of September 30, 2013, to the extent that a loan was collateralized by cash, such collateral was invested by the securities lending agent, Brown Brothers Harriman & Co. (“BBH”), in the Russell U.S. Cash Collateral Fund, an unregistered fund advised by RIMCo. The collateral received is recorded on a lending Fund’s Statement of Assets and Liabilities along with the related obligation to return the collateral. Income generated from the investment of cash collateral, less negotiated rebate fees paid to participating brokers and transaction costs, is divided between the Fund and BBH and is recorded as income for the Fund. To the extent that a loan is secured by non- cash collateral, brokers pay the Fund negotiated lenders’ fees, which are divided between the Fund and BBH and are recorded as securities lending income for the Fund. All collateral received will be in an amount at least equal to 102% (for loans of U.S. securities) or 105% (for loans of non-U.S. securities) of the fair value of the loaned securities at the inception of each loan. The fair value of the loaned securities is determined at the close of business of the Fund and any additional required collateral is delivered to the Fund the next day. Should the borrower of the securities fail financially, there is a risk of delay in recovery of the securities or loss of rights in the collateral. Consequently, loans are made only to borrowers which are deemed to be creditworthy by BBH. As of September 30, 2013, there were no non-cash collateral pledged for the securities on loan. 4 . Related Party Transactions, Fees and Expenses Adviser, Administrator and Transfer and Dividend Disbursing Agent RIMCo is the Funds’ adviser and RFSC, a wholly-owned subsidiary of RIMCo, is the Funds’ administrator and transfer agent. RIMCo is a wholly-owned subsidiary of Frank Russell Company (a subsidiary of The Northwestern Mutual Life Insurance Company). Frank Russell Company provides ongoing money manager research and trade placement services to RIF and RIMCo. The Funds are permitted to invest their cash (i.e., cash awaiting investment or cash held to meet redemption requests or to pay expenses) in the Russell U.S. Cash Management Fund, an unregistered Fund advised by RIMCo. As of September 30, 2013, the Funds had invested $212,460,334 in the Russell U.S. Cash Management Fund. In addition, a portion of the collateral received from the Investment Company’s securities lending program in the amount of $51,864,172 is invested in the Russell U.S. Cash Collateral Fund, an unregistered fund advised by RIMCo. 5. Federal Income Taxes At September 30, 2013, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Multi-Style Equity Aggressive Equity Global Real Estate Fund Fund Non-U.S. Fund Core Bond Fund Securities Fund Cost of Investments $ 375,728,059 $ 199,774,348 $ 338,178,858 $ 795,986,586 $ 584,423,820 Unrealized Appreciation $ 83,595,304 $ 43,536,333 $ 76,364,214 $ 13,207,307 $ 86,575,973 Unrealized Depreciation (3,536,864 ) (4,170,627 ) (10,408,857 ) (8,446,766 ) (8,778,737 ) Net Unrealized Appreciation (Depreciation) $ 80,058,440 $ 39,365,706 $ 65,955,357 $ 4,760,541 $ 77,797,236 6. Restricted Securities Restricted securities are subject to contractual limitations on resale, are often issued in private placement transactions, and are not registered under the Securities Act of 1933, as amended (the “Act”). The most common types of restricted securities are those sold under Rule 144A of the Act and commercial paper sold under Section 4(2) of the Act. A Fund may invest a portion of its net assets not to exceed 15% in securities that are illiquid. This limitation is applied at the time of purchase. Illiquid securities are securities that may not be readily marketable, and that cannot be sold within seven days in the ordinary course of business at the approximate amount at which the Fund has valued the securities. Restricted securities are generally considered to be illiquid. See each Fund’s Schedule of Investments for a list of restricted securities held by a Fund that are illiquid. 7. Subsequent Events Notes to Quarterly Report 69 Russell Investment Funds Notes to Quarterly Report, continued  September 30, 2013 (Unaudited) Management has evaluated the events and /or transactions that have occurred through the date this Quarterly Report was available to be issued and noted no items requiring adjustments of the Quarterly Report or additional disclosures. 70 Notes to Quarterly Report Russell Investment Funds Shareholder Requests for Additional Information  September 30, 2013 (Unaudited) A complete unaudited schedule of investments is made available generally no later than 60 days after the end of the first and third quarters of each year. These reports are available (i) free of charge, upon request, by calling the Funds at (800) 787-7354, (ii) on the Securities and Exchange Commissions website at www.sec.gov, and (iii) at the Securities and Exchange Commissions public reference room. The Board has delegated to RIMCo, as RIFs investment adviser, the primary responsibility for monitoring, evaluating and voting proxies solicited by or with respect to issuers of securities in which assets of the Underlying Funds may be invested. RIMCo has established a proxy voting committee and has adopted written proxy voting policies and procedures (P&P) and proxy voting guidelines (Guidelines). The Funds maintain a Portfolio Holdings Disclosure Policy that governs the timing and circumstances of disclosure to shareholders and third parties of information regarding the portfolio investments held by the Funds. A description of the P&P, Guidelines, Portfolio Holdings Disclosure Policy and additional information about Fund Trustees are contained in the Funds Statement of Additional Information (SAI). The SAI and information regarding how the Underlying Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30, 2013 are available (i) free of charge, upon request, by calling the Funds at (800) 787-7354, and (ii) on the Securities and Exchange Commissions website at www.sec.gov. If possible, depending on contract owner registration and address information, and unless you have otherwise opted out, only one copy of the RIF prospectus and each annual and semi-annual report will be sent to contract owners at the same address. If you would like to receive a separate copy of these documents, please contact your Insurance Company. If you currently receive multiple copies of the prospectus, annual report and semi-annual report and would like to request to receive a single copy of these documents in the future, please call your Insurance Company. Some Insurance Companies may offer electronic delivery of the Funds prospectuses and annual and semi-annual. Please contact your Insurance Company for further details. Shareholder Requests for Additional Information 71 Item 2. Controls and Procedures (a) Registrant's principal executive officer and principal financial officer have concluded that Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the Act)) are effective, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the Act and Rule 13a- 15(b) or 15d-15(b) under the Exchange Act as of a date within 90 days of the date this report is filed with the Securities and Exchange Commission. (b) There were no material changes in Registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrants internal control over financial reporting. Item 3. Exhibits (a) Certification for principal executive officer of Registrant as required by Rule 30a-2(a) under the Act and certification for principal financial officer of Registrant as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Russell Investment Funds By: /s/ Sandra Cavanaugh Sandra Cavanaugh Principal Executive Officer and Chief Executive Officer Date: November 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Sandra Cavanaugh Sandra Cavanaugh Principal Executive Officer and Chief Executive Officer Date: November 26, 2013 By: /s/ Mark E. Swanson Mark E. Swanson Principal Financial Officer, Principal Accounting Officer and Treasurer Date: November 26, 2013
